UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act file number: 811-07470 EAGLE SERIES TRUST (Exact name of Registrant as Specified in Charter) 880 Carillon Parkway St. Petersburg, FL 33716 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (727) 576-8143 SUSAN L. WALZER, PRINCIPAL EXECUTIVE OFFICER 880 Carillon Parkway St. Petersburg, FL 33716 (Name and Address of Agent for Service) Copy to: FRANCINE J. ROSENBERGER, ESQ. K&L Gates, LLP 1treet, NW Washington, D.C.20006 Date of fiscal year end: October 31 Date of Reporting Period: July 1, 2011 to June 30, 2012 Item 1. Proxy Voting Record. Eagle Series Trust - Mid Cap Growth Fund Name (Eagle Fund Name) Security ID Symbol Desc (Company Name) Meeting Date Issue (What Issue was voted on?) Was this a Shareholder, Mgmt, or Issuer Proposal? How "The Fund" cast its vote Was the Fund Vote "with" or "against" Management recommendation Eagle Mid Cap Growth Fund BEAV Be Aerospace Inc 7/26/2011 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund BEAV Be Aerospace Inc 7/26/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: EVERY 3 YEARS Management For With Eagle Mid Cap Growth Fund BEAV Be Aerospace Inc 7/26/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund BEAV Be Aerospace Inc 7/26/2011 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund LM Legg Mason Inc 7/26/2011 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund LM Legg Mason Inc 7/26/2011 APPROVE EQUITY INCENTIVE PLAN Management For With Eagle Mid Cap Growth Fund LM Legg Mason Inc 7/26/2011 AMEND ART OF INC:ANNUAL ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund LM Legg Mason Inc 7/26/2011 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund LM Legg Mason Inc 7/26/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Mid Cap Growth Fund LM Legg Mason Inc 7/26/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund TGI Triumph Group Inc. 7/27/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund TGI Triumph Group Inc. 7/27/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Mid Cap Growth Fund TGI Triumph Group Inc. 7/27/2011 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund TGI Triumph Group Inc. 7/27/2011 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund RHT Red Hat Incorporated 8/11/2011 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund RHT Red Hat Incorporated 8/11/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Mid Cap Growth Fund RHT Red Hat Incorporated 8/11/2011 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund RHT Red Hat Incorporated 8/11/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund RHT Red Hat Incorporated 8/11/2011 APPROVE PERFORMANCE COMPENSATION PLAN Management For With Eagle Mid Cap Growth Fund PDCO Patterson Companies Inc. 9/12/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund PDCO Patterson Companies Inc. 9/12/2011 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund PDCO Patterson Companies Inc. 9/12/2011 SHLDR VOTE ON SAY FOR PAY FREQUENCY:1YR\2YRS\3YRS Management For With Eagle Mid Cap Growth Fund PDCO Patterson Companies Inc. 9/12/2011 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund LLTC Linear Technology Corp 11/2/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: EVERY 3 YEARS Management For With Eagle Mid Cap Growth Fund LLTC Linear Technology Corp 11/2/2011 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund LLTC Linear Technology Corp 11/2/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund LLTC Linear Technology Corp 11/2/2011 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund COH Coach Inc 11/3/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Mid Cap Growth Fund COH Coach Inc 11/3/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund COH Coach Inc 11/3/2011 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund COH Coach Inc 11/3/2011 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund LRCX Lam Research Corporation 11/3/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund LRCX Lam Research Corporation 11/3/2011 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund LRCX Lam Research Corporation 11/3/2011 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund LRCX Lam Research Corporation 11/3/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Mid Cap Growth Fund 36112J107 FIO Fusion-IO Inc 11/18/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Mid Cap Growth Fund 36112J107 FIO Fusion-IO Inc 11/18/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund 36112J107 FIO Fusion-IO Inc 11/18/2011 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund 36112J107 FIO Fusion-IO Inc 11/18/2011 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund 05874B107 BYI Bally Technologies Inc 12/7/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: EVERY 3 YEARS Management For With Eagle Mid Cap Growth Fund 05874B107 BYI Bally Technologies Inc 12/7/2011 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund 05874B107 BYI Bally Technologies Inc 12/7/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund 05874B107 BYI Bally Technologies Inc 12/7/2011 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund HAR Harman International Inc. 12/7/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund HAR Harman International Inc. 12/7/2011 AMEND CERT OF INC: DECLASSIFY THE BOARD Management For With Eagle Mid Cap Growth Fund HAR Harman International Inc. 12/7/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Mid Cap Growth Fund HAR Harman International Inc. 12/7/2011 APPROVE STOCK OPTION & INCENTIVE PLAN Management For With Eagle Mid Cap Growth Fund HAR Harman International Inc. 12/7/2011 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund HAR Harman International Inc. 12/7/2011 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund CFX Colfax Corporation 1/5/2012 ADJOURN MEETING TO PERMIT SOLICITATION OF PROXIES Management For With Eagle Mid Cap Growth Fund CFX Colfax Corporation 1/5/2012 AMEND CERTIFICATE OF INCORPORATION Management For With Eagle Mid Cap Growth Fund CFX Colfax Corporation 1/5/2012 APPROVE ISSUANCE OF COMMON STOCK RE: ACQUISITION Management For With Eagle Mid Cap Growth Fund CFX Colfax Corporation 1/5/2012 ISSUE COMMON UPON CONVERSION OF PARTICIPATING CONV PREF Management For With Eagle Mid Cap Growth Fund CFX Colfax Corporation 1/5/2012 MERGER AGRMNT:APPROVE SHARE ISSUANCE TO OTHER COS HLDRS Management For With Eagle Mid Cap Growth Fund ADSK Autodesk Incorporated 1/6/2012 APPROVE OUTSIDE DIRECTORS STOCK PLAN Management For With Eagle Mid Cap Growth Fund ADSK Autodesk Incorporated 1/6/2012 APPROVE EMPLOYEES STOCK PLAN Management For With Eagle Mid Cap Growth Fund 79546E104 SBH Sally Beauty Holding Inc 1/26/2012 AMEND CERTIFICATE OF INCORPORATION Management For With Eagle Mid Cap Growth Fund 79546E104 SBH Sally Beauty Holding Inc 1/26/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund 79546E104 SBH Sally Beauty Holding Inc 1/26/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund 87236Y108 AMTD TD Ameritrade Holding Corp. 2/14/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund 87236Y108 AMTD TD Ameritrade Holding Corp. 2/14/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund 87236Y108 AMTD TD Ameritrade Holding Corp. 2/14/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund 03073E105 ABC Amerisourcebergen Corp. 3/1/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund 03073E105 ABC Amerisourcebergen Corp. 3/1/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund 03073E105 ABC Amerisourcebergen Corp. 3/1/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund CNQR Concur Tech Inc 3/14/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund CNQR Concur Tech Inc 3/14/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund CNQR Concur Tech Inc 3/14/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund FFIV F5 Networks Incorporated 3/15/2012 ELECTION OF ONE DIRECTOR Management For With Eagle Mid Cap Growth Fund FFIV F5 Networks Incorporated 3/15/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund FFIV F5 Networks Incorporated 3/15/2012 PROP: DECLASSIFY BOARD OF DIRECTORS Shareholder For Against Eagle Mid Cap Growth Fund FFIV F5 Networks Incorporated 3/15/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund COO Cooper Companies Inc. Com New 3/20/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund COO Cooper Companies Inc. Com New 3/20/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund COO Cooper Companies Inc. Com New 3/20/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund 00846U101 A Agilent Technologies Inc 3/21/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund 00846U101 A Agilent Technologies Inc 3/21/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund 00846U101 A Agilent Technologies Inc 3/21/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund G7665A101 RDC Rowan Companies Plc Shs Class A 4/16/2012 ADJOURN MEETING TO PERMIT SOLICITATION OF PROXIES Management For With Eagle Mid Cap Growth Fund G7665A101 RDC Rowan Companies Plc Shs Class A 4/16/2012 ADOPT MERGER AGREEMENT Management For With Eagle Mid Cap Growth Fund G7665A101 RDC Rowan Companies Plc Shs Class A 4/16/2012 AMEND ART OF INC: DECLASSIFY THE BOARD Management For With Eagle Mid Cap Growth Fund G7665A101 RDC Rowan Companies Plc Shs Class A 4/16/2012 AMEND ART OF ASSOC REGARDINGMANDATORY OFFER PROVISIONS Management For With Eagle Mid Cap Growth Fund 36191G107 GNC GNC Holdings Inc 4/19/2012 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Mid Cap Growth Fund 36191G107 GNC GNC Holdings Inc 4/19/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund 36191G107 GNC GNC Holdings Inc 4/19/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund 36191G107 GNC GNC Holdings Inc 4/19/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund 46120E602 ISRG Intuitive Surgical Inc 4/19/2012 AMEND CERTIFICATE OF INCORPORATION Management For With Eagle Mid Cap Growth Fund 46120E602 ISRG Intuitive Surgical Inc 4/19/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund 46120E602 ISRG Intuitive Surgical Inc 4/19/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund 46120E602 ISRG Intuitive Surgical Inc 4/19/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund 46120E602 ISRG Intuitive Surgical Inc 4/19/2012 APPROVE ANNUAL INCENTIVE AWARD PLAN Management For With Eagle Mid Cap Growth Fund 93317Q105 WLT Walter Energy Inc 4/19/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund 93317Q105 WLT Walter Energy Inc 4/19/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund 93317Q105 WLT Walter Energy Inc 4/19/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund HSC Harsco Corp 4/24/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund HSC Harsco Corp 4/24/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund HSC Harsco Corp 4/24/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund 03076C106 AMP Ameriprise Finl Incorporated 4/25/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund 03076C106 AMP Ameriprise Finl Incorporated 4/25/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund 03076C106 AMP Ameriprise Finl Incorporated 4/25/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund AGCO AGCO Corp 4/26/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund AGCO AGCO Corp 4/26/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund AGCO AGCO Corp 4/26/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund 19075F106 CIE Cobalt International Energy 4/26/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund 19075F106 CIE Cobalt International Energy 4/26/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund 19075F106 CIE Cobalt International Energy 4/26/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund G4412G101 HLF Herbalife Limited Com (Cayman) 4/26/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund G4412G101 HLF Herbalife Limited Com (Cayman) 4/26/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund G4412G101 HLF Herbalife Limited Com (Cayman) 4/26/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund 88632Q103 TIBX Tibco Software Inc. 4/26/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund 88632Q103 TIBX Tibco Software Inc. 4/26/2012 APPROVE EQUITY INCENTIVE PLAN Management For With Eagle Mid Cap Growth Fund 88632Q103 TIBX Tibco Software Inc. 4/26/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund 88632Q103 TIBX Tibco Software Inc. 4/26/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund COG Cabot Oil & Gas Corp 5/1/2012 AMEND BY-LAWS: DECLASSIFY THE BOARD Management For With Eagle Mid Cap Growth Fund COG Cabot Oil & Gas Corp 5/1/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund COG Cabot Oil & Gas Corp 5/1/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund COG Cabot Oil & Gas Corp 5/1/2012 PROP: SR EXECS COMP BASED ON SUSTAINABILTY PRINCIPLES Shareholder Against With Eagle Mid Cap Growth Fund COG Cabot Oil & Gas Corp 5/1/2012 PROP:PREPARE A SUSTAINABILITY REPORT Shareholder Against With Eagle Mid Cap Growth Fund COG Cabot Oil & Gas Corp 5/1/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund COG Cabot Oil & Gas Corp 5/1/2012 AMEND ART OF INC: INCREASE AUTHORIZED SHARES Management For With Eagle Mid Cap Growth Fund ROVI Rovi Corporation 5/1/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund ROVI Rovi Corporation 5/1/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund ROVI Rovi Corporation 5/1/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund CBI Chicago Bridge & Iron Company 5/2/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund CBI Chicago Bridge & Iron Company 5/2/2012 DISCHARGE SOLE MEMBER OF MANAGING BOARD Management For With Eagle Mid Cap Growth Fund CBI Chicago Bridge & Iron Company 5/2/2012 DISCHARGE SOLE MEMBER OF MANAGING BOARD Management For With Eagle Mid Cap Growth Fund CBI Chicago Bridge & Iron Company 5/2/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund CBI Chicago Bridge & Iron Company 5/2/2012 REPURCHASE SHARES UP TO 10% OF ISSUED SHARE CAPITAL Management For With Eagle Mid Cap Growth Fund CBI Chicago Bridge & Iron Company 5/2/2012 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Mid Cap Growth Fund CBI Chicago Bridge & Iron Company 5/2/2012 APPROVE LONG TERM INCENTIVE COMPENSATION PLAN Management For With Eagle Mid Cap Growth Fund CBI Chicago Bridge & Iron Company 5/2/2012 APPROVE LONG TERM INCENTIVE COMPENSATION PLAN Management For With Eagle Mid Cap Growth Fund CBI Chicago Bridge & Iron Company 5/2/2012 ELECTION OF ONE DIRECTOR Management For With Eagle Mid Cap Growth Fund CBI Chicago Bridge & Iron Company 5/2/2012 APPROVE FINAL DIVIDEND Management For With Eagle Mid Cap Growth Fund CBI Chicago Bridge & Iron Company 5/2/2012 AUTHORIZE PREPARATION OF DUTCHANNUAL RPEPORT IN ENGLISH Management For With Eagle Mid Cap Growth Fund CBI Chicago Bridge & Iron Company 5/2/2012 DIRECTOR AUTHORITY TO ALLOT SHARES (W/O PREEMPTIVE RTS) Management For With Eagle Mid Cap Growth Fund CBI Chicago Bridge & Iron Company 5/2/2012 ELECTION OF THREE DIRECTORS Management For With Eagle Mid Cap Growth Fund EXPD Expeditors Int of Wash Inc 5/2/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund EXPD Expeditors Int of Wash Inc 5/2/2012 PROP: INDEPENDENT DIRECTOR AS CHAIRMAN OF THE BOARD Shareholder Against With Eagle Mid Cap Growth Fund EXPD Expeditors Int of Wash Inc 5/2/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund EXPD Expeditors Int of Wash Inc 5/2/2012 APPROVE STOCK OPTION PLAN Management For With Eagle Mid Cap Growth Fund EXPD Expeditors Int of Wash Inc 5/2/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund 55354G100 MSCI MSCI Incorporated Class A 5/2/2012 AMEND CERTIFICATE OF INCORPORATION Management For With Eagle Mid Cap Growth Fund 55354G100 MSCI MSCI Incorporated Class A 5/2/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund 55354G100 MSCI MSCI Incorporated Class A 5/2/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund 55354G100 MSCI MSCI Incorporated Class A 5/2/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund OAS Oasis Petroleum Inc 5/2/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund OAS Oasis Petroleum Inc 5/2/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund ARMH ARM holdings plc ADR 5/3/2012 AUTHORITY FOR DIRECTORS TO ALLOT SHARES Management For With Eagle Mid Cap Growth Fund ARMH ARM holdings plc ADR 5/3/2012 REELECTION OF 1 DIRECTOR Management For With Eagle Mid Cap Growth Fund ARMH ARM holdings plc ADR 5/3/2012 APPROVE ANNUAL REPORTS & ACCOUNTS Management For With Eagle Mid Cap Growth Fund ARMH ARM holdings plc ADR 5/3/2012 REELECTION OF 1 DIRECTOR Management For With Eagle Mid Cap Growth Fund ARMH ARM holdings plc ADR 5/3/2012 REELECTION OF 1 DIRECTOR Management For With Eagle Mid Cap Growth Fund ARMH ARM holdings plc ADR 5/3/2012 REELECTION OF 1 DIRECTOR Management For With Eagle Mid Cap Growth Fund ARMH ARM holdings plc ADR 5/3/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund ARMH ARM holdings plc ADR 5/3/2012 ALLOW 14 CLEAR DAYS' NOTICE OFGENERAL MEETINGS Management For With Eagle Mid Cap Growth Fund ARMH ARM holdings plc ADR 5/3/2012 REELECTION OF 1 DIRECTOR Management For With Eagle Mid Cap Growth Fund ARMH ARM holdings plc ADR 5/3/2012 APPROVAL OF DIRECTORS' REMUNERATION REPORT Management For With Eagle Mid Cap Growth Fund ARMH ARM holdings plc ADR 5/3/2012 REELECTION OF 1 DIRECTOR Management For With Eagle Mid Cap Growth Fund ARMH ARM holdings plc ADR 5/3/2012 REELECTION OF 1 DIRECTOR Management For With Eagle Mid Cap Growth Fund ARMH ARM holdings plc ADR 5/3/2012 APPROVE FINAL DIVIDEND Management For With Eagle Mid Cap Growth Fund ARMH ARM holdings plc ADR 5/3/2012 REELECTION OF 1 DIRECTOR Management For With Eagle Mid Cap Growth Fund ARMH ARM holdings plc ADR 5/3/2012 REELECTION OF 1 DIRECTOR Management For With Eagle Mid Cap Growth Fund ARMH ARM holdings plc ADR 5/3/2012 DISAPPLY PREEMPTION RIGHTS Management For With Eagle Mid Cap Growth Fund ARMH ARM holdings plc ADR 5/3/2012 REELECTION OF 1 DIRECTOR Management For With Eagle Mid Cap Growth Fund ARMH ARM holdings plc ADR 5/3/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund ARMH ARM holdings plc ADR 5/3/2012 REMUNERATION OF AUDITORS Management For With Eagle Mid Cap Growth Fund CHD Church & Dwight Company 5/3/2012 APPROVE PERFORMANCE-BASED ANNUAL INCENTIVE PLAN Management For With Eagle Mid Cap Growth Fund CHD Church & Dwight Company 5/3/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund CHD Church & Dwight Company 5/3/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund CHD Church & Dwight Company 5/3/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund HXL Hexcel Corp New 5/3/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund HXL Hexcel Corp New 5/3/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund HXL Hexcel Corp New 5/3/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund HUN Huntsman Corporation 5/3/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund HUN Huntsman Corporation 5/3/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund HUN Huntsman Corporation 5/3/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund 85590A401 HOT Starwood Hotels & Resorts 5/3/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund 85590A401 HOT Starwood Hotels & Resorts 5/3/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund 85590A401 HOT Starwood Hotels & Resorts 5/3/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund MYL Mylan Labs Inc 5/4/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund MYL Mylan Labs Inc 5/4/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund MYL Mylan Labs Inc 5/4/2012 PROP: PREPARE REPORT RE: POLITICAL CONTRIBUTION POLICIES Shareholder Against With Eagle Mid Cap Growth Fund MYL Mylan Labs Inc 5/4/2012 PROP: SEPARATE CHAIRMAIN & CEO &CHAIRMAN MUST BE INDEPENDENT Shareholder Against With Eagle Mid Cap Growth Fund MYL Mylan Labs Inc 5/4/2012 APPROVE LONG TERM INCENTIVE PLAN Management For With Eagle Mid Cap Growth Fund MYL Mylan Labs Inc 5/4/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund NATI National Instruments Corp 5/8/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund NATI National Instruments Corp 5/8/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund BID Sothebys Holdings 5/8/2012 PROP: ADOPT A WRITTEN SUCCESSIONPLANNING POLICY Shareholder Against With Eagle Mid Cap Growth Fund BID Sothebys Holdings 5/8/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund BID Sothebys Holdings 5/8/2012 PROP: MEETING PERF GOALS AS PREREQ TO VESTING IN STOCKS Shareholder Against With Eagle Mid Cap Growth Fund BID Sothebys Holdings 5/8/2012 APPROVE EXECUTIVE BONUS PLAN Management For With Eagle Mid Cap Growth Fund BID Sothebys Holdings 5/8/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund BID Sothebys Holdings 5/8/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund G0450A105 ACGL Arch Capital Group Ltd (Bermuda) 5/9/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund G0450A105 ACGL Arch Capital Group Ltd (Bermuda) 5/9/2012 APPROVE PERFORMANCE-CONTINGENT SHARE AWARD PROGRAM Management For With Eagle Mid Cap Growth Fund G0450A105 ACGL Arch Capital Group Ltd (Bermuda) 5/9/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund G0450A105 ACGL Arch Capital Group Ltd (Bermuda) 5/9/2012 ELECTION OF CLASS II DIRECTOR Management For With Eagle Mid Cap Growth Fund G0450A105 ACGL Arch Capital Group Ltd (Bermuda) 5/9/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund CF CF Industries Holdings 5/10/2012 PROP: DECLASSIFY BOARD OF DIRECTORS Shareholder For Against Eagle Mid Cap Growth Fund CF CF Industries Holdings 5/10/2012 PROP: DIRECTORS ELECTED BY AFFIRMATIVE VOTE OF MAJ VOTES Shareholder For Against Eagle Mid Cap Growth Fund CF CF Industries Holdings 5/10/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund CF CF Industries Holdings 5/10/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund CF CF Industries Holdings 5/10/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund CHMT Chemtura Corp 5/10/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund CHMT Chemtura Corp 5/10/2012 APPROVE EMPLOYEE STOCK PURCHASE PLAN Management For With Eagle Mid Cap Growth Fund CHMT Chemtura Corp 5/10/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund CHMT Chemtura Corp 5/10/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund BGC General Cable Corp. 5/10/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund BGC General Cable Corp. 5/10/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund BGC General Cable Corp. 5/10/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund LRCX Lam Research Corporation 5/10/2012 ADJOURN MEETING TO PERMIT SOLICITATION OF PROXIES Management For With Eagle Mid Cap Growth Fund LRCX Lam Research Corporation 5/10/2012 APPROVE ISSUANCE OF STOCK IN CONNECTION WITH MERGER Management For With Eagle Mid Cap Growth Fund TEX Terex Corp. 5/10/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund TEX Terex Corp. 5/10/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund TEX Terex Corp. 5/10/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund 13342B105 CAM Cameron International Corp 5/11/2012 AMEND CERT OF INC: ANNUAL ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund 13342B105 CAM Cameron International Corp 5/11/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund 13342B105 CAM Cameron International Corp 5/11/2012 AMEND CERTIFICATE OF INCORPORATION Management For With Eagle Mid Cap Growth Fund 13342B105 CAM Cameron International Corp 5/11/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund 13342B105 CAM Cameron International Corp 5/11/2012 APPROVE RESTATED CERT OF INC: VARIOUS PROVISIONS Management For With Eagle Mid Cap Growth Fund 13342B105 CAM Cameron International Corp 5/11/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund OIS Oil States International 5/15/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund OIS Oil States International 5/15/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund OIS Oil States International 5/15/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund CFX Colfax Corporation 5/16/2012 APPROVE OMNIBUS INCENTIVE PLAN Management For With Eagle Mid Cap Growth Fund CFX Colfax Corporation 5/16/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund CFX Colfax Corporation 5/16/2012 APPROVE ANNUAL INCENTIVE COMPENSATION TERMS Management For With Eagle Mid Cap Growth Fund CFX Colfax Corporation 5/16/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund 78505P100 SXCI SXC Health Solutions Corp 5/16/2012 APPOINTMENT & RENUMERATION OF AUDITORS Management For With Eagle Mid Cap Growth Fund 78505P100 SXCI SXC Health Solutions Corp 5/16/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund 78505P100 SXCI SXC Health Solutions Corp 5/16/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund 92532F100 VRTX Vertex Pharmaceuticals Inc. 5/16/2012 AMEND EMPLOYEE STOCK OPTION PLAN: INCREASE SHARES Management For With Eagle Mid Cap Growth Fund 92532F100 VRTX Vertex Pharmaceuticals Inc. 5/16/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund 92532F100 VRTX Vertex Pharmaceuticals Inc. 5/16/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund 92532F100 VRTX Vertex Pharmaceuticals Inc. 5/16/2012 AMEND EMPLOYEE STOCK PURCHASE PLAN: INCREASE SHARES Management For With Eagle Mid Cap Growth Fund 92532F100 VRTX Vertex Pharmaceuticals Inc. 5/16/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund 03662Q105 ANSS ANSYS Incorporated 5/17/2012 AMEND BY-LAWS:REDUCE VOTE REQ TO AMEND TO MAJORITY. Management For With Eagle Mid Cap Growth Fund 03662Q105 ANSS ANSYS Incorporated 5/17/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund 03662Q105 ANSS ANSYS Incorporated 5/17/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund 03662Q105 ANSS ANSYS Incorporated 5/17/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund SCHW Charles Schwab Corp 5/17/2012 AMEND CERT OF INC: DECLASSIFY THE BOARD Management For With Eagle Mid Cap Growth Fund SCHW Charles Schwab Corp 5/17/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund SCHW Charles Schwab Corp 5/17/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund SCHW Charles Schwab Corp 5/17/2012 PROP:AMEND BY-LAWS TO ALLOW SHLDRS TO NOMINATE DIRECTORS Shareholder Against With Eagle Mid Cap Growth Fund SCHW Charles Schwab Corp 5/17/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund SCHW Charles Schwab Corp 5/17/2012 PROP: PREPARE REPORT RE: POLITICAL CONTRIBUTION POLICIES Shareholder Against With Eagle Mid Cap Growth Fund GNTX Gentex Corp 5/17/2012 PROP: DECLASSIFY BOARD OF DIRECTORS Shareholder For Against Eagle Mid Cap Growth Fund GNTX Gentex Corp 5/17/2012 PROP:BOARD TO REPORT ON COS POLICIES OF SUSTAINABILITY Shareholder Against With Eagle Mid Cap Growth Fund GNTX Gentex Corp 5/17/2012 APPROVE NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN Management For With Eagle Mid Cap Growth Fund GNTX Gentex Corp 5/17/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund GNTX Gentex Corp 5/17/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund GNTX Gentex Corp 5/17/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund 78388J106 SBAC SBA Communication Corporation 5/17/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund 78388J106 SBAC SBA Communication Corporation 5/17/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund 78388J106 SBAC SBA Communication Corporation 5/17/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund TIE Titanium Metals Corp Com New 5/17/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund TIE Titanium Metals Corp Com New 5/17/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund BRKR Bruker Corp. 5/18/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund BRKR Bruker Corp. 5/18/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund CERN Cerner Corp 5/18/2012 PROP: DECLASSIFY BOARD OF DIRECTORS Shareholder For Against Eagle Mid Cap Growth Fund CERN Cerner Corp 5/18/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund CERN Cerner Corp 5/18/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund CERN Cerner Corp 5/18/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund WCN Waste Connections Inc. 5/18/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund WCN Waste Connections Inc. 5/18/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund WCN Waste Connections Inc. 5/18/2012 PROP: INDEPENDENT DIRECTOR AS CHAIRMAN OF THE BOARD Shareholder Against With Eagle Mid Cap Growth Fund WCN Waste Connections Inc. 5/18/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund WCN Waste Connections Inc. 5/18/2012 PROP:SIMPLE MAJORITY VOTING ON ALL ISSUES\ By Shareholders Shareholder Against With Eagle Mid Cap Growth Fund 82967N108 SIRI Sirius XM Radio Inc. 5/22/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund 82967N108 SIRI Sirius XM Radio Inc. 5/22/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund SRCL Stericycle Inc. 5/22/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund SRCL Stericycle Inc. 5/22/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund SRCL Stericycle Inc. 5/22/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund SRCL Stericycle Inc. 5/22/2012 PROP:ADOPT A HOLD POLICY ON RET COMP FOR EQUITY AWARDS Shareholder Against With Eagle Mid Cap Growth Fund TER Teradyne Inc 5/22/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund TER Teradyne Inc 5/22/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund TER Teradyne Inc 5/22/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund RVBD Riverbed Technology Inc 5/30/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund RVBD Riverbed Technology Inc 5/30/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund RVBD Riverbed Technology Inc 5/30/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund CMG Chipotle Mexican Grill Inc. 5/31/2012 PROP: DECLASSIFY BOARD OF DIRECTORS Shareholder For Against Eagle Mid Cap Growth Fund CMG Chipotle Mexican Grill Inc. 5/31/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund CMG Chipotle Mexican Grill Inc. 5/31/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund CMG Chipotle Mexican Grill Inc. 5/31/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund 45666Q102 INFA Informatica Corporation 5/31/2012 AMEND EQUITY INCENTIVE PLAN: INCREASE SHARES Management For With Eagle Mid Cap Growth Fund 45666Q102 INFA Informatica Corporation 5/31/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund 45666Q102 INFA Informatica Corporation 5/31/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund 45666Q102 INFA Informatica Corporation 5/31/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund V7780T103 RCL Royal Caribbean Cruise Lines 5/31/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund V7780T103 RCL Royal Caribbean Cruise Lines 5/31/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund V7780T103 RCL Royal Caribbean Cruise Lines 5/31/2012 PROP: REPORT POLITICAL CONTRIBUTIONS Shareholder Against With Eagle Mid Cap Growth Fund V7780T103 RCL Royal Caribbean Cruise Lines 5/31/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund 44980X109 IPGP IPG Photonics Corp 6/5/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund 44980X109 IPGP IPG Photonics Corp 6/5/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund ADSK Autodesk Incorporated 6/7/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund ADSK Autodesk Incorporated 6/7/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund ADSK Autodesk Incorporated 6/7/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund M22465104 CHKP Check Point Software (Israel) 6/7/2012 RE-ELECT 2 OUTSIDE DIRECTORS Management For With Eagle Mid Cap Growth Fund M22465104 CHKP Check Point Software (Israel) 6/7/2012 AUTHORIZE CHAIRMAN OF BOARD TO SERVE AS CEO Management For With Eagle Mid Cap Growth Fund M22465104 CHKP Check Point Software (Israel) 6/7/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund M22465104 CHKP Check Point Software (Israel) 6/7/2012 APPROVE COMPENSATION OF OFFICER/DIRECTORS Management For With Eagle Mid Cap Growth Fund M22465104 CHKP Check Point Software (Israel) 6/7/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund 20605P101 CXO Concho Res Incorporated 6/7/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund 20605P101 CXO Concho Res Incorporated 6/7/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund 20605P101 CXO Concho Res Incorporated 6/7/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund 20605P101 CXO Concho Res Incorporated 6/7/2012 AMEND STOCK INCENTIVE PLAN Management For With Eagle Mid Cap Growth Fund PCLN Priceline.Com Inc 6/7/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund PCLN Priceline.Com Inc 6/7/2012 PROP: ENABLE SHAREHOLDER ACTION BY WRITTEN CONSENT Shareholder Against With Eagle Mid Cap Growth Fund PCLN Priceline.Com Inc 6/7/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund PCLN Priceline.Com Inc 6/7/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund CLR Continental Resources Inc 6/14/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund CLR Continental Resources Inc 6/14/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund DLTR Dollar Tree Stores Inc 6/14/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund DLTR Dollar Tree Stores Inc 6/14/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund DLTR Dollar Tree Stores Inc 6/14/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund 34959E109 FTNT Fortinet Inc 6/14/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund 34959E109 FTNT Fortinet Inc 6/14/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Mid Cap Growth Fund 34959E109 FTNT Fortinet Inc 6/14/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Mid Cap Growth Fund DAL Delta Air Lines Inc. 6/15/2012 APPROVE PERFORMANCE GOALS: ANN- UAL INCENTIVE COMP PLAN Management For With Eagle Mid Cap Growth Fund DAL Delta Air Lines Inc. 6/15/2012 RATIFY AUDITORS Management For With Eagle Mid Cap Growth Fund DAL Delta Air Lines Inc. 6/15/2012 ELECTION OF DIRECTORS Management For With Eagle Mid Cap Growth Fund DAL Delta Air Lines Inc. 6/15/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Series Trust - Large Cap Core Fund Name (Eagle Fund Name) Security ID Symbol Desc (Company Name) Meeting Date Issue (What Issue was voted on?) Was this a Shareholder, Mgmt, or Issuer Proposal? How "The Fund" cast its vote Was the Fund Vote "with" or "against" Management recommendation Eagle Large Cap Core Fund 68389X105 ORCL Oracle Corp 10/12/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Large Cap Core Fund 68389X105 ORCL Oracle Corp 10/12/2011 PROP:EXECS RETAIN % OF SHARES OBTAINED THRU EQUITY COMP Shareholder Against With Eagle Large Cap Core Fund 68389X105 ORCL Oracle Corp 10/12/2011 SHLDR VOTE ON SAY FOR PAY FREQUENCY:1YR\2YRS or 3 YRS Management For With/1 year Eagle Large Cap Core Fund 68389X105 ORCL Oracle Corp 10/12/2011 ELECTION OF DIRECTORS Management For With Eagle Large Cap Core Fund 68389X105 ORCL Oracle Corp 10/12/2011 RATIFY AUDITORS Management For With Eagle Large Cap Core Fund MSFT Microsoft Corporation 11/15/2011 RATIFY AUDITORS Management For With Eagle Large Cap Core Fund MSFT Microsoft Corporation 11/15/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Large Cap Core Fund MSFT Microsoft Corporation 11/15/2011 PROP:BOARD TO EST COMMITTEE ON SUSTAINABILITY Shareholder Against With Eagle Large Cap Core Fund MSFT Microsoft Corporation 11/15/2011 ELECTION OF DIRECTORS Management For With Eagle Large Cap Core Fund MSFT Microsoft Corporation 11/15/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Large Cap Core Fund 17275R102 CSCO Cisco Systems Inc 12/7/2011 PROP:PUBLISH RPT.SUMMARY OF STEPS TO REDUCE HUM RTS VIOLS Shareholder Against With Eagle Large Cap Core Fund 17275R102 CSCO Cisco Systems Inc 12/7/2011 APPROVE STOCK INCENTIVE PLAN Management For With Eagle Large Cap Core Fund 17275R102 CSCO Cisco Systems Inc 12/7/2011 PROP:BOARD TO EST COMMITTEE ON SUSTAINABILITY Shareholder Against With Eagle Large Cap Core Fund 17275R102 CSCO Cisco Systems Inc 12/7/2011 RATIFY AUDITORS Management For With Eagle Large Cap Core Fund 17275R102 CSCO Cisco Systems Inc 12/7/2011 ELECTION OF DIRECTORS Management For With Eagle Large Cap Core Fund 17275R102 CSCO Cisco Systems Inc 12/7/2011 PROP: EXEC KEEP % OF SHARES FOR 2 YRS AFTER TERMINATION Shareholder Against With Eagle Large Cap Core Fund 17275R102 CSCO Cisco Systems Inc 12/7/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Large Cap Core Fund 17275R102 CSCO Cisco Systems Inc 12/7/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Large Cap Core Fund AAPL Apple Computer Inc 2/23/2012 PROP: REPORT POLITICAL CONTRIBUTIONS Shareholder Against With Eagle Large Cap Core Fund AAPL Apple Computer Inc 2/23/2012 PROP: DIR ELECTION VOTE THRESHOLD OF SIMPLE MAJORITY Shareholder Against With Eagle Large Cap Core Fund AAPL Apple Computer Inc 2/23/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Large Cap Core Fund AAPL Apple Computer Inc 2/23/2012 PROP:SHRHLDR VOTE ON ADVISORY RECOMMENDATION OF EXEC COMP Shareholder Against With Eagle Large Cap Core Fund AAPL Apple Computer Inc 2/23/2012 ELECTION OF DIRECTORS Management For With Eagle Large Cap Core Fund AAPL Apple Computer Inc 2/23/2012 RATIFY AUDITORS Management For With Eagle Large Cap Core Fund AAPL Apple Computer Inc 2/23/2012 PROP: REPORT ON CODE OF CONDUCT Shareholder Against With Eagle Large Cap Core Fund QCOM Qualcomm Inc 3/6/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Large Cap Core Fund QCOM Qualcomm Inc 3/6/2012 AMEND CERT OF INC:REMOVE PLURALITYVOTING PROVISIONS Management For With Eagle Large Cap Core Fund QCOM Qualcomm Inc 3/6/2012 RATIFY AUDITORS Management For With Eagle Large Cap Core Fund QCOM Qualcomm Inc 3/6/2012 ELECTION OF DIRECTORS Management For With Eagle Large Cap Core Fund H89128104 TYC Tyco International (Switzerland) 3/7/2012 AMEND ARTICLES OF ASSOCIATION Management For With Eagle Large Cap Core Fund H89128104 TYC Tyco International (Switzerland) 3/7/2012 RATIFY AUDITORS Management For With Eagle Large Cap Core Fund H89128104 TYC Tyco International (Switzerland) 3/7/2012 APPROVE CREATION OF DISTRIBUTABLE RESERVES (DIVIDENDS) Management For With Eagle Large Cap Core Fund H89128104 TYC Tyco International (Switzerland) 3/7/2012 DISCHARGE MEMBERS OF BOARD & PRESIDENT FROM LIABILITY Management For With Eagle Large Cap Core Fund H89128104 TYC Tyco International (Switzerland) 3/7/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Large Cap Core Fund H89128104 TYC Tyco International (Switzerland) 3/7/2012 APPOINT SPECIAL AUDITORS FOR ONEYEAR Management For With Eagle Large Cap Core Fund H89128104 TYC Tyco International (Switzerland) 3/7/2012 ELECTION OF DIRECTORS Management For With Eagle Large Cap Core Fund H89128104 TYC Tyco International (Switzerland) 3/7/2012 APPROVE ANNUAL FINANCIAL STATEMENTS & REPORTS Management For With Eagle Large Cap Core Fund H89128104 TYC Tyco International (Switzerland) 3/7/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Large Cap Core Fund H89128104 TYC Tyco International (Switzerland) 3/7/2012 APPROVE DIVIDEND DISTRIBUTION PLAN Management For With Eagle Large Cap Core Fund H89128104 TYC Tyco International (Switzerland) 3/7/2012 APPROVE ALLOCATION OF NET INCOME Management For With Eagle Large Cap Core Fund ADI Analog Devices Inc 3/13/2012 RATIFY AUDITORS Management For With Eagle Large Cap Core Fund ADI Analog Devices Inc 3/13/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Large Cap Core Fund ADI Analog Devices Inc 3/13/2012 ELECTION OF DIRECTORS Management For With Eagle Large Cap Core Fund DIS The Walt Disney Co 3/13/2012 RATIFY AUDITORS Management For With Eagle Large Cap Core Fund DIS The Walt Disney Co 3/13/2012 AMEND STOCK INCENTIVE PLAN Management For With Eagle Large Cap Core Fund DIS The Walt Disney Co 3/13/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Large Cap Core Fund DIS The Walt Disney Co 3/13/2012 ELECTION OF DIRECTORS Management For With Note: The Eagle Series Trust -LargeCap CoreFund re-organized into the EagleGrowth & IncomeFund effective January 20, 2012. Eagle Series Trust – Eagle Mid Cap Stock Fund Name (Eagle Fund Name) Security ID Symbol Desc (Company Name) Meeting Date Issue (What Issue was voted on?) Was this a Shareholder, Mgmt, or Issuer Proposal? How "The Fund" cast its vote Was the Fund Vote "with" or "against" Management recommendation Eagle Mid Cap Stock Fund TDW Tidewater Incorporated 7/14/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund TDW Tidewater Incorporated 7/14/2011 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund TDW Tidewater Incorporated 7/14/2011 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund TDW Tidewater Incorporated 7/14/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Managemant For With Eagle Mid Cap Stock Fund BEAV Be Aerospace Inc 7/26/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: EVERY 3 YEARS Managemant For With Eagle Mid Cap Stock Fund BEAV Be Aerospace Inc 7/26/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund BEAV Be Aerospace Inc 7/26/2011 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund BEAV Be Aerospace Inc 7/26/2011 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 58155Q103 MCK Mckesson Corp. 7/27/2011 AMEND ART OF INC: REDUCE VOTE REQ TO AMEND TO MAJORITY Managemant For With Eagle Mid Cap Stock Fund 58155Q103 MCK Mckesson Corp. 7/27/2011 AMEND CERT OF INC:ELIMINATE SUPERMAJORITY VTG REQRMNTS Managemant For With Eagle Mid Cap Stock Fund 58155Q103 MCK Mckesson Corp. 7/27/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Managemant For With Eagle Mid Cap Stock Fund 58155Q103 MCK Mckesson Corp. 7/27/2011 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund 58155Q103 MCK Mckesson Corp. 7/27/2011 AMEND ART OF INC: AMEND BY-LAWS Managemant For With Eagle Mid Cap Stock Fund 58155Q103 MCK Mckesson Corp. 7/27/2011 PROP:EXECS KEEP 75% SHRS FROM COMP FOR 2 YRS AFTER TERMINATION Shareholder Against With Eagle Mid Cap Stock Fund 58155Q103 MCK Mckesson Corp. 7/27/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund 58155Q103 MCK Mckesson Corp. 7/27/2011 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 58155Q103 MCK Mckesson Corp. 7/27/2011 AMEND CERTIFICATE OF INCORPORATION Managemant For With Eagle Mid Cap Stock Fund 58155Q103 MCK Mckesson Corp. 7/27/2011 AMEND ART OF INC: DEALINGS WITH INTERESTED PERSONS Managemant For With Eagle Mid Cap Stock Fund PLT Plantronics Inc 8/5/2011 APPROVE EXECUTIVE INCENTIVE PLAN Managemant For With Eagle Mid Cap Stock Fund PLT Plantronics Inc 8/5/2011 AMEND STOCK OPTION PLAN: INCR NUMBER OF SHARES ISSUABLE Managemant For With Eagle Mid Cap Stock Fund PLT Plantronics Inc 8/5/2011 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund PLT Plantronics Inc 8/5/2011 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund PLT Plantronics Inc 8/5/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Managemant For With Eagle Mid Cap Stock Fund PLT Plantronics Inc 8/5/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund MCHP Microchip Technology Inc 8/19/2011 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund MCHP Microchip Technology Inc 8/19/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: EVERY 3 YEARS Managemant For With Eagle Mid Cap Stock Fund MCHP Microchip Technology Inc 8/19/2011 REAPPROVE PERF GOALS UNDER ANNUL INCEN PL AS PER IRS Managemant For With Eagle Mid Cap Stock Fund MCHP Microchip Technology Inc 8/19/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund MCHP Microchip Technology Inc 8/19/2011 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund ARG Airgas Inc. 8/29/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Managemant For With Eagle Mid Cap Stock Fund ARG Airgas Inc. 8/29/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund ARG Airgas Inc. 8/29/2011 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund ARG Airgas Inc. 8/29/2011 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund LSTZA Liberty Interactive Corp 9/7/2011 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund LSTZA Liberty Interactive Corp 9/7/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund LSTZA Liberty Interactive Corp 9/7/2011 AMEND CERT OF INC: CHANGE NAME OF COMPANY Managemant For With Eagle Mid Cap Stock Fund LSTZA Liberty Interactive Corp 9/7/2011 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund LSTZA Liberty Interactive Corp 9/7/2011 APPROVE EQUITY INCENTIVE PLAN FOR NON-EMPLOYEE DIRECTORS Managemant For With Eagle Mid Cap Stock Fund LSTZA Liberty Interactive Corp 9/7/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: EVERY 3 YEARS Managemant For With Eagle Mid Cap Stock Fund JW.A John Wiley & Sons Inc 9/15/2011 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund JW.A John Wiley & Sons Inc 9/15/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund JW.A John Wiley & Sons Inc 9/15/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Managemant For With Eagle Mid Cap Stock Fund JW.A John Wiley & Sons Inc 9/15/2011 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 9/20/2011 CASH DISTRIBUTION TO SHRHDLR IN FORM OF PAR VAL REDUCTION Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 9/20/2011 ELECTION OF 1 DIRECTOR Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 9/20/2011 ELECTION OF 1 DIRECTOR Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 9/20/2011 ELECTION OF 1 DIRECTOR Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 9/20/2011 ELECTION OF CLASS III DIRECTORS Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 9/20/2011 INCREASE AUTHORIZED ORDINARY SHARE CAPITAL Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 9/20/2011 APPROVENAME CHANGE IN CONNECTION WITH MERGER Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 9/20/2011 ELECTION OF CLASS I DIRECTORS Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 9/20/2011 ELECTION OF 1 DIRECTOR Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 9/20/2011 APPROVE ISSUANCE OF STOCK IN CONNECTION WITH MERGER Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 9/20/2011 APPROVE STOCK INCENTIVE PLAN Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 9/20/2011 ELECTION OF 1 DIRECTOR Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 9/20/2011 ELECTION OF 1 DIRECTOR Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 9/20/2011 APPROVE STOCK OPTION PLAN Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 9/20/2011 AUTHORITY TO INCREASE AUTHORIZED SHARE CAPITAL Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 9/20/2011 ELECTION OF CLASS II DIRECTOR Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 9/20/2011 ELECTION OF 1 DIRECTOR Managemant For With Eagle Mid Cap Stock Fund LRCX Lam Research Corporation 11/3/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund LRCX Lam Research Corporation 11/3/2011 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund LRCX Lam Research Corporation 11/3/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Managemant For With Eagle Mid Cap Stock Fund LRCX Lam Research Corporation 11/3/2011 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund 83421A104 SLH Solera Holdings Inc 11/10/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund 83421A104 SLH Solera Holdings Inc 11/10/2011 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund 83421A104 SLH Solera Holdings Inc 11/10/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Managemant For With Eagle Mid Cap Stock Fund 83421A104 SLH Solera Holdings Inc 11/10/2011 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund TW Towers Watson & Co Class A 11/11/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Managemant For With Eagle Mid Cap Stock Fund TW Towers Watson & Co Class A 11/11/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund TW Towers Watson & Co Class A 11/11/2011 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund TW Towers Watson & Co Class A 11/11/2011 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund RMD Resmed Inc. 11/16/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund RMD Resmed Inc. 11/16/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Managemant For With Eagle Mid Cap Stock Fund RMD Resmed Inc. 11/16/2011 AMEND LONG-TERM INCENTIVE COMPENSATION PLAN Managemant For With Eagle Mid Cap Stock Fund RMD Resmed Inc. 11/16/2011 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund RMD Resmed Inc. 11/16/2011 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund ECL Ecolab Incorporated 11/30/2011 AMEND CERT OF INC: INCREASE AUTHORIZED SHARES Managemant For With Eagle Mid Cap Stock Fund ECL Ecolab Incorporated 11/30/2011 APPROVE ISSUANCE OF STOCK IN CONNECTION WITH MERGER Managemant For With Eagle Mid Cap Stock Fund ECL Ecolab Incorporated 11/30/2011 ADJOURN MEETING TO PERMIT SOLICITATION OF PROXIES Managemant For With Eagle Mid Cap Stock Fund 30212P105 EXPEOLDD Expedia Inc. 12/6/2011 APPROVE SPINOFF Managemant For With Eagle Mid Cap Stock Fund 30212P105 EXPEOLDD Expedia Inc. 12/6/2011 AMEND CERT OF INC: LIMIT DIRECTOR LIABILITY Managemant For With Eagle Mid Cap Stock Fund 30212P105 EXPEOLDD Expedia Inc. 12/6/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: EVERY 3 YEARS Managemant For With Eagle Mid Cap Stock Fund 30212P105 EXPEOLDD Expedia Inc. 12/6/2011 EFFECT REVERSE STOCK SPLIT Managemant For With Eagle Mid Cap Stock Fund 30212P105 EXPEOLDD Expedia Inc. 12/6/2011 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 30212P105 EXPEOLDD Expedia Inc. 12/6/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund 30212P105 EXPEOLDD Expedia Inc. 12/6/2011 APPROVE MERGER Managemant For With Eagle Mid Cap Stock Fund 30212P105 EXPEOLDD Expedia Inc. 12/6/2011 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund INTU Intuit Inc 1/19/2012 AMEND EMPLOYEE STOCK PURCHASE PLAN: INCREASE SHARES Managemant For With Eagle Mid Cap Stock Fund INTU Intuit Inc 1/19/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund INTU Intuit Inc 1/19/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund INTU Intuit Inc 1/19/2012 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Managemant For With Eagle Mid Cap Stock Fund INTU Intuit Inc 1/19/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund RKT Rock-Tenn Company 1/27/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund RKT Rock-Tenn Company 1/27/2012 AMEND INCENTIVE STOCK PLAN Managemant For With Eagle Mid Cap Stock Fund RKT Rock-Tenn Company 1/27/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund RKT Rock-Tenn Company 1/27/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund 00846U101 A Agilent Technologies Inc 3/21/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund 00846U101 A Agilent Technologies Inc 3/21/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 00846U101 A Agilent Technologies Inc 3/21/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund SNPS Synopsys Inc 4/3/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund SNPS Synopsys Inc 4/3/2012 AMEND EMPLOYEE STOCK PURCHASE PLAN: INCREASE SHARES Managemant For With Eagle Mid Cap Stock Fund SNPS Synopsys Inc 4/3/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund SNPS Synopsys Inc 4/3/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund SNPS Synopsys Inc 4/3/2012 AMEND INCENTIVE STOCK OPTION PLAN: INCREASE SHARES Managemant For With Eagle Mid Cap Stock Fund Y0486S104 AVGO Avago Technologies(Singapore) 4/4/2012 APPROVE SHARE PURCHASE AGREEMENT Managemant For With Eagle Mid Cap Stock Fund Y0486S104 AVGO Avago Technologies(Singapore) 4/4/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund Y0486S104 AVGO Avago Technologies(Singapore) 4/4/2012 APPROVE CASH COMPENSATION FOR NON-EMPLOYEE DIRECTORS Managemant For With Eagle Mid Cap Stock Fund Y0486S104 AVGO Avago Technologies(Singapore) 4/4/2012 REAPPOINTMENT OF AUDITORS Managemant For With Eagle Mid Cap Stock Fund Y0486S104 AVGO Avago Technologies(Singapore) 4/4/2012 AUTHORITY FOR DIRECTORS TO ALLOT SHARES Managemant For With Eagle Mid Cap Stock Fund 88076W103 TDC Teradata Corporation 4/20/2012 APPROVE EMPLOYEE STOCK PURCHASE PLAN Managemant For With Eagle Mid Cap Stock Fund 88076W103 TDC Teradata Corporation 4/20/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund 88076W103 TDC Teradata Corporation 4/20/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 88076W103 TDC Teradata Corporation 4/20/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund 88076W103 TDC Teradata Corporation 4/20/2012 APPROVE STOCK INCENTIVE PLAN Managemant For With Eagle Mid Cap Stock Fund 88076W103 TDC Teradata Corporation 4/20/2012 AMEND CERT OF INC: ANNUAL ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 15670R107 CPHD Cepheid 4/24/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund 15670R107 CPHD Cepheid 4/24/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund 15670R107 CPHD Cepheid 4/24/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 15670R107 CPHD Cepheid 4/24/2012 AMEND EQUITY INCENTIVE PLAN Managemant For With Eagle Mid Cap Stock Fund 15670R107 CPHD Cepheid 4/24/2012 APPROVE EMPLOYEE STOCK PURCHASE PLAN Managemant For With Eagle Mid Cap Stock Fund VFC V F Corporation 4/24/2012 PROP: DECLASSIFY BOARD OF DIRECTORS Shareholder For Against Eagle Mid Cap Stock Fund VFC V F Corporation 4/24/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund VFC V F Corporation 4/24/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund VFC V F Corporation 4/24/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund BWA Borg Warner Auto Inc. 4/25/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund BWA Borg Warner Auto Inc. 4/25/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund BWA Borg Warner Auto Inc. 4/25/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund BWA Borg Warner Auto Inc. 4/25/2012 AMEND CERTIFICATE OF INCORPORATION Managemant For With Eagle Mid Cap Stock Fund 33582V108 FNFG First Niagra Financial 4/25/2012 APPROVE EQUITY INCENTIVE PLAN Managemant For With Eagle Mid Cap Stock Fund 33582V108 FNFG First Niagra Financial 4/25/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund 33582V108 FNFG First Niagra Financial 4/25/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund 33582V108 FNFG First Niagra Financial 4/25/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 33582V108 FNFG First Niagra Financial 4/25/2012 APPROVE EXECUTIVE ANNUAL INCENTIVE PLAN Managemant For With Eagle Mid Cap Stock Fund GWW Grainger W W Inc 4/25/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund GWW Grainger W W Inc 4/25/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund GWW Grainger W W Inc 4/25/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 82669G104 SBNY Signature Bank 4/25/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 82669G104 SBNY Signature Bank 4/25/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund 82669G104 SBNY Signature Bank 4/25/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund 19075F106 CIE Cobalt International Energy 4/26/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund 19075F106 CIE Cobalt International Energy 4/26/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 19075F106 CIE Cobalt International Energy 4/26/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund CCK Crown Holdings Inc 4/26/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund CCK Crown Holdings Inc 4/26/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund CCK Crown Holdings Inc 4/26/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund CFR Cullen Frost Bankers 4/26/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund CFR Cullen Frost Bankers 4/26/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund CFR Cullen Frost Bankers 4/26/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund JBHT JB Hunt Transport Services Inc. 4/26/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund JBHT JB Hunt Transport Services Inc. 4/26/2012 AMEND MANAGEMENT INCENTIVE PLAN Managemant For With Eagle Mid Cap Stock Fund JBHT JB Hunt Transport Services Inc. 4/26/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund PII Polaris Industries Inc. 4/26/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund PII Polaris Industries Inc. 4/26/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund PII Polaris Industries Inc. 4/26/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund G98290102 XL XL Group LTD 4/27/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund G98290102 XL XL Group LTD 4/27/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund G98290102 XL XL Group LTD 4/27/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund AME Ametek Inc. 5/1/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund AME Ametek Inc. 5/1/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund AME Ametek Inc. 5/1/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund 16117M305 CHTR Charter Communications Inc 5/1/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 16117M305 CHTR Charter Communications Inc 5/1/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund GDI Gardner Denver Machinery Inc 5/1/2012 AMEND LONG TERM INCENTIVE PLAN Managemant For With Eagle Mid Cap Stock Fund GDI Gardner Denver Machinery Inc 5/1/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund GDI Gardner Denver Machinery Inc 5/1/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund GDI Gardner Denver Machinery Inc 5/1/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund TSS Total System Services Inc. 5/1/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund TSS Total System Services Inc. 5/1/2012 APPROVE OMNIBUS EQUITY PLAN Managemant For With Eagle Mid Cap Stock Fund TSS Total System Services Inc. 5/1/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund TSS Total System Services Inc. 5/1/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund TSS Total System Services Inc. 5/1/2012 APPROVE EMPLOYEE STOCK PURCHASE PLAN Managemant For With Eagle Mid Cap Stock Fund 25470M109 DISH Dish Networks 5/2/2012 OTHER BUSINESS Managemant For With Eagle Mid Cap Stock Fund 25470M109 DISH Dish Networks 5/2/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 25470M109 DISH Dish Networks 5/2/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 5/3/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 5/3/2012 APPROVE ANNUAL FINANCIAL STATEMENTS & REPORTS Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 5/3/2012 INCREASE AUTHORIZED ORDINARY SHARE CAPITAL Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 5/3/2012 DISCHARGE BOARD OF DIRECTORS & EXECUTIVE COMMITTEE Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 5/3/2012 APPROVE RETENTION OF DISPOSABLE PROFITS Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 5/3/2012 AMEND OMNIBUS INCENTIVE COMP PL Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 5/3/2012 AUTHORIZE BOARD TO REDUCE SHARE CAPITAL Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 5/3/2012 APPOINT SPECIAL AUDITORS FOR ONEYEAR Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 5/3/2012 ELIMINATE SHARE CAPITAL RELATING TO SHAREHOLDER WARRANTS Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 5/3/2012 APPROVE STOCK REPURCHASE PROGRAM Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 5/3/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 5/3/2012 APPROVE CREATION OF DISTRIBUTABLE RESERVES (DIVIDENDS) Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 5/3/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund H01531104 AWH Allied World Assurance New 5/3/2012 CASH DISTRIBUTION TO SHRHDLR IN FORM OF PAR VAL REDUCTION Managemant For With Eagle Mid Cap Stock Fund CHD Church & Dwight Company 5/3/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund CHD Church & Dwight Company 5/3/2012 APPROVE PERFORMANCE-BASED ANNUAL INCENTIVE PLAN Managemant For With Eagle Mid Cap Stock Fund CHD Church & Dwight Company 5/3/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund CHD Church & Dwight Company 5/3/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund HXL Hexcel Corp New 5/3/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund HXL Hexcel Corp New 5/3/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund HXL Hexcel Corp New 5/3/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund STJ St. Jude Medical Inc. 5/3/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund STJ St. Jude Medical Inc. 5/3/2012 APPROVE EMPLOYEE STOCK PURCHASE PLAN Managemant For With Eagle Mid Cap Stock Fund STJ St. Jude Medical Inc. 5/3/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund STJ St. Jude Medical Inc. 5/3/2012 AMEND ART OF INC: DECLASSIFY THE BOARD Managemant For With Eagle Mid Cap Stock Fund STJ St. Jude Medical Inc. 5/3/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund 86764P109 SUN Sunoco Inc 5/3/2012 PROP: SUBMIT GOLDEN PARACHUTES TO SHAREHOLDER VOTE Shareholder For Against Eagle Mid Cap Stock Fund 86764P109 SUN Sunoco Inc 5/3/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 86764P109 SUN Sunoco Inc 5/3/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund 86764P109 SUN Sunoco Inc 5/3/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund MYL Mylan Labs Inc 5/4/2012 APPROVE LONG TERM INCENTIVE PLAN Managemant For With Eagle Mid Cap Stock Fund MYL Mylan Labs Inc 5/4/2012 PROP: PREPARE REPORT RE: POLITICAL CONTRIBUTION POLICIES Shareholder Against With Eagle Mid Cap Stock Fund MYL Mylan Labs Inc 5/4/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund MYL Mylan Labs Inc 5/4/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund MYL Mylan Labs Inc 5/4/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund MYL Mylan Labs Inc 5/4/2012 PROP: SEPARATE CHAIRMAIN & CEO &CHAIRMAN MUST BE INDEPENDENT Shareholder Against With Eagle Mid Cap Stock Fund ALTR Altera Corp 5/8/2012 AMEND CERT OF INC: PERMIT ACT BY WRITTEN CONSENT IN LIEU Managemant For With Eagle Mid Cap Stock Fund ALTR Altera Corp 5/8/2012 AMEND STOCK OPTION PLAN:INCREASE SHARES RESERVED Managemant For With Eagle Mid Cap Stock Fund ALTR Altera Corp 5/8/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund ALTR Altera Corp 5/8/2012 AMEND EMPLOYEE STOCK PURCHASE PLAN: INCREASE SHARES Managemant For With Eagle Mid Cap Stock Fund ALTR Altera Corp 5/8/2012 APPROVE NON-EMPLOYEE DIRECTORS STOCK PLAN Managemant For With Eagle Mid Cap Stock Fund ALTR Altera Corp 5/8/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund ALTR Altera Corp 5/8/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 14040H105 COF Capital One Financial Corp 5/8/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund 14040H105 COF Capital One Financial Corp 5/8/2012 APPROVE EMPLOYEE STOCK PURCHASE PLAN Managemant For With Eagle Mid Cap Stock Fund 14040H105 COF Capital One Financial Corp 5/8/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 14040H105 COF Capital One Financial Corp 5/8/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund DRC Dresser-Rand Group Inc 5/8/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund DRC Dresser-Rand Group Inc 5/8/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund DRC Dresser-Rand Group Inc 5/8/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund HUB.B Hubbell Inc. Class B 5/8/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund HUB.B Hubbell Inc. Class B 5/8/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund N63218106 NLSN Nielson Holdings BV 5/8/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund N63218106 NLSN Nielson Holdings BV 5/8/2012 AUTHORIZE BOARD TO LIMIT OR ELIMINATE PREEMPTIVE RIGHTS Managemant For With Eagle Mid Cap Stock Fund N63218106 NLSN Nielson Holdings BV 5/8/2012 DISCHARGE BOARD OF DIRECTORS & EXECUTIVE COMMITTEE Managemant For With Eagle Mid Cap Stock Fund N63218106 NLSN Nielson Holdings BV 5/8/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund N63218106 NLSN Nielson Holdings BV 5/8/2012 REPURCHASE SHARES UP TO 10% OF ISSUED SHARE CAPITAL Managemant For With Eagle Mid Cap Stock Fund N63218106 NLSN Nielson Holdings BV 5/8/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund N63218106 NLSN Nielson Holdings BV 5/8/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund N63218106 NLSN Nielson Holdings BV 5/8/2012 ADOPTION OF ACCOUNTS Managemant For With Eagle Mid Cap Stock Fund CYN City Natl Corp 5/9/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund CYN City Natl Corp 5/9/2012 AMEND CERT OF INC: DECLASSIFY THE BOARD Managemant For With Eagle Mid Cap Stock Fund CYN City Natl Corp 5/9/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund CYN City Natl Corp 5/9/2012 APPROVE OMNIBUS EQUITY PLAN Managemant For With Eagle Mid Cap Stock Fund CYN City Natl Corp 5/9/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 06846N104 BBG Barrett Bill Corp. 5/10/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund 06846N104 BBG Barrett Bill Corp. 5/10/2012 APPROVE EQUITY INCENTIVE PLAN Managemant For With Eagle Mid Cap Stock Fund 06846N104 BBG Barrett Bill Corp. 5/10/2012 AMEND CERT OF INC: ANNUAL ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 06846N104 BBG Barrett Bill Corp. 5/10/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 06846N104 BBG Barrett Bill Corp. 5/10/2012 AMEND CERT OF INC:ELIMINATE SUPERMAJORITY VTG REQRMNTS Managemant For With Eagle Mid Cap Stock Fund 06846N104 BBG Barrett Bill Corp. 5/10/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund LRCX Lam Research Corporation 5/10/2012 APPROVE ISSUANCE OF STOCK IN CONNECTION WITH MERGER Managemant For With Eagle Mid Cap Stock Fund LRCX Lam Research Corporation 5/10/2012 ADJOURN MEETING TO PERMIT SOLICITATION OF PROXIES Managemant For With Eagle Mid Cap Stock Fund 83088M102 SWKS Skyworks Solutions Inc. 5/10/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund 83088M102 SWKS Skyworks Solutions Inc. 5/10/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 83088M102 SWKS Skyworks Solutions Inc. 5/10/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund 88706M103 THI Tim Hortons Inc (Canada) 5/10/2012 RECONFIRM SHAREHOLDER RIGHTS PLAN Managemant Against Against Eagle Mid Cap Stock Fund 88706M103 THI Tim Hortons Inc (Canada) 5/10/2012 PROP: REPORT ON USING PRODUCERS WHO DON T USE GESTATIONAL CRATES Shareholder For Against Eagle Mid Cap Stock Fund 88706M103 THI Tim Hortons Inc (Canada) 5/10/2012 APPROVE STOCK INCENTIVE PLAN Managemant For With Eagle Mid Cap Stock Fund 88706M103 THI Tim Hortons Inc (Canada) 5/10/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund 88706M103 THI Tim Hortons Inc (Canada) 5/10/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 98310W108 WYN Wyndham Worldwide Corp. 5/10/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund 98310W108 WYN Wyndham Worldwide Corp. 5/10/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 98310W108 WYN Wyndham Worldwide Corp. 5/10/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund 13342B105 CAM Cameron International Corp 5/11/2012 AMEND CERTIFICATE OF INCORPORATION Managemant For With Eagle Mid Cap Stock Fund 13342B105 CAM Cameron International Corp 5/11/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 13342B105 CAM Cameron International Corp 5/11/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund 13342B105 CAM Cameron International Corp 5/11/2012 APPROVE RESTATED CERT OF INC: VARIOUS PROVISIONS Managemant For With Eagle Mid Cap Stock Fund 13342B105 CAM Cameron International Corp 5/11/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund 13342B105 CAM Cameron International Corp 5/11/2012 AMEND CERT OF INC: ANNUAL ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund ESS Essex Property Trust Inc 5/15/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund ESS Essex Property Trust Inc 5/15/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund ESS Essex Property Trust Inc 5/15/2012 OTHER BUSINESS Managemant For With Eagle Mid Cap Stock Fund ESS Essex Property Trust Inc 5/15/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund OIS Oil States International 5/15/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund OIS Oil States International 5/15/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund OIS Oil States International 5/15/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund 74733V100 QEP QEP Resources Inc. 5/15/2012 PROP: DECLASSIFY BOARD OF DIRECTORS Shareholder For Against Eagle Mid Cap Stock Fund 74733V100 QEP QEP Resources Inc. 5/15/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund 74733V100 QEP QEP Resources Inc. 5/15/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund 74733V100 QEP QEP Resources Inc. 5/15/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 74733V100 QEP QEP Resources Inc. 5/15/2012 APPROVE PERF GOALS: ANNUAL CASH INCENTIVE AWARDS Managemant For With Eagle Mid Cap Stock Fund 74267C106 PRA Proassurance Corp 5/16/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund 74267C106 PRA Proassurance Corp 5/16/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund 74267C106 PRA Proassurance Corp 5/16/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 74267C106 PRA Proassurance Corp 5/16/2012 OTHER BUSINESS Managemant For With Eagle Mid Cap Stock Fund RGA Reinsurance Group America Common 5/16/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund RGA Reinsurance Group America Common 5/16/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund RGA Reinsurance Group America Common 5/16/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 92345Y106 VRSK Verisk Analytics Inc. 5/16/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund 92345Y106 VRSK Verisk Analytics Inc. 5/16/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 92345Y106 VRSK Verisk Analytics Inc. 5/16/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund 92345Y106 VRSK Verisk Analytics Inc. 5/16/2012 APPROVE EMPLOYEE STOCK PURCHASE PLAN Managemant For With Eagle Mid Cap Stock Fund 92532F100 VRTX Vertex Pharmaceuticals Inc. 5/16/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 92532F100 VRTX Vertex Pharmaceuticals Inc. 5/16/2012 AMEND EMPLOYEE STOCK OPTION PLAN: INCREASE SHARES Managemant For With Eagle Mid Cap Stock Fund 92532F100 VRTX Vertex Pharmaceuticals Inc. 5/16/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund 92532F100 VRTX Vertex Pharmaceuticals Inc. 5/16/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund 92532F100 VRTX Vertex Pharmaceuticals Inc. 5/16/2012 AMEND EMPLOYEE STOCK PURCHASE PLAN: INCREASE SHARES Managemant For With Eagle Mid Cap Stock Fund ACTG Acacia Research Corporation 5/17/2012 APPROVE STOCK INCENTIVE PLAN Managemant For With Eagle Mid Cap Stock Fund ACTG Acacia Research Corporation 5/17/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund ACTG Acacia Research Corporation 5/17/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund ACTG Acacia Research Corporation 5/17/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund ATML Atmel Corporation 5/17/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund ATML Atmel Corporation 5/17/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund ATML Atmel Corporation 5/17/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund RYN Rayonier Incorporated Reit 5/17/2012 AMEND ART OF ORG: DECLASSIFY THE BOARD Managemant For With Eagle Mid Cap Stock Fund RYN Rayonier Incorporated Reit 5/17/2012 REAPPROVE PERF GOALS UNDER ANNUL INCEN PL AS PER IRS Managemant For With Eagle Mid Cap Stock Fund RYN Rayonier Incorporated Reit 5/17/2012 AMEND INCENTIVE STOCK OPTION PLAN: INCREASE SHARES Managemant For With Eagle Mid Cap Stock Fund RYN Rayonier Incorporated Reit 5/17/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund RYN Rayonier Incorporated Reit 5/17/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund RYN Rayonier Incorporated Reit 5/17/2012 AMEND ART OF INC: INCREASE COMMON STOCK Managemant For With Eagle Mid Cap Stock Fund 81211K100 SEE Sealed Air Corporation 5/17/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund 81211K100 SEE Sealed Air Corporation 5/17/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 81211K100 SEE Sealed Air Corporation 5/17/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund 55616P104 M Macy s Incorporated 5/18/2012 PROP: BAN THE USE OF ANIMAL FUR IN PRODUCTS Shareholder For Against Eagle Mid Cap Stock Fund 55616P104 M Macy s Incorporated 5/18/2012 APPROVE EXECUTIVE INCENTIVE COMPENSATION PLAN Managemant For With Eagle Mid Cap Stock Fund 55616P104 M Macy s Incorporated 5/18/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 55616P104 M Macy s Incorporated 5/18/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund 55616P104 M Macy s Incorporated 5/18/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund NDAQ Nasdaq OMX Group Inc 5/22/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund NDAQ Nasdaq OMX Group Inc 5/22/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund NDAQ Nasdaq OMX Group Inc 5/22/2012 PROP:SIMPLE MAJORITY VOTING ON ALL ISSUES\ BY SHAREHOLDERS Shareholder Against With Eagle Mid Cap Stock Fund NDAQ Nasdaq OMX Group Inc 5/22/2012 PROP:AMEND BY-LAWS TO REQ ONLY 10% HLDRS TO CALL SPEC MTGS Shareholder Against With Eagle Mid Cap Stock Fund NDAQ Nasdaq OMX Group Inc 5/22/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 74251V102 PFG Principal Financial Group 5/22/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 74251V102 PFG Principal Financial Group 5/22/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund 74251V102 PFG Principal Financial Group 5/22/2012 AMEND CERT OF INC:ELIMINATE SUPERMAJORITY VTG REQRMNTS Managemant For With Eagle Mid Cap Stock Fund 74251V102 PFG Principal Financial Group 5/22/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund APH Amphenol Corp 5/23/2012 PROP:SIMPLE MAJORITY VOTING ON ALL ISSUES\ BY SHAREHOLDERS Shareholder For Against Eagle Mid Cap Stock Fund APH Amphenol Corp 5/23/2012 APPROVE RESTRICTED STOCK PLAN FOR NON-EMPLOYEE DIRECTORS Managemant Against Against Eagle Mid Cap Stock Fund APH Amphenol Corp 5/23/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund APH Amphenol Corp 5/23/2012 AMEND CERT OF INC: DECLASSIFY THE BOARD Managemant For With Eagle Mid Cap Stock Fund APH Amphenol Corp 5/23/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund APH Amphenol Corp 5/23/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund APH Amphenol Corp 5/23/2012 AMEND CERT OF INC:ELIMINATE SUPERMAJORITY VTG REQRMNTS Managemant For With Eagle Mid Cap Stock Fund ITC ITC Holdings Corporation 5/23/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund ITC ITC Holdings Corporation 5/23/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund ITC ITC Holdings Corporation 5/23/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 78454L100 SM SM Energy Company 5/23/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund 78454L100 SM SM Energy Company 5/23/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 78454L100 SM SM Energy Company 5/23/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund CCI Crown Castle Intl Corp 5/24/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund CCI Crown Castle Intl Corp 5/24/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund CCI Crown Castle Intl Corp 5/24/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund LSTR Landstar System Inc 5/24/2012 APPROVE MGMT EXECUTIVE INCENTIVE PLAN Managemant For With Eagle Mid Cap Stock Fund LSTR Landstar System Inc 5/24/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund LSTR Landstar System Inc 5/24/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund LSTR Landstar System Inc 5/24/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund 59522J103 MAA Mid America Apartment Inc REIT 5/24/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund 59522J103 MAA Mid America Apartment Inc REIT 5/24/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund 59522J103 MAA Mid America Apartment Inc REIT 5/24/2012 AMEND CHARTER: INCREASE AUTHORIZED SHARES Managemant For With Eagle Mid Cap Stock Fund 59522J103 MAA Mid America Apartment Inc REIT 5/24/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 78442P106 SLM SLM Corporation 5/24/2012 AMEND EMPLOYEE STOCK PURCHASE PLAN Managemant For With Eagle Mid Cap Stock Fund 78442P106 SLM SLM Corporation 5/24/2012 APPROVE OMNIBUS INCENTIVE PLAN Managemant For With Eagle Mid Cap Stock Fund 78442P106 SLM SLM Corporation 5/24/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund 78442P106 SLM SLM Corporation 5/24/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund 78442P106 SLM SLM Corporation 5/24/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund PENN Penn National Gaming Inc 6/6/2012 PROP: DIR ELECTION VOTE THRESHOLD OF SIMPLE MAJORITY Shareholder For Against Eagle Mid Cap Stock Fund PENN Penn National Gaming Inc 6/6/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund PENN Penn National Gaming Inc 6/6/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund PENN Penn National Gaming Inc 6/6/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund M22465104 CHKP Check Point Software (Israel) 6/7/2012 APPROVE COMPENSATION OF OFFICER/DIRECTORS Managemant For With Eagle Mid Cap Stock Fund M22465104 CHKP Check Point Software (Israel) 6/7/2012 RE-ELECT 2 OUTSIDE DIRECTORS Managemant For With Eagle Mid Cap Stock Fund M22465104 CHKP Check Point Software (Israel) 6/7/2012 AUTHORIZE CHAIRMAN OF BOARD TO SERVE AS CEO Managemant For With Eagle Mid Cap Stock Fund M22465104 CHKP Check Point Software (Israel) 6/7/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund M22465104 CHKP Check Point Software (Israel) 6/7/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund CBST Cubist Pharmaceuticals Inc. 6/7/2012 RATIFY AUDITORS Managemant For With Eagle Mid Cap Stock Fund CBST Cubist Pharmaceuticals Inc. 6/7/2012 APPROVE EQUITY INCENTIVE PLAN Managemant For With Eagle Mid Cap Stock Fund CBST Cubist Pharmaceuticals Inc. 6/7/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund CBST Cubist Pharmaceuticals Inc. 6/7/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 23918K108 DVA Davita Incorporated 6/11/2012 PROP:EXECS RETAIN % OF SHARES OBTAINED THRU EQUITY COMP Shareholder For Against Eagle Mid Cap Stock Fund 23918K108 DVA Davita Incorporated 6/11/2012 AMEND INCENTIVE STOCK OPTION PLAN: INCREASE SHARES Managemant For With Eagle Mid Cap Stock Fund 23918K108 DVA Davita Incorporated 6/11/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 23918K108 DVA Davita Incorporated 6/11/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund 23918K108 DVA Davita Incorporated 6/11/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund 80004C101 SNDK Sandisk Corp. 6/12/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund 80004C101 SNDK Sandisk Corp. 6/12/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund 80004C101 SNDK Sandisk Corp. 6/12/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund G81276100 SIG Signet Jewelers Limited Common 6/15/2012 ELECTION OF DIRECTORS Managemant For With Eagle Mid Cap Stock Fund G81276100 SIG Signet Jewelers Limited Common 6/15/2012 APPOINTMENT OF AUDITORS Managemant For With Eagle Mid Cap Stock Fund G81276100 SIG Signet Jewelers Limited Common 6/15/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Managemant For With Eagle Mid Cap Stock Fund 44919P508 IACI IAC Interactive Corp New 6/20/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Managemant For With Eagle Mid Cap Stock Fund 44919P508 IACI IAC Interactive Corp New 6/20/2012 ELECTION OF DIRECTORS Managemant For With Eagle Series Trust – Smaller Company Fund Name (Eagle Fund Name) Security ID Symbol Desc (Company Name) Meeting Date Issue (What Issue was voted on?) Was this a Shareholder, Mgmt, or Issuer Proposal? How "The Fund" cast its vote Was the Fund Vote "with" or "against" Management recommendation Eagle Smaller Company Fund (formerly, Eagle Small Cap Core Value Fund) SCHS School Specialty Inc. 8/23/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Smaller Company Fund (formerly, Eagle Small Cap Core Value Fund) SCHS School Specialty Inc. 8/23/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund (formerly, Eagle Small Cap Core Value Fund) SCHS School Specialty Inc. 8/23/2011 RATIFY AUDITORS Management For With Eagle Smaller Company Fund (formerly, Eagle Small Cap Core Value Fund) SCHS School Specialty Inc. 8/23/2011 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund (formerly, Eagle Small Cap Core Value Fund) JW.A John Wiley & Sons Inc 9/15/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Smaller Company Fund (formerly, Eagle Small Cap Core Value Fund) JW.A John Wiley & Sons Inc 9/15/2011 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund (formerly, Eagle Small Cap Core Value Fund) JW.A John Wiley & Sons Inc 9/15/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund (formerly, Eagle Small Cap Core Value Fund) JW.A John Wiley & Sons Inc 9/15/2011 RATIFY AUDITORS Management For With Eagle Smaller Company Fund (formerly, Eagle Small Cap Core Value Fund) H01531104 AWH Allied World Assurance New 9/20/2011 APPROVENAME CHANGE IN CONNECTION WITH MERGER Management For With Eagle Smaller Company Fund (formerly, Eagle Small Cap Core Value Fund) H01531104 AWH Allied World Assurance New 9/20/2011 ELECTION OF CLASS I DIRECTORS Management For With Eagle Smaller Company Fund (formerly, Eagle Small Cap Core Value Fund) H01531104 AWH Allied World Assurance New 9/20/2011 ELECTION OF 1 DIRECTOR Management For With Eagle Smaller Company Fund (formerly, Eagle Small Cap Core Value Fund) H01531104 AWH Allied World Assurance New 9/20/2011 APPROVE ISSUANCE OF STOCK IN CONNECTION WITH MERGER Management For With Eagle Smaller Company Fund (formerly, Eagle Small Cap Core Value Fund) H01531104 AWH Allied World Assurance New 9/20/2011 APPROVE STOCK INCENTIVE PLAN Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) H01531104 AWH Allied World Assurance New 9/20/2011 ELECTION OF 1 DIRECTOR Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) H01531104 AWH Allied World Assurance New 9/20/2011 ELECTION OF 1 DIRECTOR Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) H01531104 AWH Allied World Assurance New 9/20/2011 ELECTION OF 1 DIRECTOR Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) H01531104 AWH Allied World Assurance New 9/20/2011 APPROVE STOCK OPTION PLAN Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) H01531104 AWH Allied World Assurance New 9/20/2011 CASH DISTRIBUTION TO SHRHDLR IN FORM OF PAR VAL REDUCTION Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) H01531104 AWH Allied World Assurance New 9/20/2011 ELECTION OF 1 DIRECTOR Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) H01531104 AWH Allied World Assurance New 9/20/2011 ELECTION OF 1 DIRECTOR Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) H01531104 AWH Allied World Assurance New 9/20/2011 ELECTION OF CLASS III DIRECTORS Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) H01531104 AWH Allied World Assurance New 9/20/2011 INCREASE AUTHORIZED ORDINARY SHARE CAPITAL Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) H01531104 AWH Allied World Assurance New 9/20/2011 AUTHORITY TO INCREASE AUTHORIZED SHARE CAPITAL Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) H01531104 AWH Allied World Assurance New 9/20/2011 ELECTION OF CLASS II DIRECTOR Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) H01531104 AWH Allied World Assurance New 9/20/2011 ELECTION OF 1 DIRECTOR Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) 05155C105 AUQ Aurico Gold Inc (Canada) 10/24/2011 APPROVE SHARE ISSUANCE IN CONNECTION WITH PROP ACQ Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) SLE Sara Lee Corporation 10/27/2011 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) SLE Sara Lee Corporation 10/27/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) SLE Sara Lee Corporation 10/27/2011 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) SLE Sara Lee Corporation 10/27/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) SLE Sara Lee Corporation 10/27/2011 PROP: REPORT POLITICAL CONTRIBUTIONS Shareholder Against With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) EPAY Bottomline Technology 11/17/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) EPAY Bottomline Technology 11/17/2011 AMEND STOCK INCENTIVE PLAN Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) EPAY Bottomline Technology 11/17/2011 RATIFY AUDITORS Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) EPAY Bottomline Technology 11/17/2011 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) EPAY Bottomline Technology 11/17/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) 78503N107 SWS SWS Group Inc 11/17/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: EVERY 3 YEARS Management Against Against Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) 78503N107 SWS SWS Group Inc 11/17/2011 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) 78503N107 SWS SWS Group Inc 11/17/2011 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) 78503N107 SWS SWS Group Inc 11/17/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) DY Dycom Industries Inc 11/22/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) DY Dycom Industries Inc 11/22/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) DY Dycom Industries Inc 11/22/2011 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) DY Dycom Industries Inc 11/22/2011 RATIFY AUDITORS Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) ELX Emulex Corporation 11/29/2011 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) ELX Emulex Corporation 11/29/2011 APPROVE EMPLOYEE STOCK PURCHASE PLAN Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) ELX Emulex Corporation 11/29/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) ELX Emulex Corporation 11/29/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) ELX Emulex Corporation 11/29/2011 RATIFY AUDITORS Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) 64107N206 UEPS Net 1 UEPS Technologies Inc Com 11/29/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) 64107N206 UEPS Net 1 UEPS Technologies Inc Com 11/29/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) 64107N206 UEPS Net 1 UEPS Technologies Inc Com 11/29/2011 RATIFY AUDITORS Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) 64107N206 UEPS Net 1 UEPS Technologies Inc Com 11/29/2011 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) AZPN Aspen Technology Incorporated 12/8/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) AZPN Aspen Technology Incorporated 12/8/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) AZPN Aspen Technology Incorporated 12/8/2011 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) AZPN Aspen Technology Incorporated 12/8/2011 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) PRXL Parexel International Corp. 12/8/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) PRXL Parexel International Corp. 12/8/2011 RATIFY AUDITORS Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) PRXL Parexel International Corp. 12/8/2011 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) PRXL Parexel International Corp. 12/8/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) 68243Q106 FLWS 1-800-FLOWERS.COM Inc 12/12/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: EVERY 3 YEARS Management Against Against Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) 68243Q106 FLWS 1-800-FLOWERS.COM Inc 12/12/2011 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) 68243Q106 FLWS 1-800-FLOWERS.COM Inc 12/12/2011 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) 68243Q106 FLWS 1-800-FLOWERS.COM Inc 12/12/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) 68243Q106 FLWS 1-800-FLOWERS.COM Inc 12/12/2011 AMEND LONG TERM INCENTIVE PLAN; INCREASE SHARES Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) MATW Matthews International Class A 2/16/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) MATW Matthews International Class A 2/16/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) MATW Matthews International Class A 2/16/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) HEI.A Heico Corporation New Class A 3/26/2012 AMEND ARTICLES OF INCORPORATION Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) HEI.A Heico Corporation New Class A 3/26/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) HEI.A Heico Corporation New Class A 3/26/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) HEI.A Heico Corporation New Class A 3/26/2012 AMEND ARTICLES OF INCORPORATION Management For With Eagle Smaller Company Fund (formerly Eagle Small Cap Core Value Fund) HEI.A Heico Corporation New Class A 3/26/2012 APPROVE INCENTIVE COMPENSATION PLAN Management For With Note: The Eagle Series Trust - Small Cap Core Value Fund changed it s name on 3/1/2012 to: The Eagle Series Trust - Smaller Company Fund. Eagle Smaller Company Fund 45167R104 IEX Idex Corp 4/10/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund 45167R104 IEX Idex Corp 4/10/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund 45167R104 IEX Idex Corp 4/10/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund PBCT Peoples United Financial Inc. 4/19/2012 PROP: DECLASSIFY BOARD OF DIRECTORS Shareholder For Against Eagle Smaller Company Fund PBCT Peoples United Financial Inc. 4/19/2012 APPROVE SHORT TERM INCENTIVE PLAN Management For With Eagle Smaller Company Fund PBCT Peoples United Financial Inc. 4/19/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund PBCT Peoples United Financial Inc. 4/19/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund PBCT Peoples United Financial Inc. 4/19/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 14149F109 CFNL Cardinal Finl Corp 4/20/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 14149F109 CFNL Cardinal Finl Corp 4/20/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund 14149F109 CFNL Cardinal Finl Corp 4/20/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund 13466Y105 CCG Campus Crest Communities Inc 4/23/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 13466Y105 CCG Campus Crest Communities Inc 4/23/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund 13466Y105 CCG Campus Crest Communities Inc 4/23/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund HSC Harsco Corp 4/24/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund HSC Harsco Corp 4/24/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund HSC Harsco Corp 4/24/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund G7127P100 PTP Platinum Underwriters Hldgs (UK) 4/24/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management Against Against Eagle Smaller Company Fund G7127P100 PTP Platinum Underwriters Hldgs (UK) 4/24/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund G7127P100 PTP Platinum Underwriters Hldgs (UK) 4/24/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund 62886E108 NCR NCR Corp 4/25/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund 62886E108 NCR NCR Corp 4/25/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund 62886E108 NCR NCR Corp 4/25/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund ORB Orbital Sciences Corp 4/25/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund ORB Orbital Sciences Corp 4/25/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund ORB Orbital Sciences Corp 4/25/2012 APPROVE STOCK INCENTIVE PLAN Management For With Eagle Smaller Company Fund ORB Orbital Sciences Corp 4/25/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund 68618W100 OFG Oriental Financial Pr 4/25/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund 68618W100 OFG Oriental Financial Pr 4/25/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund 68618W100 OFG Oriental Financial Pr 4/25/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 82669G104 SBNY Signature Bank 4/25/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund 82669G104 SBNY Signature Bank 4/25/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 82669G104 SBNY Signature Bank 4/25/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund AGCO AGCO Corp 4/26/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund AGCO AGCO Corp 4/26/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund AGCO AGCO Corp 4/26/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 02208R106 AIMC Altra Holdings Inc 4/26/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 02208R106 AIMC Altra Holdings Inc 4/26/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund 02208R106 AIMC Altra Holdings Inc 4/26/2012 AMEND EQUITY INCENTIVE PLAN Management For With Eagle Smaller Company Fund 02208R106 AIMC Altra Holdings Inc 4/26/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund ACI Arch Coal Inc. 4/26/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund ACI Arch Coal Inc. 4/26/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund ACI Arch Coal Inc. 4/26/2012 PROP: LIST ENVIRONMENTAL LIABILITIES IN ANNUAL REPORT Shareholder For With Eagle Smaller Company Fund ACI Arch Coal Inc. 4/26/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund G4412G101 HLF Herbalife Limited Com (Cayman) 4/26/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund G4412G101 HLF Herbalife Limited Com (Cayman) 4/26/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund G4412G101 HLF Herbalife Limited Com (Cayman) 4/26/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund FLIR Flir Systems Incorporated 4/27/2012 PROP: DECLASSIFY BOARD OF DIRECTORS Shareholder For Against Eagle Smaller Company Fund FLIR Flir Systems Incorporated 4/27/2012 PROP: DIR ELECTION VOTE THRESHOLD OF SIMPLE MAJORITY Shareholder For Against Eagle Smaller Company Fund FLIR Flir Systems Incorporated 4/27/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund FLIR Flir Systems Incorporated 4/27/2012 APPROVE EXECUTIVE OFFICER BONUS PLAN Management For With Eagle Smaller Company Fund FLIR Flir Systems Incorporated 4/27/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund GAS AGL Resources Incorporated 5/1/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund GAS AGL Resources Incorporated 5/1/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund GAS AGL Resources Incorporated 5/1/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund ROVI Rovi Corporation 5/1/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund ROVI Rovi Corporation 5/1/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund ROVI Rovi Corporation 5/1/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund ATR Aptar Group Inc 5/2/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund ATR Aptar Group Inc 5/2/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund ATR Aptar Group Inc 5/2/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund 46069S109 ISIL Intersil Corp 5/2/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund 46069S109 ISIL Intersil Corp 5/2/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund 46069S109 ISIL Intersil Corp 5/2/2012 INCREASE COMMON STOCK UNDER THE EQUITY COMPENSATION PLAN Management For With Eagle Smaller Company Fund 46069S109 ISIL Intersil Corp 5/2/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 46069S109 ISIL Intersil Corp 5/2/2012 APPROVE EMPLOYEE STOCK PURCHASE PLAN FOR SUBSIDIARY Management For With Eagle Smaller Company Fund H01531104 AWH Allied World Assurance New 5/3/2012 INCREASE AUTHORIZED ORDINARY SHARE CAPITAL Management For With Eagle Smaller Company Fund H01531104 AWH Allied World Assurance New 5/3/2012 APPROVE ANNUAL FINANCIAL STATEMENTS & REPORTS Management For With Eagle Smaller Company Fund H01531104 AWH Allied World Assurance New 5/3/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund H01531104 AWH Allied World Assurance New 5/3/2012 AUTHORIZE BOARD TO REDUCE SHARE CAPITAL Management For With Eagle Smaller Company Fund H01531104 AWH Allied World Assurance New 5/3/2012 APPROVE STOCK REPURCHASE PROGRAM Management For With Eagle Smaller Company Fund H01531104 AWH Allied World Assurance New 5/3/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund H01531104 AWH Allied World Assurance New 5/3/2012 DISCHARGE BOARD OF DIRECTORS & EXECUTIVE COMMITTEE Management For With Eagle Smaller Company Fund H01531104 AWH Allied World Assurance New 5/3/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund H01531104 AWH Allied World Assurance New 5/3/2012 APPROVE CREATION OF DISTRIBUTABLE RESERVES (DIVIDENDS) Management For With Eagle Smaller Company Fund H01531104 AWH Allied World Assurance New 5/3/2012 ELIMINATE SHARE CAPITAL RELATING TO SHAREHOLDER WARRANTS Management For With Eagle Smaller Company Fund H01531104 AWH Allied World Assurance New 5/3/2012 APPOINT SPECIAL AUDITORS FOR ONEYEAR Management For With Eagle Smaller Company Fund H01531104 AWH Allied World Assurance New 5/3/2012 AMEND OMNIBUS INCENTIVE COMP PL Management For With Eagle Smaller Company Fund H01531104 AWH Allied World Assurance New 5/3/2012 APPROVE RETENTION OF DISPOSABLE PROFITS Management For With Eagle Smaller Company Fund H01531104 AWH Allied World Assurance New 5/3/2012 CASH DISTRIBUTION TO SHRHDLR IN FORM OF PAR VAL REDUCTION Management For With Eagle Smaller Company Fund 83413U100 SLRC Solar Capital Ltd. 5/3/2012 ISSUE OF SHARES BY THE COMPANY Management For With Eagle Smaller Company Fund 83413U100 SLRC Solar Capital Ltd. 5/3/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund TWGP Tower Group Incorporated 5/3/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund TWGP Tower Group Incorporated 5/3/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund TWGP Tower Group Incorporated 5/3/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund B Barnes Group Inc 5/4/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund B Barnes Group Inc 5/4/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund B Barnes Group Inc 5/4/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund B Barnes Group Inc 5/4/2012 PROP: INDEPENDENT DIRECTOR AS CHAIRMAN (NOT FORMER CEO) Shareholder Against With Eagle Smaller Company Fund OII Oceaneering International 5/4/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund OII Oceaneering International 5/4/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund OII Oceaneering International 5/4/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund ALE Allete Inc 5/8/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund ALE Allete Inc 5/8/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund ALE Allete Inc 5/8/2012 EMPLOYEE STOCK PURCHASE PLAN: INCREASE SHARES Management For With Eagle Smaller Company Fund ALE Allete Inc 5/8/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund CRL Charles River Laboratories 5/8/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund CRL Charles River Laboratories 5/8/2012 PROP:REPORT ON RESULTS OF AUDIT RE:ANIMAL WELFARE MGMNT SYSTEM Shareholder Against With Eagle Smaller Company Fund CRL Charles River Laboratories 5/8/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund CRL Charles River Laboratories 5/8/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund 19247A100 CNS Cohen & Steers Inc 5/8/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 19247A100 CNS Cohen & Steers Inc 5/8/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund 19247A100 CNS Cohen & Steers Inc 5/8/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund CRK Comstock Resources Inc 5/8/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund CRK Comstock Resources Inc 5/8/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund CRK Comstock Resources Inc 5/8/2012 APPROVE ANNUAL INCENTIVE COMPENSATION TERMS Management For With Eagle Smaller Company Fund CRK Comstock Resources Inc 5/8/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund CCRN Cross Country Inc. 5/8/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund CCRN Cross Country Inc. 5/8/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund CCRN Cross Country Inc. 5/8/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund DRC Dresser-Rand Group Inc 5/8/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund DRC Dresser-Rand Group Inc 5/8/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund DRC Dresser-Rand Group Inc 5/8/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund KDN Kaydon Corp 5/8/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund KDN Kaydon Corp 5/8/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund KDN Kaydon Corp 5/8/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund ALB Albemarle Corp 5/9/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund ALB Albemarle Corp 5/9/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund ALB Albemarle Corp 5/9/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund G0585R106 AGO Assured Guaranty Ltd. (Bermuda) 5/9/2012 RATIFICATION OF AUDITORS OF SPINOFF Management For With Eagle Smaller Company Fund G0585R106 AGO Assured Guaranty Ltd. (Bermuda) 5/9/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund G0585R106 AGO Assured Guaranty Ltd. (Bermuda) 5/9/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund G0585R106 AGO Assured Guaranty Ltd. (Bermuda) 5/9/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund 06652K103 BKU BankUnited Inc 5/9/2012 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: EVERY 3 YEARS Management Against Against Eagle Smaller Company Fund 06652K103 BKU BankUnited Inc 5/9/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund 06652K103 BKU BankUnited Inc 5/9/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund 06652K103 BKU BankUnited Inc 5/9/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund BHLB Berkshire Hills Bancorp Inc 5/10/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund BHLB Berkshire Hills Bancorp Inc 5/10/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund BHLB Berkshire Hills Bancorp Inc 5/10/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund 58502B106 MD Mednax Incorporated 5/10/2012 AMEND INCENTIVE COMPENSATION PLAN Management For With Eagle Smaller Company Fund 58502B106 MD Mednax Incorporated 5/10/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund 58502B106 MD Mednax Incorporated 5/10/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund 58502B106 MD Mednax Incorporated 5/10/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund EFII Electronics For Imaging Inc. 5/11/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund EFII Electronics For Imaging Inc. 5/11/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund EFII Electronics For Imaging Inc. 5/11/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund IAG Iamgold Corporation (Canada) 5/14/2012 AMEND SHARE INCENTIVE PLAN Management For With Eagle Smaller Company Fund IAG Iamgold Corporation (Canada) 5/14/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund IAG Iamgold Corporation (Canada) 5/14/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund IAG Iamgold Corporation (Canada) 5/14/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund ASGN On Assignment Incorporated 5/14/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund ASGN On Assignment Incorporated 5/14/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund ASGN On Assignment Incorporated 5/14/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund ASGN On Assignment Incorporated 5/14/2012 APPROVE ISSUANCE OF STOCK IN CONNECTION WITH MERGER Management For With Eagle Smaller Company Fund 00104Q107 AFCE AFC Enterprises Inc 5/15/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 00104Q107 AFCE AFC Enterprises Inc 5/15/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund 00104Q107 AFCE AFC Enterprises Inc 5/15/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund 05367P100 AVID Avid Technology Inc 5/15/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund 05367P100 AVID Avid Technology Inc 5/15/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund 05367P100 AVID Avid Technology Inc 5/15/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund HR Healthcare Realty Trust 5/15/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund HR Healthcare Realty Trust 5/15/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund HR Healthcare Realty Trust 5/15/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 88224Q107 TCBI Texas Capital Bancshares Inc 5/15/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 88224Q107 TCBI Texas Capital Bancshares Inc 5/15/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund 38376A103 GOV Government Properties Income Tr 5/16/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 38376A103 GOV Government Properties Income Tr 5/16/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund 02076X102 ANR Alpha Natural Resources Inc 5/17/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 02076X102 ANR Alpha Natural Resources Inc 5/17/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund 02076X102 ANR Alpha Natural Resources Inc 5/17/2012 APPROVE LONG TERM INCENTIVE PLAN Management For With Eagle Smaller Company Fund 02076X102 ANR Alpha Natural Resources Inc 5/17/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund 03232P405 AMSG Amsurg Corporation 5/17/2012 AMEND STOCK INCENTIVE PLAN Management For With Eagle Smaller Company Fund 03232P405 AMSG Amsurg Corporation 5/17/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund 03232P405 AMSG Amsurg Corporation 5/17/2012 AMEND CHARTER: ELECT DIRECTORSBY MAJORITY OF VOTES CAST Management For With Eagle Smaller Company Fund 03232P405 AMSG Amsurg Corporation 5/17/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 03232P405 AMSG Amsurg Corporation 5/17/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund 08173R104 BNCL Beneficial Mutual Bancorp 5/17/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund 08173R104 BNCL Beneficial Mutual Bancorp 5/17/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 08173R104 BNCL Beneficial Mutual Bancorp 5/17/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund CRI Carter Inc. 5/17/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund CRI Carter Inc. 5/17/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund CRI Carter Inc. 5/17/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund EEFT Euronet Services Incorporated 5/17/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund EEFT Euronet Services Incorporated 5/17/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund EEFT Euronet Services Incorporated 5/17/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund JAH Jarden Corporation 5/17/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund JAH Jarden Corporation 5/17/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund JAH Jarden Corporation 5/17/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund RSH Radioshack Corp 5/17/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund RSH Radioshack Corp 5/17/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund RSH Radioshack Corp 5/17/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund ROSE Rosetta Resources Inc 5/17/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund ROSE Rosetta Resources Inc 5/17/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund ROSE Rosetta Resources Inc 5/17/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 16359R103 CHE Chemed Corporation 5/21/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 16359R103 CHE Chemed Corporation 5/21/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund 16359R103 CHE Chemed Corporation 5/21/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund 67018T105 NUS Nu Skin Asia Pacific Inc 5/21/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 67018T105 NUS Nu Skin Asia Pacific Inc 5/21/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund 67018T105 NUS Nu Skin Asia Pacific Inc 5/21/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund FFBC First Financial Bank Cor 5/22/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund FFBC First Financial Bank Cor 5/22/2012 APPROVE STOCK PLAN Management For With Eagle Smaller Company Fund FFBC First Financial Bank Cor 5/22/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund FFBC First Financial Bank Cor 5/22/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund FFBC First Financial Bank Cor 5/22/2012 APPROVE NON-EMPLOYEE DIRECTORS STOCK PLAN Management For With Eagle Smaller Company Fund GWR Genesee & Wyoming Incorporated 5/22/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund GWR Genesee & Wyoming Incorporated 5/22/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund NDAQ Nasdaq OMX Group Inc 5/22/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund NDAQ Nasdaq OMX Group Inc 5/22/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund NDAQ Nasdaq OMX Group Inc 5/22/2012 PROP:AMEND BY-LAWS TO REQ ONLY 10% HLDRS TO CALL SPEC MTGS Shareholder Against With Eagle Smaller Company Fund NDAQ Nasdaq OMX Group Inc 5/22/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund NDAQ Nasdaq OMX Group Inc 5/22/2012 PROP:SIMPLE MAJORITY VOTING ON ALL ISSUES\ BY SHAREHOLDERS Shareholder Against With Eagle Smaller Company Fund 50077C106 KRA Kraton Performance Polymers 5/23/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund 50077C106 KRA Kraton Performance Polymers 5/23/2012 APPROVE EQUITY & CASH INCENTIVE PLAN Management For With Eagle Smaller Company Fund 50077C106 KRA Kraton Performance Polymers 5/23/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 50077C106 KRA Kraton Performance Polymers 5/23/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund MMSI Merit Medical Systems Inc 5/23/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund MMSI Merit Medical Systems Inc 5/23/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund MMSI Merit Medical Systems Inc 5/23/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 64128B108 IQNT Neutral Tandem Inc. 5/23/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 64128B108 IQNT Neutral Tandem Inc. 5/23/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund 64128B108 IQNT Neutral Tandem Inc. 5/23/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund 75281A109 RRC Range Resources Corporation 5/23/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund 75281A109 RRC Range Resources Corporation 5/23/2012 PROP: SR EXECS COMP BASED ON SUSTAINABILTY PRINCIPLES Shareholder Against With Eagle Smaller Company Fund 75281A109 RRC Range Resources Corporation 5/23/2012 PROP:ADOPT A HOLD POLICY ON RET COMP FOR EQUITY AWARDS Shareholder Against With Eagle Smaller Company Fund 75281A109 RRC Range Resources Corporation 5/23/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund 75281A109 RRC Range Resources Corporation 5/23/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund WLK Westlake Chemical Corp 5/23/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund WLK Westlake Chemical Corp 5/23/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund PVTB Privatebancorp Inc 5/24/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund PVTB Privatebancorp Inc 5/24/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund PVTB Privatebancorp Inc 5/24/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund URS URS Corporation 5/24/2012 PROP:EXECS RETAIN % OF SHARES OBTAINED THRU EQUITY COMP Shareholder For Against Eagle Smaller Company Fund URS URS Corporation 5/24/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund URS URS Corporation 5/24/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund URS URS Corporation 5/24/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund 05155C105 AUQ Aurico Gold Inc (Canada) 5/25/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 05155C105 AUQ Aurico Gold Inc (Canada) 5/25/2012 REAPPOINTMENT & REMUNERATION OF AUDITORS Management For With Eagle Smaller Company Fund SLGN Silgan Holdings Inc 5/29/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund SLGN Silgan Holdings Inc 5/29/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund SLGN Silgan Holdings Inc 5/29/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund BDC Belden CDT Inc. 5/30/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund BDC Belden CDT Inc. 5/30/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund BDC Belden CDT Inc. 5/30/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 09063H107 BMR Biomed Realty Trust Inc Reit 5/30/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund 09063H107 BMR Biomed Realty Trust Inc Reit 5/30/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 09063H107 BMR Biomed Realty Trust Inc Reit 5/30/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund N00985106 AER Aercap Hldgs (Netherlands) 5/31/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund N00985106 AER Aercap Hldgs (Netherlands) 5/31/2012 CANCEL ORD SHRS OF SHARE CAP IN REPURCHASEMENT Management For With Eagle Smaller Company Fund N00985106 AER Aercap Hldgs (Netherlands) 5/31/2012 APPOINT TEMP DESIGNATE TO MANAGECO IN DIRECTORS ABSENCES Management For With Eagle Smaller Company Fund N00985106 AER Aercap Hldgs (Netherlands) 5/31/2012 AMEND ARTICLES OF ASSOCIATION Management For With Eagle Smaller Company Fund N00985106 AER Aercap Hldgs (Netherlands) 5/31/2012 ADOPTION OF ACCOUNTS Management For With Eagle Smaller Company Fund N00985106 AER Aercap Hldgs (Netherlands) 5/31/2012 INCREASE AUTHORIZED ORDINARY SHARE CAPITAL Management For With Eagle Smaller Company Fund N00985106 AER Aercap Hldgs (Netherlands) 5/31/2012 DISCHARGE MEMBERS OF BOARD & PRESIDENT FROM LIABILITY Management For With Eagle Smaller Company Fund N00985106 AER Aercap Hldgs (Netherlands) 5/31/2012 AUTHORIZE BOARD TO REPURCHASE SHARE CAPITAL Management For With Eagle Smaller Company Fund N00985106 AER Aercap Hldgs (Netherlands) 5/31/2012 CANCEL ADDL SHRS OF SHARE CAP IN REPURCHASEMENT Management For With Eagle Smaller Company Fund 25388B104 DRIV Digital River Inc. 5/31/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund 25388B104 DRIV Digital River Inc. 5/31/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 25388B104 DRIV Digital River Inc. 5/31/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund 29444U502 EQIX Equinix Inc 6/5/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund 29444U502 EQIX Equinix Inc 6/5/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 29444U502 EQIX Equinix Inc 6/5/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund 29444U502 EQIX Equinix Inc 6/5/2012 PERMIT HOLDERS OF 25% OF OS SHRSTO CALL SPECIAL MEETINGS Management For With Eagle Smaller Company Fund 29444U502 EQIX Equinix Inc 6/5/2012 APPROVE PERFORMANCE GOALS: EXEC LONG TERM INCENTIVE PLAN Management For With Eagle Smaller Company Fund FCN FTI Consulting Inc 6/6/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund FCN FTI Consulting Inc 6/6/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund FCN FTI Consulting Inc 6/6/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund IM Ingram Micro Inc 6/6/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund IM Ingram Micro Inc 6/6/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund IM Ingram Micro Inc 6/6/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund AEL American Equity Investment Life 6/7/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund AEL American Equity Investment Life 6/7/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund AEL American Equity Investment Life 6/7/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund 03073T102 AGP Amerigroup Corp 6/7/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund 03073T102 AGP Amerigroup Corp 6/7/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund 03073T102 AGP Amerigroup Corp 6/7/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 03073T102 AGP Amerigroup Corp 6/7/2012 AMEND MGMT LONG TERM CASH INCENTIVE PLAN Management For With Eagle Smaller Company Fund CBST Cubist Pharmaceuticals Inc. 6/7/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund CBST Cubist Pharmaceuticals Inc. 6/7/2012 APPROVE EQUITY INCENTIVE PLAN Management For With Eagle Smaller Company Fund CBST Cubist Pharmaceuticals Inc. 6/7/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund CBST Cubist Pharmaceuticals Inc. 6/7/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund IT Gartner Group 6/7/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund IT Gartner Group 6/7/2012 APPROVE EXECUTIVE PERFORMANCE BASED BONUS PLAN Management For With Eagle Smaller Company Fund IT Gartner Group 6/7/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund IT Gartner Group 6/7/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund 57060D108 MKTX Marketaxess Holdings Inc 6/7/2012 AMEND EXECUTIVE INCENTIVE PLAN Management For With Eagle Smaller Company Fund 57060D108 MKTX Marketaxess Holdings Inc 6/7/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 57060D108 MKTX Marketaxess Holdings Inc 6/7/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund 57060D108 MKTX Marketaxess Holdings Inc 6/7/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund 57060D108 MKTX Marketaxess Holdings Inc 6/7/2012 AMEND STOCK INCENTIVE PLAN Management For With Eagle Smaller Company Fund 85254C305 SSI Stage Stores Inc 6/7/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 85254C305 SSI Stage Stores Inc 6/7/2012 APPROVE EXEC INCENTIVE BONUS PROG INCL PERF GOALS Management For With Eagle Smaller Company Fund 85254C305 SSI Stage Stores Inc 6/7/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund 85254C305 SSI Stage Stores Inc 6/7/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund CBEY CBeyond Inc. 6/8/2012 RATIFY AUDITORS Management For With Eagle Smaller Company Fund CBEY CBeyond Inc. 6/8/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund CBEY CBeyond Inc. 6/8/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 46145F105 ITG Investment Technology Group Inc 6/12/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund 46145F105 ITG Investment Technology Group Inc 6/12/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 46145F105 ITG Investment Technology Group Inc 6/12/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund ACIW ACI Worldwide Inc. 6/14/2012 AMEND STOCK INCENTIVE PROGRAM: INCREASE SHARES Management For With Eagle Smaller Company Fund ACIW ACI Worldwide Inc. 6/14/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund ACIW ACI Worldwide Inc. 6/14/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund ACIW ACI Worldwide Inc. 6/14/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund TRAK Dealertrack Hldgs Inc 6/20/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund TRAK Dealertrack Hldgs Inc 6/20/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund TRAK Dealertrack Hldgs Inc 6/20/2012 AMEND INCENTIVE PLAN Management For With Eagle Smaller Company Fund TRAK Dealertrack Hldgs Inc 6/20/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Smaller Company Fund TRAK Dealertrack Hldgs Inc 6/20/2012 AMEND CERT OF INC: CHANGE NAME OF COMPANY Management For With Eagle Smaller Company Fund 64126X201 NSR NeuStar Inc 6/20/2012 APPROVE EMPLOYEE STOCK PURCHASE PLAN Management For With Eagle Smaller Company Fund 64126X201 NSR NeuStar Inc 6/20/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Smaller Company Fund 64126X201 NSR NeuStar Inc 6/20/2012 ELECTION OF DIRECTORS Management For With Eagle Smaller Company Fund 64126X201 NSR NeuStar Inc 6/20/2012 APPROVE STOCK INCENTIVE PLAN Management For With Eagle Smaller Company Fund 64126X201 NSR NeuStar Inc 6/20/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Series Trust - Small Cap Growth Fund Name (Eagle Fund Name) Security ID Symbol Desc (Company Name) Meeting Date Issue (What Issue was voted on?) Was this a Shareholder, Mgmt, or Issuer Proposal? How "The Fund" cast its vote Was the Fund Vote "with" or "against" Management recommendation Eagle Small Cap Growth Fund 45103T107 ICLR ICON Pub Limited Co. ADR(UK) 7/18/2011 ALLOTMENT OF SHARES Management For With Eagle Small Cap Growth Fund 45103T107 ICLR ICON Pub Limited Co. ADR(UK) 7/18/2011 REELECTION OF ONE DIRECTOR APPOINTED BY THE BOARD Management For With Eagle Small Cap Growth Fund 45103T107 ICLR ICON Pub Limited Co. ADR(UK) 7/18/2011 DISAPPLY PREEMPTION RIGHTS Management For With Eagle Small Cap Growth Fund 45103T107 ICLR ICON Pub Limited Co. ADR(UK) 7/18/2011 REELECTION OF ONE DIRECTOR APPOINTED BY THE BOARD Management For With Eagle Small Cap Growth Fund 45103T107 ICLR ICON Pub Limited Co. ADR(UK) 7/18/2011 PURCHASE OF SHARES BY THE COMPANY Management For With Eagle Small Cap Growth Fund 45103T107 ICLR ICON Pub Limited Co. ADR(UK) 7/18/2011 RECEIVE REPORTS OF DIRECTORS & AUDITORS Management For With Eagle Small Cap Growth Fund 45103T107 ICLR ICON Pub Limited Co. ADR(UK) 7/18/2011 REAPPOINT AUDITORS & AUTHORIZE RENUMERATION Management For With Eagle Small Cap Growth Fund 45103T107 ICLR ICON Pub Limited Co. ADR(UK) 7/18/2011 REELECTION OF ONE DIRECTOR APPOINTED BY THE BOARD Management For With Eagle Small Cap Growth Fund TGI Triumph Group Inc. 7/27/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund TGI Triumph Group Inc. 7/27/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Small Cap Growth Fund TGI Triumph Group Inc. 7/27/2011 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund TGI Triumph Group Inc. 7/27/2011 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund 75604L105 RLD RealID Inc 7/29/2011 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund 75604L105 RLD RealID Inc 7/29/2011 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 75604L105 RLD RealID Inc 7/29/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Small Cap Growth Fund 75604L105 RLD RealID Inc 7/29/2011 APPROVE EMPLOYEE STOCK PURCHASE PLAN Management For With Eagle Small Cap Growth Fund 75604L105 RLD RealID Inc 7/29/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund PLT Plantronics Inc 8/5/2011 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund PLT Plantronics Inc 8/5/2011 APPROVE EXECUTIVE INCENTIVE PLAN Management For With Eagle Small Cap Growth Fund PLT Plantronics Inc 8/5/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund PLT Plantronics Inc 8/5/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Small Cap Growth Fund PLT Plantronics Inc 8/5/2011 AMEND STOCK OPTION PLAN: INCR NUMBER OF SHARES ISSUABLE Management For With Eagle Small Cap Growth Fund PLT Plantronics Inc 8/5/2011 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund QSII Quality Systems Inc. 8/11/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund QSII Quality Systems Inc. 8/11/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Small Cap Growth Fund QSII Quality Systems Inc. 8/11/2011 APPROVE STOCK OPTION & INCENTIVE PLAN Management For With Eagle Small Cap Growth Fund QSII Quality Systems Inc. 8/11/2011 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund QSII Quality Systems Inc. 8/11/2011 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund 35804H106 TFM Fresh Market Inc. 8/18/2011 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 35804H106 TFM Fresh Market Inc. 8/18/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 35804H106 TFM Fresh Market Inc. 8/18/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Small Cap Growth Fund 35804H106 TFM Fresh Market Inc. 8/18/2011 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund OXPS Optionsexpress Holdings Inc 8/30/2011 ADJOURN MEETING TO PERMIT SOLICITATION OF PROXIES Management For With Eagle Small Cap Growth Fund OXPS Optionsexpress Holdings Inc 8/30/2011 APPROVE MERGER Management For With Eagle Small Cap Growth Fund 36112J107 FIO Fusion-IO Inc 11/18/2011 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund 36112J107 FIO Fusion-IO Inc 11/18/2011 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 36112J107 FIO Fusion-IO Inc 11/18/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Small Cap Growth Fund 36112J107 FIO Fusion-IO Inc 11/18/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund CGNX Cognex Corporation 12/6/2011 APPROVE STOCK OPTION PLAN Management For With Eagle Small Cap Growth Fund 05874B107 BYI Bally Technologies Inc 12/7/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 05874B107 BYI Bally Technologies Inc 12/7/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: EVERY 3 YEARS Management For With Eagle Small Cap Growth Fund 05874B107 BYI Bally Technologies Inc 12/7/2011 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 05874B107 BYI Bally Technologies Inc 12/7/2011 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund PRXL Parexel International Corp. 12/8/2011 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund PRXL Parexel International Corp. 12/8/2011 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund PRXL Parexel International Corp. 12/8/2011 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund PRXL Parexel International Corp. 12/8/2011 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Small Cap Growth Fund 59001K100 MTOR Meritor Inc 1/26/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 59001K100 MTOR Meritor Inc 1/26/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 59001K100 MTOR Meritor Inc 1/26/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund 59001K100 MTOR Meritor Inc 1/26/2012 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Small Cap Growth Fund 79546E104 SBH Sally Beauty Holding Inc 1/26/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 79546E104 SBH Sally Beauty Holding Inc 1/26/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund 79546E104 SBH Sally Beauty Holding Inc 1/26/2012 AMEND CERTIFICATE OF INCORPORATION Management For With Eagle Small Cap Growth Fund 55402X105 MWIV MWI Veterinary Supply Inc 2/8/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 55402X105 MWIV MWI Veterinary Supply Inc 2/8/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund 55402X105 MWIV MWI Veterinary Supply Inc 2/8/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund ATW Atwood Oceanics Inc 2/9/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund ATW Atwood Oceanics Inc 2/9/2012 OTHER BUSINESS Management For With Eagle Small Cap Growth Fund ATW Atwood Oceanics Inc 2/9/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund ATW Atwood Oceanics Inc 2/9/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 82966C103 SIRO Sirona Dental Systems 2/23/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 82966C103 SIRO Sirona Dental Systems 2/23/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 82966C103 SIRO Sirona Dental Systems 2/23/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund COHR Coherent Inc 2/28/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund COHR Coherent Inc 2/28/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund COHR Coherent Inc 2/28/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund COHR Coherent Inc 2/28/2012 APPROVE EMPLOYEE STOCK PURCHASE PLAN Management For With Eagle Small Cap Growth Fund L7257P106 PACD Pacific Drilling SA Luxembourg 3/8/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund CNQR Concur Tech Inc 3/14/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund CNQR Concur Tech Inc 3/14/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund CNQR Concur Tech Inc 3/14/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund PTRY Pantry Inc. 3/14/2012 APPROVE PERFORMANCE GOALS: ANN- UAL INCENTIVE COMP PLAN Management For With Eagle Small Cap Growth Fund PTRY Pantry Inc. 3/14/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund PTRY Pantry Inc. 3/14/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund PTRY Pantry Inc. 3/14/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund SHFL Shuffle Master Inc. 3/15/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund SHFL Shuffle Master Inc. 3/15/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund SHFL Shuffle Master Inc. 3/15/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund COO Cooper Companies Inc. Com New 3/20/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund COO Cooper Companies Inc. Com New 3/20/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund COO Cooper Companies Inc. Com New 3/20/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund OYOG Oyo Geospace 4/10/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund OYOG Oyo Geospace 4/10/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund OYOG Oyo Geospace 4/10/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund 26433B107 DUF Duff & Phelps Corp 4/19/2012 AMEND EXECUTIVE INCENTIVE PLAN Management For With Eagle Small Cap Growth Fund 26433B107 DUF Duff & Phelps Corp 4/19/2012 AMEND OMNIBUS STOCK INCENTIVE PLAN Management For With Eagle Small Cap Growth Fund 26433B107 DUF Duff & Phelps Corp 4/19/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund 26433B107 DUF Duff & Phelps Corp 4/19/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 36191G107 GNC GNC Holdings Inc 4/19/2012 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Small Cap Growth Fund 36191G107 GNC GNC Holdings Inc 4/19/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund 36191G107 GNC GNC Holdings Inc 4/19/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 36191G107 GNC GNC Holdings Inc 4/19/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 15135B101 CNC Centene Corp 4/24/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 15135B101 CNC Centene Corp 4/24/2012 APPROVE STOCK INCENTIVE PLAN Management For With Eagle Small Cap Growth Fund 15135B101 CNC Centene Corp 4/24/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund 15135B101 CNC Centene Corp 4/24/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund UMBF UMB Financial Corp 4/24/2012 PROP: ADOPT POL TO PROHIBIT DER IVATIVE/SPECULATIVE TRANSACTIONS Shareholder Against With Eagle Small Cap Growth Fund UMBF UMB Financial Corp 4/24/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund UMBF UMB Financial Corp 4/24/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 25754A201 DPZ Dominos Pizza Inc. 4/25/2012 PROP: REPORT ON USING PRODUCERS WHO DON T USE GESTATIONAL CRATES Shareholder Against With Eagle Small Cap Growth Fund 25754A201 DPZ Dominos Pizza Inc. 4/25/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 25754A201 DPZ Dominos Pizza Inc. 4/25/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund 25754A201 DPZ Dominos Pizza Inc. 4/25/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 48248A306 KFN KKR Financial Holdings LLC 4/25/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 48248A306 KFN KKR Financial Holdings LLC 4/25/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund CGNX Cognex Corporation 4/26/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund CGNX Cognex Corporation 4/26/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund CGNX Cognex Corporation 4/26/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund G4412G101 HLF Herbalife Limited Com (Cayman) 4/26/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund G4412G101 HLF Herbalife Limited Com (Cayman) 4/26/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund G4412G101 HLF Herbalife Limited Com (Cayman) 4/26/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 88632Q103 TIBX Tibco Software Inc. 4/26/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund 88632Q103 TIBX Tibco Software Inc. 4/26/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 88632Q103 TIBX Tibco Software Inc. 4/26/2012 APPROVE EQUITY INCENTIVE PLAN Management For With Eagle Small Cap Growth Fund 88632Q103 TIBX Tibco Software Inc. 4/26/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 74973W107 RTI RTI International Metals 4/27/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 74973W107 RTI RTI International Metals 4/27/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund 74973W107 RTI RTI International Metals 4/27/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund RBC Regal Beloit Corporation 4/30/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund RBC Regal Beloit Corporation 4/30/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund RBC Regal Beloit Corporation 4/30/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund ROVI Rovi Corporation 5/1/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund ROVI Rovi Corporation 5/1/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund ROVI Rovi Corporation 5/1/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund LUFK Lufkin Industries Incorporated 5/2/2012 AMEND ART OF INC: INCREASE COMMON STOCK Management For With Eagle Small Cap Growth Fund LUFK Lufkin Industries Incorporated 5/2/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund LUFK Lufkin Industries Incorporated 5/2/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund LUFK Lufkin Industries Incorporated 5/2/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund LUFK Lufkin Industries Incorporated 5/2/2012 AMEND ARTICLES OF INCORPORATION Management For With Eagle Small Cap Growth Fund OAS Oasis Petroleum Inc 5/2/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund OAS Oasis Petroleum Inc 5/2/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund HXL Hexcel Corp New 5/3/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund HXL Hexcel Corp New 5/3/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund HXL Hexcel Corp New 5/3/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund HUN Huntsman Corporation 5/3/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund HUN Huntsman Corporation 5/3/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund HUN Huntsman Corporation 5/3/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund APKT Acme Packet Inc. 5/4/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund APKT Acme Packet Inc. 5/4/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund APKT Acme Packet Inc. 5/4/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund APKT Acme Packet Inc. 5/4/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund 11133B409 BSFT Broadsoft Inc 5/4/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 11133B409 BSFT Broadsoft Inc 5/4/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 11133B409 BSFT Broadsoft Inc 5/4/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund 36159R103 GEO Geo Group Incorporated 5/4/2012 PROP:PROVIDE REPORT ON POLICY & PRCEDURES ON LOBBYING Shareholder Against With Eagle Small Cap Growth Fund 36159R103 GEO Geo Group Incorporated 5/4/2012 PROP: DIRECTORS ELECTED BY AFFIRMATIVE VOTE OF MAJ VOTES Shareholder Against With Eagle Small Cap Growth Fund 36159R103 GEO Geo Group Incorporated 5/4/2012 PROP: REV HUMAN RIGHTS POLICIES REPORT ON 3RD PARTY AUDIT Shareholder Against With Eagle Small Cap Growth Fund 36159R103 GEO Geo Group Incorporated 5/4/2012 OTHER BUSINESS Management For With Eagle Small Cap Growth Fund 36159R103 GEO Geo Group Incorporated 5/4/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 36159R103 GEO Geo Group Incorporated 5/4/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 36159R103 GEO Geo Group Incorporated 5/4/2012 APPROVE EMPLOYEE STOCK PURCHASE PLAN Management For With Eagle Small Cap Growth Fund 36159R103 GEO Geo Group Incorporated 5/4/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund VECO Veeco Instruments Inc 5/4/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund VECO Veeco Instruments Inc 5/4/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund VECO Veeco Instruments Inc 5/4/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund 09061G101 BMRN Biomarin Pharmaceutical Inc. 5/8/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 09061G101 BMRN Biomarin Pharmaceutical Inc. 5/8/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 09061G101 BMRN Biomarin Pharmaceutical Inc. 5/8/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund BID Sothebys Holdings 5/8/2012 PROP: MEETING PERF GOALS AS PREREQ TO VESTING IN STOCKS Shareholder Against With Eagle Small Cap Growth Fund BID Sothebys Holdings 5/8/2012 PROP: ADOPT A WRITTEN SUCCESSIONPLANNING POLICY Shareholder Against With Eagle Small Cap Growth Fund BID Sothebys Holdings 5/8/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund BID Sothebys Holdings 5/8/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund BID Sothebys Holdings 5/8/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund BID Sothebys Holdings 5/8/2012 APPROVE EXECUTIVE BONUS PLAN Management For With Eagle Small Cap Growth Fund 73179V103 PPO Polypore International Inc 5/9/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 73179V103 PPO Polypore International Inc 5/9/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund 73179V103 PPO Polypore International Inc 5/9/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund KWR Quaker Chemical Corporation 5/9/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund KWR Quaker Chemical Corporation 5/9/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund BIOL Biolase Inc. 5/10/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund BIOL Biolase Inc. 5/10/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund BIOL Biolase Inc. 5/10/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund BIOL Biolase Inc. 5/10/2012 FREQUENCY OF ADVISORY VOTE ON EXEC COMP: 1 YEAR Management For With Eagle Small Cap Growth Fund BIOL Biolase Inc. 5/10/2012 AMEND CERT OF INC: CHANGE NAME OF COMPANY Management For With Eagle Small Cap Growth Fund 23335C101 DTSI DTS Incorporated 5/10/2012 APPROVE EQUITY INCENTIVE PLAN Management For With Eagle Small Cap Growth Fund 23335C101 DTSI DTS Incorporated 5/10/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 23335C101 DTSI DTS Incorporated 5/10/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 23335C101 DTSI DTS Incorporated 5/10/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund JBLU JetBlue Airways Corp 5/10/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund JBLU JetBlue Airways Corp 5/10/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund JBLU JetBlue Airways Corp 5/10/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund TEX Terex Corp. 5/10/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund TEX Terex Corp. 5/10/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund TEX Terex Corp. 5/10/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund L7257P106 PACD Pacific Drilling SA(Luxembourg) 5/14/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund L7257P106 PACD Pacific Drilling SA(Luxembourg) 5/14/2012 APPROVE REMUNERATION OF NON-EMPLOYEE DIRECTORS Management For With Eagle Small Cap Growth Fund L7257P106 PACD Pacific Drilling SA(Luxembourg) 5/14/2012 ADOPTION OF ACCOUNTS Management For With Eagle Small Cap Growth Fund L7257P106 PACD Pacific Drilling SA(Luxembourg) 5/14/2012 REPORT FINANCIAL RESULTS ON WEBSITE Management For With Eagle Small Cap Growth Fund L7257P106 PACD Pacific Drilling SA(Luxembourg) 5/14/2012 ADOPT DIRECTORS REPORT & ACCTS & CONFIRM DIVIDENDS Management For With Eagle Small Cap Growth Fund L7257P106 PACD Pacific Drilling SA(Luxembourg) 5/14/2012 DISCHARGE MEMBERS OF BOARD & PRESIDENT FROM LIABILITY Management For With Eagle Small Cap Growth Fund CFX Colfax Corporation 5/16/2012 APPROVE OMNIBUS INCENTIVE PLAN Management For With Eagle Small Cap Growth Fund CFX Colfax Corporation 5/16/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund CFX Colfax Corporation 5/16/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund CFX Colfax Corporation 5/16/2012 APPROVE ANNUAL INCENTIVE COMPENSATION TERMS Management For With Eagle Small Cap Growth Fund 58471A105 MDSO Medidata Solutions Inc 5/16/2012 AMEND LONG TERM INCENTIVE PLAN Management For With Eagle Small Cap Growth Fund 58471A105 MDSO Medidata Solutions Inc 5/16/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 58471A105 MDSO Medidata Solutions Inc 5/16/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund 58471A105 MDSO Medidata Solutions Inc 5/16/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 74733T105 QLIK QLIK Technologies Inc 5/16/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 74733T105 QLIK QLIK Technologies Inc 5/16/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund 74733T105 QLIK QLIK Technologies Inc 5/16/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund TEN Tenneco Inc. 5/16/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund TEN Tenneco Inc. 5/16/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund TEN Tenneco Inc. 5/16/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund ACTG Acacia Research Corporation 5/17/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund ACTG Acacia Research Corporation 5/17/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund ACTG Acacia Research Corporation 5/17/2012 APPROVE STOCK INCENTIVE PLAN Management For With Eagle Small Cap Growth Fund ACTG Acacia Research Corporation 5/17/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund 03662Q105 ANSS ANSYS Incorporated 5/17/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 03662Q105 ANSS ANSYS Incorporated 5/17/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund 03662Q105 ANSS ANSYS Incorporated 5/17/2012 AMEND BY-LAWS:REDUCE VOTE REQ TO AMEND TO MAJORITY. Management For With Eagle Small Cap Growth Fund 03662Q105 ANSS ANSYS Incorporated 5/17/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund RWT Redwood Tr Inc REIT 5/17/2012 AMEND CHARTER: DECLASSIFY THE BOARD Management For With Eagle Small Cap Growth Fund RWT Redwood Tr Inc REIT 5/17/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund RWT Redwood Tr Inc REIT 5/17/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund RWT Redwood Tr Inc REIT 5/17/2012 AMEND CHARTER: INCREASE AUTHORIZED SHARES Management For With Eagle Small Cap Growth Fund RWT Redwood Tr Inc REIT 5/17/2012 AMEND BYLAWS:REMOVE PLURALITY VOTING PROVISIONS Management For With Eagle Small Cap Growth Fund RWT Redwood Tr Inc REIT 5/17/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund RWT Redwood Tr Inc REIT 5/17/2012 AMEND STOCK INCENTIVE PROGRAM: INCREASE SHARES Management For With Eagle Small Cap Growth Fund RWT Redwood Tr Inc REIT 5/17/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund RWT Redwood Tr Inc REIT 5/17/2012 AMEND EMPLOYEE STOCK PURCHASE PLAN: INCREASE SHARES Management For With Eagle Small Cap Growth Fund TIE Titanium Metals Corp Com New 5/17/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund TIE Titanium Metals Corp Com New 5/17/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund BRKR Bruker Corp. 5/18/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund BRKR Bruker Corp. 5/18/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund SGEN Seattle Genetics Inc. 5/18/2012 AMEND EQUITY INCENTIVE PLAN: INCREASE SHARES Management For With Eagle Small Cap Growth Fund SGEN Seattle Genetics Inc. 5/18/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund SGEN Seattle Genetics Inc. 5/18/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund SGEN Seattle Genetics Inc. 5/18/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund WCN Waste Connections Inc. 5/18/2012 PROP: INDEPENDENT DIRECTOR AS CHAIRMAN OF THE BOARD Shareholder Against With Eagle Small Cap Growth Fund WCN Waste Connections Inc. 5/18/2012 PROP:SIMPLE MAJORITY VOTING ON ALL ISSUES\ BY SHAREHOLDERS Shareholder Against With Eagle Small Cap Growth Fund WCN Waste Connections Inc. 5/18/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund WCN Waste Connections Inc. 5/18/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund WCN Waste Connections Inc. 5/18/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund ONXX ONYX Pharmaceuticals 5/21/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund ONXX ONYX Pharmaceuticals 5/21/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund ONXX ONYX Pharmaceuticals 5/21/2012 AMEND EQUITY INCENTIVE PLAN: INCREASE SHARES Management For With Eagle Small Cap Growth Fund ONXX ONYX Pharmaceuticals 5/21/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund CYMI Cymer Inc 5/22/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund CYMI Cymer Inc 5/22/2012 OTHER BUSINESS Management For With Eagle Small Cap Growth Fund CYMI Cymer Inc 5/22/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund CYMI Cymer Inc 5/22/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund PNK Pinnacle Entertainment 5/22/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund PNK Pinnacle Entertainment 5/22/2012 AMEND DEFERRED COMPENSATION PLAN Management For With Eagle Small Cap Growth Fund PNK Pinnacle Entertainment 5/22/2012 APPROVE ANNUAL INCENTIVE COMPENSATION TERMS Management For With Eagle Small Cap Growth Fund PNK Pinnacle Entertainment 5/22/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund PNK Pinnacle Entertainment 5/22/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund PNK Pinnacle Entertainment 5/22/2012 AMEND PERFORMANCE EQUITY PLAN Management For With Eagle Small Cap Growth Fund TER Teradyne Inc 5/22/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund TER Teradyne Inc 5/22/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund TER Teradyne Inc 5/22/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 90187B101 TWO Two Hbrs Invt Corp 5/22/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 90187B101 TWO Two Hbrs Invt Corp 5/22/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 90187B101 TWO Two Hbrs Invt Corp 5/22/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund 50077C106 KRA Kraton Performance Polymers 5/23/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 50077C106 KRA Kraton Performance Polymers 5/23/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund 50077C106 KRA Kraton Performance Polymers 5/23/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 50077C106 KRA Kraton Performance Polymers 5/23/2012 APPROVE EQUITY & CASH INCENTIVE PLAN Management For With Eagle Small Cap Growth Fund THOR Thoratec Corporation 5/23/2012 APPROVE INCENTIVE STOCK PLAN Management For With Eagle Small Cap Growth Fund THOR Thoratec Corporation 5/23/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund THOR Thoratec Corporation 5/23/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund THOR Thoratec Corporation 5/23/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund 14754D100 CSH Cash America Intl Inc 5/24/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 14754D100 CSH Cash America Intl Inc 5/24/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 14754D100 CSH Cash America Intl Inc 5/24/2012 APPROVE SENIOR EXECUTIVE ANNUAL BONUS PLAN Management For With Eagle Small Cap Growth Fund 14754D100 CSH Cash America Intl Inc 5/24/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund LSTR Landstar System Inc 5/24/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund LSTR Landstar System Inc 5/24/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund LSTR Landstar System Inc 5/24/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund LSTR Landstar System Inc 5/24/2012 APPROVE MGMT EXECUTIVE INCENTIVE PLAN Management For With Eagle Small Cap Growth Fund SHOO Madden Steven Limited 5/25/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund SHOO Madden Steven Limited 5/25/2012 AMEND STOCK INCENTIVE PROGRAM: INCREASE SHARES Management For With Eagle Small Cap Growth Fund SHOO Madden Steven Limited 5/25/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund SHOO Madden Steven Limited 5/25/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund 92927K102 WBC Wabco Holdings Inc 5/25/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 92927K102 WBC Wabco Holdings Inc 5/25/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 92927K102 WBC Wabco Holdings Inc 5/25/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund 46121Y102 IPI Intrepid Potash Incorporated 5/29/2012 APPROVE SHORT TERM INCENTIVE PLAN Management For With Eagle Small Cap Growth Fund 46121Y102 IPI Intrepid Potash Incorporated 5/29/2012 APPROVE EQUITY INCENTIVE PLAN Management For With Eagle Small Cap Growth Fund 46121Y102 IPI Intrepid Potash Incorporated 5/29/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 46121Y102 IPI Intrepid Potash Incorporated 5/29/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund 46121Y102 IPI Intrepid Potash Incorporated 5/29/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund RVBD Riverbed Technology Inc 5/30/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund RVBD Riverbed Technology Inc 5/30/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund RVBD Riverbed Technology Inc 5/30/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund 45666Q102 INFA Informatica Corporation 5/31/2012 AMEND EQUITY INCENTIVE PLAN: INCREASE SHARES Management For With Eagle Small Cap Growth Fund 45666Q102 INFA Informatica Corporation 5/31/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 45666Q102 INFA Informatica Corporation 5/31/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 45666Q102 INFA Informatica Corporation 5/31/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund AAWW Atlas Air Worldwide Hldgs 6/1/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund AAWW Atlas Air Worldwide Hldgs 6/1/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund AAWW Atlas Air Worldwide Hldgs 6/1/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund AAWW Atlas Air Worldwide Hldgs 6/1/2012 APPROVE PERFORMANCE INCENTIVE PLAN Management For With Eagle Small Cap Growth Fund 14888B103 CHSI Catalyst Health Solutions 6/4/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 14888B103 CHSI Catalyst Health Solutions 6/4/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund 14888B103 CHSI Catalyst Health Solutions 6/4/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 09180C106 BJRI BJS Restaurants Inc. 6/5/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund 09180C106 BJRI BJS Restaurants Inc. 6/5/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 09180C106 BJRI BJS Restaurants Inc. 6/5/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 44980X109 IPGP IPG Photonics Corp 6/5/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund 44980X109 IPGP IPG Photonics Corp 6/5/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund MWW Monster Worldwide Inc. 6/5/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund MWW Monster Worldwide Inc. 6/5/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund MWW Monster Worldwide Inc. 6/5/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund 35804H106 TFM Fresh Market Inc. 6/6/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 35804H106 TFM Fresh Market Inc. 6/6/2012 APPROVE OMNIBUS INCENTIVE PLAN Management For With Eagle Small Cap Growth Fund 35804H106 TFM Fresh Market Inc. 6/6/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund 35804H106 TFM Fresh Market Inc. 6/6/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund FCN FTI Consulting Inc 6/6/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund FCN FTI Consulting Inc 6/6/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund FCN FTI Consulting Inc 6/6/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund SF Stifel Financial Corporation 6/6/2012 PROP:SIMPLE MAJORITY VOTING ON ALL ISSUES\ BY SHAREHOLDERS Shareholder Against With Eagle Small Cap Growth Fund SF Stifel Financial Corporation 6/6/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund SF Stifel Financial Corporation 6/6/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund SF Stifel Financial Corporation 6/6/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund CBST Cubist Pharmaceuticals Inc. 6/7/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund CBST Cubist Pharmaceuticals Inc. 6/7/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund CBST Cubist Pharmaceuticals Inc. 6/7/2012 APPROVE EQUITY INCENTIVE PLAN Management For With Eagle Small Cap Growth Fund CBST Cubist Pharmaceuticals Inc. 6/7/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund GPOR Gulfport Energy Corp. 6/7/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund GPOR Gulfport Energy Corp. 6/7/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund GPOR Gulfport Energy Corp. 6/7/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund SAPE Sapient Corp 6/7/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund SAPE Sapient Corp 6/7/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund SAPE Sapient Corp 6/7/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund 92849E101 VSI Vitamin Shoppe Inc 6/7/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund 92849E101 VSI Vitamin Shoppe Inc 6/7/2012 AMEND EQUITY INCENTIVE PLAN: ESTABLISH PERFORMANCE GOALS Management For With Eagle Small Cap Growth Fund 92849E101 VSI Vitamin Shoppe Inc 6/7/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 92849E101 VSI Vitamin Shoppe Inc 6/7/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 14964U108 CAVM Cavium Inc. 6/8/2012 RATIFY AUDITORS Management For With Eagle Small Cap Growth Fund 14964U108 CAVM Cavium Inc. 6/8/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 14964U108 CAVM Cavium Inc. 6/8/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund UEIC Universal Electronics Inc 6/13/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund UEIC Universal Electronics Inc 6/13/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund UEIC Universal Electronics Inc 6/13/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 34959E109 FTNT Fortinet Inc 6/14/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 34959E109 FTNT Fortinet Inc 6/14/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 34959E109 FTNT Fortinet Inc 6/14/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund NWPX Northwest Pipe Company 6/14/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund NWPX Northwest Pipe Company 6/14/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund SLXP Salix Pharmaceuticals 6/14/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund SLXP Salix Pharmaceuticals 6/14/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund SLXP Salix Pharmaceuticals 6/14/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund SLXP Salix Pharmaceuticals 6/14/2012 AMEND STOCK INCENTIVE PROGRAM: INCREASE SHARES Management For With Eagle Small Cap Growth Fund 01988P108 MDRX Allscripts Healthcare Solutions 6/15/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund 01988P108 MDRX Allscripts Healthcare Solutions 6/15/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 01988P108 MDRX Allscripts Healthcare Solutions 6/15/2012 EMPLOYEE STOCK PURCHASE PLAN: INCREASE SHARES Management For With Eagle Small Cap Growth Fund 01988P108 MDRX Allscripts Healthcare Solutions 6/15/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 04033A100 ARIA Ariad Pharmaceuticals Inc. 6/21/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 04033A100 ARIA Ariad Pharmaceuticals Inc. 6/21/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund 04033A100 ARIA Ariad Pharmaceuticals Inc. 6/21/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 04033A100 ARIA Ariad Pharmaceuticals Inc. 6/21/2012 AMEND LONG TERM INCENTIVE PLAN; INCREASE SHARES Management For With Eagle Small Cap Growth Fund CHS Chicos Fas Inc. 6/21/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund CHS Chicos Fas Inc. 6/21/2012 APPROVE OMNIBUS STOCK & INCENTIVE PLAN Management For With Eagle Small Cap Growth Fund CHS Chicos Fas Inc. 6/21/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund CHS Chicos Fas Inc. 6/21/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund MDAS Medassets Inc 6/21/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund MDAS Medassets Inc 6/21/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund MDAS Medassets Inc 6/21/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 91347P105 PANL Universal Display Corp 6/21/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 91347P105 PANL Universal Display Corp 6/21/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund 91347P105 PANL Universal Display Corp 6/21/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund 91347P105 PANL Universal Display Corp 6/21/2012 AMEND ART: SIMPLE MAJ IN UNCONTESTED ELEC\ PLURALITY IN CON Management For With Eagle Small Cap Growth Fund 91307C102 UTHR United Therapeutics 6/26/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund 91307C102 UTHR United Therapeutics 6/26/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund 91307C102 UTHR United Therapeutics 6/26/2012 APPROVE EMPLOYEE STOCK PURCHASE PLAN Management For With Eagle Small Cap Growth Fund 91307C102 UTHR United Therapeutics 6/26/2012 ELECTION OF DIRECTORS Management For With Eagle Small Cap Growth Fund GCO Genesco Inc 6/27/2012 APPROVE ADVISORY PROPOSAL OF EXECUTIVE COMPENSATION Management For With Eagle Small Cap Growth Fund GCO Genesco Inc 6/27/2012 RATIFY INDEP CERTIFIED PUBLIC ACCOUNTANTS Management For With Eagle Small Cap Growth Fund GCO Genesco Inc 6/27/2012 ELECTION OF DIRECTORS Management For With Eagle Series Trust - Investment Grade Bond Fund Name (Eagle Fund Name) Security ID Symbol Desc (Company Name) Meeting Date Issue (What Issue was voted on?) Was this a Shareholder, Mgmt, or Issuer Proposal? Was the Fund Vote "with" or "against" Management recommendation How "The Fund" cast its vote Eagle Investment Grade Bond Fund No Proxies were voted for this Fund during this time period. Eagle Series Trust - International Equity Fund Name (Eagle Fund Name) Security ID Symbol Desc (Company Name) Meeting Date Issue (What Issue was voted on?) Was this a Shareholder, Mgmt, or Issuer Proposal? Was the Fund Vote "with" or "against" Management recommendation How "The Fund" cast its vote Eagle International Equity Fund G1699R107 BRBY Burberry Group plc 7/14/11 Accept Financial Statements and Statutory Reports Management With For Eagle International Equity Fund G1699R107 BRBY Burberry Group plc 7/14/11 Approve Remuneration Report Management With For Eagle International Equity Fund G1699R107 BRBY Burberry Group plc 7/14/11 Approve Final Dividend Management With For Eagle International Equity Fund G1699R107 BRBY Burberry Group plc 7/14/11 Elect Directors Management With For Eagle International Equity Fund G1699R107 BRBY Burberry Group plc 7/14/11 Reappoint PricewaterhouseCoopers LLP as Auditors Management With For Eagle International Equity Fund G1699R107 BRBY Burberry Group plc 7/14/11 Authorise the Audit Committee to Fix Remuneration of Auditors Management With For Eagle International Equity Fund G1699R107 BRBY Burberry Group plc 7/14/11 Approve Sharesave Plan 2011 Management With For Eagle International Equity Fund G1699R107 BRBY Burberry Group plc 7/14/11 Authorise EU Political Donations and Expenditure Management With For Eagle International Equity Fund G1699R107 BRBY Burberry Group plc 7/14/11 Authorise Market Purchase Management With For Eagle International Equity Fund G1699R107 BRBY Burberry Group plc 7/14/11 Authorise Issue of Equity with Pre-emptive Rights Management With For Eagle International Equity Fund G1699R107 BRBY Burberry Group plc 7/14/11 Authorise Issue of Equity without Pre-emptive Rights Management With For Eagle International Equity Fund G1699R107 BRBY Burberry Group plc 7/14/11 Authorise the Company to Call EGM with Two Weeks' Notice Management With For Eagle International Equity Fund P5230A101 HYPE3 Hypermarcas S.A 7/20/11 Amend Article 2 Re:Company Domicile Management With For Eagle International Equity Fund P5230A101 HYPE3 Hypermarcas S.A 7/20/11 Amend Article 3 Re: Expand Corporate Purpose Management With For Eagle International Equity Fund P5230A101 HYPE3 Hypermarcas S.A 7/20/11 Amend Article 5 Re:Ratify Issuance of 924,595 Shares from 2008 and 2009 Stock Option Plans Management With For Eagle International Equity Fund P5230A101 HYPE3 Hypermarcas S.A 7/20/11 Consolidate Articles of Incorporation Should Items 1 (a) - 1 (c) be Approved by Shareholders Management With For Eagle International Equity Fund P5230A101 HYPE3 Hypermarcas S.A 7/20/11 Approve Remuneration of Directors and Executive Officers Management With For Eagle International Equity Fund P5230A101 HYPE3 Hypermarcas S.A 7/20/11 Ratify Minutes of Dec. 29, 2011 Special Meeting; Approve Amendment of By-Laws of Brazilian Haze Management Against Against Eagle International Equity Fund P5230A101 HYPE3 Hypermarcas S.A 7/20/11 Confirm and Ratify Remaining Resolutions Adopted At Dec. 29, 2011 Special Meeting and Approve Amendment of the By-Laws of Brazilian Haze Management Against Against Eagle International Equity Fund P5230A101 HYPE3 Hypermarcas S.A 7/20/11 Authorize Senior Management to Ratify and Execute Approved Resolutions Management With For Eagle International Equity Fund P49501201 GFNORTEO Grupo Financiero Banorte S.A.B. de C.V. 7/21/11 Amend Company Bylaws Management With For Eagle International Equity Fund P49501201 GFNORTEO Grupo Financiero Banorte S.A.B. de C.V. 7/21/11 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management With For Eagle International Equity Fund P49501201 GFNORTEO Grupo Financiero Banorte S.A.B. de C.V. 7/21/11 Approve Minutes of Meeting Management With For Eagle International Equity Fund P49501201 GFNORTEO Grupo Financiero Banorte S.A.B. de C.V. 7/21/11 Elect Hector Reyes Retana as Independent Director Management With For Eagle International Equity Fund P49501201 GFNORTEO Grupo Financiero Banorte S.A.B. de C.V. 7/21/11 Elect Directors Management With For Eagle International Equity Fund P49501201 GFNORTEO Grupo Financiero Banorte S.A.B. de C.V. 7/21/11 Elect Manuel Saba Ades as Representative of Controlling Shareholder Group Management With For Eagle International Equity Fund P49501201 GFNORTEO Grupo Financiero Banorte S.A.B. de C.V. 7/21/11 Elect Executive Director Management With For Eagle International Equity Fund P49501201 GFNORTEO Grupo Financiero Banorte S.A.B. de C.V. 7/21/11 Approve Independence Classification of Directors Management With For Eagle International Equity Fund P49501201 GFNORTEO Grupo Financiero Banorte S.A.B. de C.V. 7/21/11 Approve New Directors Liability and Indemnification Management With For Eagle International Equity Fund P49501201 GFNORTEO Grupo Financiero Banorte S.A.B. de C.V. 7/21/11 Approve Discharge of Rodolfo F. Barrera Villarreal as Representative of Controlling Shareholders, Eugenio Clariond Reyes-Retana as Independent Director, Jacobo Zaidenweber Cvilich as Independent Director, and Isaac Hamui Mussali as Independent Director Management With For Eagle International Equity Fund P49501201 GFNORTEO Grupo Financiero Banorte S.A.B. de C.V. 7/21/11 Approve the Formation of Statutory Committee; Set Faculties, Functions and Operation Rules Management With For Eagle International Equity Fund P49501201 GFNORTEO Grupo Financiero Banorte S.A.B. de C.V. 7/21/11 Approve the Formation of Regional Statutory Committee; Set Faculties, Functions and Operation Rules Management With For Eagle International Equity Fund P49501201 GFNORTEO Grupo Financiero Banorte S.A.B. de C.V. 7/21/11 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management With For Eagle International Equity Fund P49501201 GFNORTEO Grupo Financiero Banorte S.A.B. de C.V. 7/21/11 Approve Minutes of Meeting Management With For Eagle International Equity Fund Y21089159 Dr. Reddy's Laboratories 7/21/11 Accept Financial Statements and Statutory Reports Management With For Eagle International Equity Fund Y21089159 Dr. Reddy's Laboratories 7/21/11 Approve Dividend of INR 11.25 Per Share Management With For Eagle International Equity Fund Y21089159 Dr. Reddy's Laboratories 7/21/11 Elect Directors Management With For Eagle International Equity Fund Y21089159 Dr. Reddy's Laboratories 7/21/11 Approve B.S.R. & Co. as Auditors and Authorize Board to Fix Their Remuneration Management With For Eagle International Equity Fund Y21089159 Dr. Reddy's Laboratories 7/21/11 Approve Reappointment and Remuneration of K.A. Reddy as Executive Chairman Management With For Eagle International Equity Fund Y21089159 Dr. Reddy's Laboratories 7/21/11 Approve Reappointment and Remuneration of G.V. Prasad as Executive Vice Chairman and CEO Management With For Eagle International Equity Fund Y21089159 Dr. Reddy's Laboratories 7/21/11 Approve Commission Remuneration for Non-Executive Directors Management With For Eagle International Equity Fund G93882135 VOD Vodafone Group plc 7/26/11 Accept Financial Statements and Statutory Reports Management With For Eagle International Equity Fund G93882135 VOD Vodafone Group plc 7/26/11 Elect Directors Management With For Eagle International Equity Fund G93882135 VOD Vodafone Group plc 7/26/11 Approve Final Dividend Management With For Eagle International Equity Fund G93882135 VOD Vodafone Group plc 7/26/11 Approve Remuneration Report Management With For Eagle International Equity Fund G93882135 VOD Vodafone Group plc 7/26/11 Reappoint Deloitte LLP as Auditors Management With For Eagle International Equity Fund G93882135 VOD Vodafone Group plc 7/26/11 Authorise Audit Committee to Fix Remuneration of Auditors Management With For Eagle International Equity Fund G93882135 VOD Vodafone Group plc 7/26/11 Authorise Issue of Equity with Pre-emptive Rights Management With For Eagle International Equity Fund G93882135 VOD Vodafone Group plc 7/26/11 Authorise Issue of Equity without Pre-emptive Rights Management With For Eagle International Equity Fund G93882135 VOD Vodafone Group plc 7/26/11 Authorise Market Purchase Management With For Eagle International Equity Fund G93882135 VOD Vodafone Group plc 7/26/11 Authorise the Company to Call EGM with Two Weeks' Notice Management With For Eagle International Equity Fund G3958R109 Golden Eagle Retail Group Ltd. 8/17/11 Approve Non-exercise of the Right of First Refusal Management With For Eagle International Equity Fund G3958R109 Golden Eagle Retail Group Ltd. 8/17/11 Approve Lease Agreement and Related Transactions Management With For Eagle International Equity Fund G3958R109 Golden Eagle Retail Group Ltd. 8/17/11 Approve Proposed Annual Caps in Respect of the Lease Agreement Management With For Eagle International Equity Fund O'KEY Group SA 9/12/11 Acknowledge Stand Alone Profits as at June 30, 2011 Management With For Eagle International Equity Fund O'KEY Group SA 9/12/11 Approve Interim Dividend Management With For Eagle International Equity Fund X7394C106 ROSN Rosneft Oil Company OJSC 9/13/11 Shareholder Proposal: Approve Early Termination of Powers of Board of Directors Share Holder With For Eagle International Equity Fund X7394C106 ROSN Rosneft Oil Company OJSC 9/13/11 Elect Directors Share Holder With Split Eagle International Equity Fund W2479G107 EKTA B Elekta AB 9/13/11 Open Meeting Management With Non-Voting Item Eagle International Equity Fund W2479G107 EKTA B Elekta AB 9/13/11 Elect Bertil Villard as Chairman of Meeting Management With For Eagle International Equity Fund W2479G107 EKTA B Elekta AB 9/13/11 Prepare and Approve List of Shareholders Management With For Eagle International Equity Fund W2479G107 EKTA B Elekta AB 9/13/11 Approve Agenda of Meeting Management With For Eagle International Equity Fund W2479G107 EKTA B Elekta AB 9/13/11 Designate Inspector(s) of Minutes of Meeting Management With For Eagle International Equity Fund W2479G107 EKTA B Elekta AB 9/13/11 Acknowledge Proper Convening of Meeting Management With For Eagle International Equity Fund W2479G107 EKTA B Elekta AB 9/13/11 Receive Financial Statements and Statutory Reports Management With Non-Voting Item Eagle International Equity Fund W2479G107 EKTA B Elekta AB 9/13/11 Receive CEO's and Chairman's Reports Management With Non-Voting Item Eagle International Equity Fund W2479G107 EKTA B Elekta AB 9/13/11 Approve Financial Statements and Statutory Reports Management With For Eagle International Equity Fund W2479G107 EKTA B Elekta AB 9/13/11 Approve Allocation of Income and Dividends of SEK 4 per Share Management With For Eagle International Equity Fund W2479G107 EKTA B Elekta AB 9/13/11 Approve Discharge of Board and President Management With For Eagle International Equity Fund W2479G107 EKTA B Elekta AB 9/13/11 Receive Report on Nominating Committee's Work Management With Non-Voting Item Eagle International Equity Fund W2479G107 EKTA B Elekta AB 9/13/11 Determine Number of Members (9) and Deputy Members (0) of Board Management With For Eagle International Equity Fund W2479G107 EKTA B Elekta AB 9/13/11 Approve Remuneration of Directors in the Aggregate Amount of SEK 3.47 Million; Approve Remuneration of Auditors Management With For Eagle International Equity Fund W2479G107 EKTA B Elekta AB 9/13/11 Elect Directors Management With For Eagle International Equity Fund W2479G107 EKTA B Elekta AB 9/13/11 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management With For Eagle International Equity Fund W2479G107 EKTA B Elekta AB 9/13/11 Authorize Repurchase of Issued Shares Management With For Eagle International Equity Fund W2479G107 EKTA B Elekta AB 9/13/11 Authorize Reissuance of Repurchased Shares Management With For Eagle International Equity Fund W2479G107 EKTA B Elekta AB 9/13/11 Approve Transfer of Shares to Participants in Performance Share Program 2011 Management With For Eagle International Equity Fund W2479G107 EKTA B Elekta AB 9/13/11 Approve Transfer of Shares to Cover Certain Expenditures in Connection with Performance Share Programs 2009 and 2010 Management With For Eagle International Equity Fund W2479G107 EKTA B Elekta AB 9/13/11 Approve Performance Share Plan 2011 Management With For Eagle International Equity Fund W2479G107 EKTA B Elekta AB 9/13/11 Amend Articles Re: Number of Auditors; Term of Auditor Management With For Eagle International Equity Fund W2479G107 EKTA B Elekta AB 9/13/11 Authorize Chairman of Board and Representatives of Three to Five of Company's Largest Shareholders to Serve on Nominating Committee Management With For Eagle International Equity Fund W2479G107 EKTA B Elekta AB 9/13/11 Close Meeting Management With Non-Voting Item Eagle International Equity Fund Y15045100 China National Building Material Co., Ltd. 9/16/11 Approve Specific Mandate to Allot and Issue of Not More than 1 Billion A Shares of RMB 1 Each Management With For Eagle International Equity Fund Y15045100 China National Building Material Co., Ltd. 9/16/11 Authorize Board and Relevant Authorised Persons to Deal with Matters in Relation to the Proposed A Share Issue Management With For Eagle International Equity Fund Y15045100 China National Building Material Co., Ltd. 9/16/11 Amend Articles of Association Management With For Eagle International Equity Fund Y15045100 China National Building Material Co., Ltd. 9/16/11 Amend Articles Re: Change of License Number Management With For Eagle International Equity Fund Y15045100 China National Building Material Co., Ltd. 9/16/11 Amend Articles Re: Change of Names of Two Shareholders Management With For Eagle International Equity Fund Y15045100 China National Building Material Co., Ltd. 9/16/11 Adopt Rules for Shareholders' General Meetings Management With For Eagle International Equity Fund Y15045100 China National Building Material Co., Ltd. 9/16/11 Adopt Rules for Board Meetings Management With For Eagle International Equity Fund Y15045100 China National Building Material Co., Ltd. 9/16/11 Adopt Working Rules for Independent Directors Management With For Eagle International Equity Fund Y15045100 China National Building Material Co., Ltd. 9/16/11 Adopt Working Rules for Supervisory Committee Meetings Management With For Eagle International Equity Fund Y15045100 China National Building Material Co., Ltd. 9/16/11 Approve Sharing of the Accumulated Undistributed Profits Accrued Prior to the Completion of the A Share Issue by New and Existing Shareholders of the Company After the A Share Issue Management With For Eagle International Equity Fund Y15045100 China National Building Material Co., Ltd. 9/16/11 Adopt Rules for Management of Connected Transactions Management With For Eagle International Equity Fund Y15045100 China National Building Material Co., Ltd. 9/16/11 Adoption of the Rules for Management of Funds Raised from Capital Markets Management With For Eagle International Equity Fund Y15045100 China National Building Material Co., Ltd. 9/16/11 Approve Specific Mandate to Allot and Issue of Not More than 1 Billion A Shares of RMB 1 Each Management With For Eagle International Equity Fund M8769Q102 TEVA Teva Pharmaceutical Industries Ltd. 9/19/11 Approve Final Dividend Management With For Eagle International Equity Fund M8769Q102 TEVA Teva Pharmaceutical Industries Ltd. 9/19/11 Elect Directors Management With For Eagle International Equity Fund M8769Q102 TEVA Teva Pharmaceutical Industries Ltd. 9/19/11 Elect External Director and Approve Remuneration Management With For Eagle International Equity Fund M8769Q102 TEVA Teva Pharmaceutical Industries Ltd. 9/19/11 Approve Auditors and Authorize Board to Fix Their Remuneration Management With For Eagle International Equity Fund M8769Q102 TEVA Teva Pharmaceutical Industries Ltd. 9/19/11 Approve Director/Officer Liability and Indemnification Insurance Management With For Eagle International Equity Fund M8769Q102 TEVA Teva Pharmaceutical Industries Ltd. 9/19/11 Amend Remuneration of Vice Chairman Management With For Eagle International Equity Fund M8769Q102 TEVA Teva Pharmaceutical Industries Ltd. 9/19/11 Approve Reimbursement of Expenses of Board Chairman Management With For Eagle International Equity Fund L'OCCITANE INTERNATIONAL S.A. 9/30/11 Amend Articles Management Against Against Eagle International Equity Fund L'OCCITANE INTERNATIONAL S.A. 9/30/11 Accept Consolidated Financial Statements and Statutory Reports for FY Ended March 31, 2011 Management With For Eagle International Equity Fund L'OCCITANE INTERNATIONAL S.A. 9/30/11 Approve Dividends Management With For Eagle International Equity Fund L'OCCITANE INTERNATIONAL S.A. 9/30/11 Elect Directors Management Split Split Eagle International Equity Fund L'OCCITANE INTERNATIONAL S.A. 9/30/11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to 20 Percent of Issued Share Capital Management Against Against Eagle International Equity Fund L'OCCITANE INTERNATIONAL S.A. 9/30/11 Authorize Repurchase of Up to Ten Percent of Issued Share Capital Management With For Eagle International Equity Fund L'OCCITANE INTERNATIONAL S.A. 9/30/11 Authorize Reissuance of Repurchased Shares Management Against Against Eagle International Equity Fund L'OCCITANE INTERNATIONAL S.A. 9/30/11 Authorize Board to Fix Remuneration of Directors Management With For Eagle International Equity Fund L'OCCITANE INTERNATIONAL S.A. 9/30/11 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management With For Eagle International Equity Fund L'OCCITANE INTERNATIONAL S.A. 9/30/11 Approve Discharge of Directors Management With For Eagle International Equity Fund L'OCCITANE INTERNATIONAL S.A. 9/30/11 Approve Discharge of Auditors Management With For Eagle International Equity Fund Y1293Y102 Changsha Zoomlion Heavy Industry Science & Technology Development Co., Ltd. 10/11/11 Approve Issuance of Bonds in the Overseas Markets by the Company through Its Offshore Wholly-owned Subsidiary Management For With Eagle International Equity Fund Y1293Y102 Changsha Zoomlion Heavy Industry Science & Technology Development Co., Ltd. 10/11/11 Approve Termination of Partial Investment Projects Financed by Proceeds from Private Placement Management For With Eagle International Equity Fund Y1293Y102 Changsha Zoomlion Heavy Industry Science & Technology Development Co., Ltd. 10/11/11 Approve to Replenish Working Capital with Part of the Proceeds from Private Placement Management For With Eagle International Equity Fund Y1293Y102 Changsha Zoomlion Heavy Industry Science & Technology Development Co., Ltd. 10/11/11 Approve the Proposal in Respect of Authorization of Provision of Guarantee by Offshore Subsidiaries of the Company for the Purpose of the Bond Issuance Share Holder For With Eagle International Equity Fund X5880H100 B19MY34 Novatek OAO 10/14/11 Approve Interim Dividends of RUB 2.50 per Share for First Six Months of Fiscal 2011 Management For With Eagle International Equity Fund P49501201 Grupo Financiero Banorte S.A.B. de C.V. 10/17/11 Amend Company Bylaws Re: Creation and Functions of Nominee Committee Management For With Eagle International Equity Fund P49501201 Grupo Financiero Banorte S.A.B. de C.V. 10/17/11 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For With Eagle International Equity Fund P49501201 Grupo Financiero Banorte S.A.B. de C.V. 10/17/11 Approve Minutes of Meeting Management For With Eagle International Equity Fund P49501201 Grupo Financiero Banorte S.A.B. de C.V. 10/17/11 Amend Dividend Policy Management For With Eagle International Equity Fund P49501201 Grupo Financiero Banorte S.A.B. de C.V. 10/17/11 Approve Cash Dividends of MXN 0.17 per Share Management For With Eagle International Equity Fund P49501201 Grupo Financiero Banorte S.A.B. de C.V. 10/17/11 Set Maximum Nominal Amount of Share Repurchase Program for Fiscal Year 2011 Management For With Eagle International Equity Fund P49501201 Grupo Financiero Banorte S.A.B. de C.V. 10/17/11 Present External Auditor's Report on Fiscal Obligations Management For With Eagle International Equity Fund P49501201 Grupo Financiero Banorte S.A.B. de C.V. 10/17/11 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For With Eagle International Equity Fund P49501201 Grupo Financiero Banorte S.A.B. de C.V. 10/17/11 Approve Minutes of Meeting Management For With Eagle International Equity Fund Y30166105 Hang Lung Properties Ltd. 10/18/11 Accept Financial Statements and Statutory Reports Management For With Eagle International Equity Fund Y30166105 Hang Lung Properties Ltd. 10/18/11 Declare Final Dividend Management For With Eagle International Equity Fund Y30166105 Hang Lung Properties Ltd. 10/18/11 Elect Directors Management SPLIT Against Eagle International Equity Fund Y30166105 Hang Lung Properties Ltd. 10/18/11 Authorize the Board of Directors to Fix Directors' Fees Management For With Eagle International Equity Fund Y30166105 Hang Lung Properties Ltd. 10/18/11 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For With Eagle International Equity Fund Y30166105 Hang Lung Properties Ltd. 10/18/11 Authorize Repurchase of Up to Ten Percent of Issued Share Capital Management For With Eagle International Equity Fund Y30166105 Hang Lung Properties Ltd. 10/18/11 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management Against Against Eagle International Equity Fund Y30166105 Hang Lung Properties Ltd. 10/18/11 Authorize Reissuance of Repurchased Shares Management Against Against Eagle International Equity Fund Y30166105 Hang Lung Properties Ltd. 10/18/11 Amend Articles Re: Corporate Communication Management For With Eagle International Equity Fund G42089113 Diageo plc 10/19/11 Accept Financial Statements and Statutory Reports Management For With Eagle International Equity Fund G42089113 Diageo plc 10/19/11 Approve Remuneration Report Management For With Eagle International Equity Fund G42089113 Diageo plc 10/19/11 Approve Final Dividend Management For With Eagle International Equity Fund G42089113 Diageo plc 10/19/11 Elect Directors Management For With Eagle International Equity Fund G42089113 Diageo plc 10/19/11 Reappoint KPMG Audit plc as Auditors of the Company Management For With Eagle International Equity Fund G42089113 Diageo plc 10/19/11 Authorise Board to Fix Remuneration of Auditors Management For With Eagle International Equity Fund G42089113 Diageo plc 10/19/11 Authorise Issue of Equity with Pre-emptive Rights Management For With Eagle International Equity Fund G42089113 Diageo plc 10/19/11 Authorise Issue of Equity without Pre-emptive Rights Management For With Eagle International Equity Fund G42089113 Diageo plc 10/19/11 Authorise Market Purchase Management For With Eagle International Equity Fund G42089113 Diageo plc 10/19/11 Authorise EU Political Donations and Expenditure Management For With Eagle International Equity Fund G42089113 Diageo plc 10/19/11 Authorise the Company to Call EGM with Two Weeks' Notice Management For With Eagle International Equity Fund G10877101 BHP Billiton plc 10/20/11 Accept Financial Statements and Statutory Reports Management For With Eagle International Equity Fund G10877101 BHP Billiton plc 10/20/11 Elect Directors Management For With Eagle International Equity Fund G10877101 BHP Billiton plc 10/20/11 Reappoint KPMG Audit plc as Auditors and Authorise Their Remuneration Management For With Eagle International Equity Fund G10877101 BHP Billiton plc 10/20/11 Authorise Issue of Equity with Pre-emptive Rights Management For With Eagle International Equity Fund G10877101 BHP Billiton plc 10/20/11 Authorise Issue of Equity without Pre-emptive Rights Management For With Eagle International Equity Fund G10877101 BHP Billiton plc 10/20/11 Authorise Market Purchase Management For With Eagle International Equity Fund G10877101 BHP Billiton plc 10/20/11 Approve Remuneration Report Management For With Eagle International Equity Fund G10877101 BHP Billiton plc 10/20/11 Approve Termination Benefits for Group Management Committee Members Management For With Eagle International Equity Fund G10877101 BHP Billiton plc 10/20/11 Approve the Grant of Awards to Marius Kloppers under the Group Incentive Scheme and the Long Term Incentive Plan Management For With Eagle International Equity Fund Q6651B114 Newcrest Mining Ltd. 10/27/11 Elect Directors Management For With Eagle International Equity Fund Q6651B114 Newcrest Mining Ltd. 10/27/11 Approve the Adoption of the Remuneration Report Management For With Eagle International Equity Fund Q6651B114 Newcrest Mining Ltd. 10/27/11 Renew Proportional Takeover Bid Approval Rule Management For With Eagle International Equity Fund S76263102 Shoprite Holdings Ltd 10/31/11 Accept Financial Statements and Statutory Reports for the Year Ended 30 June 2011 Management For With Eagle International Equity Fund S76263102 Shoprite Holdings Ltd 10/31/11 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company and A Wentzel as the Individual Registered Auditor Management For With Eagle International Equity Fund S76263102 Shoprite Holdings Ltd 10/31/11 Elect Directors Management For With Eagle International Equity Fund S76263102 Shoprite Holdings Ltd 10/31/11 Re-elect Gerhard Rademeyer as Chairperson and Member of the Audit Committee Management For With Eagle International Equity Fund S76263102 Shoprite Holdings Ltd 10/31/11 Elect members of Audit Committee Management For With Eagle International Equity Fund S76263102 Shoprite Holdings Ltd 10/31/11 Approve Remuneration Policy Management Against Against Eagle International Equity Fund S76263102 Shoprite Holdings Ltd 10/31/11 Place Authorised but Unissued Shares under Control of Directors Management For With Eagle International Equity Fund S76263102 Shoprite Holdings Ltd 10/31/11 Authorise Board to Issue Shares for Cash up to a Maximum of Five Percent of Issued Share Capital Management For With Eagle International Equity Fund S76263102 Shoprite Holdings Ltd 10/31/11 Approve Remuneration of Non-Executive Directors for the Twelve Months from 1 November 2010 to 31 October 2011 Management For With Eagle International Equity Fund S76263102 Shoprite Holdings Ltd 10/31/11 Approve Financial Assistance to Related or Inter-related Company or Corporation Management For With Eagle International Equity Fund S76263102 Shoprite Holdings Ltd 10/31/11 Authorise Repurchase of Up to Five Percent of Issued Share Capital Management For With Eagle International Equity Fund S76263102 Shoprite Holdings Ltd 10/31/11 Authorise Board to Ratify and Execute Approved Resolutions Management For With Eagle International Equity Fund 34415V109 B0CRR96 Focus Media Holding Limited 11/1/11 Elect Directors Management For With Eagle International Equity Fund 34415V109 B0CRR96 Focus Media Holding Limited 11/1/11 Appoint Deloitte Touche Tohmatsu CPA Ltd. as Auditors Management For With Eagle International Equity Fund Y5279F102 Lianhua Supermarket Holdings Co., Ltd. 11/3/11 Amend Articles Re: Business Scope of the Company Management For With Eagle International Equity Fund F3692M128 B0M7KJ7 Eutelsat Communications 11/8/11 Approve Financial Statements and Statutory Reports Management For With Eagle International Equity Fund F3692M128 B0M7KJ7 Eutelsat Communications 11/8/11 Accept Consolidated Financial Statements and Statutory Reports Management For With Eagle International Equity Fund F3692M128 B0M7KJ7 Eutelsat Communications 11/8/11 Approve Auditors' Special Report on Related-Party Transactions Management For With Eagle International Equity Fund F3692M128 B0M7KJ7 Eutelsat Communications 11/8/11 Approve Allocation of Income and Dividends of EUR 0.90 per Share Management For With Eagle International Equity Fund F3692M128 B0M7KJ7 Eutelsat Communications 11/8/11 Elect Directors Management Against Against Eagle International Equity Fund F3692M128 B0M7KJ7 Eutelsat Communications 11/8/11 Renew Appointment of Mazars as Auditor Management For With Eagle International Equity Fund F3692M128 B0M7KJ7 Eutelsat Communications 11/8/11 Renew Appointment of Gilles Rainault as Alternate Auditor Management For With Eagle International Equity Fund F3692M128 B0M7KJ7 Eutelsat Communications 11/8/11 Approve Remuneration of Directors in the Aggregate Amount of EUR 855,000 Management For With Eagle International Equity Fund F3692M128 B0M7KJ7 Eutelsat Communications 11/8/11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management Against Against Eagle International Equity Fund F3692M128 B0M7KJ7 Eutelsat Communications 11/8/11 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For With Eagle International Equity Fund F3692M128 B0M7KJ7 Eutelsat Communications 11/8/11 Authorize Capitalization of Reserves of Up to EUR 44 Million for Bonus Issue or Increase in Par Value Management For With Eagle International Equity Fund F3692M128 B0M7KJ7 Eutelsat Communications 11/8/11 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 44 Million Management For With Eagle International Equity Fund F3692M128 B0M7KJ7 Eutelsat Communications 11/8/11 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR44 Million Management For With Eagle International Equity Fund F3692M128 B0M7KJ7 Eutelsat Communications 11/8/11 Approve Issuance of up to 20 Percent of Issued Capital Per Year for a Private Placement, up to Aggregate Nominal Amount of EUR 44 Million Management For With Eagle International Equity Fund F3692M128 B0M7KJ7 Eutelsat Communications 11/8/11 Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Management Against Against Eagle International Equity Fund F3692M128 B0M7KJ7 Eutelsat Communications 11/8/11 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Items 20 to 22 Management For With Eagle International Equity Fund F3692M128 B0M7KJ7 Eutelsat Communications 11/8/11 Authorize Board to Issue Free Warrants with Preemptive Rights During a Public Tender Offer or Share Exchange Management Against Against Eagle International Equity Fund F3692M128 B0M7KJ7 Eutelsat Communications 11/8/11 Authorize Capital Increase of Up to EUR 44 Million for Future Exchange Offers Management For With Eagle International Equity Fund F3692M128 B0M7KJ7 Eutelsat Communications 11/8/11 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management For With Eagle International Equity Fund F3692M128 B0M7KJ7 Eutelsat Communications 11/8/11 Authorize Issuance of Equity upon Conversion of a Subsidiary's Equity-Linked Securities for Up to EUR 44 Million Management For With Eagle International Equity Fund F3692M128 B0M7KJ7 Eutelsat Communications 11/8/11 Approve Issuance of Securities Convertible into Debt up to an Aggregate Amount of EUR 1.5 Billion Management For With Eagle International Equity Fund F3692M128 B0M7KJ7 Eutelsat Communications 11/8/11 Approve Employee Stock Purchase Plan Management For With Eagle International Equity Fund F3692M128 B0M7KJ7 Eutelsat Communications 11/8/11 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Management Against Against Eagle International Equity Fund F3692M128 B0M7KJ7 Eutelsat Communications 11/8/11 Authorize up to 0.5 Percent of Issued Capital for Use in Stock Option Plan Management Against Against Eagle International Equity Fund F3692M128 B0M7KJ7 Eutelsat Communications 11/8/11 Authorize Filing of Required Documents/Other Formalities Management For With Eagle International Equity Fund Q0557G103 B1YC5L4 Asciano Ltd 11/10/11 Approve the Remuneration Report for the Fiscal Year Ended June 30, 2011 Management For With Eagle International Equity Fund Q0557G103 B1YC5L4 Asciano Ltd 11/10/11 Elect Directors Management For With Eagle International Equity Fund Q0557G103 B1YC5L4 Asciano Ltd 11/10/11 Approve the Grant of Up to 1.55 Million Options to John Mullen, CEO and Managing Director, Under the Asciano Options and Rights Plan Management For With Eagle International Equity Fund Q0557G103 B1YC5L4 Asciano Ltd 11/10/11 Approve the Grant of Up to 1.34 Million Performance Rights to John Mullen, CEO and Managing Director, Under the Asciano Limited Long Term Incentive Plan Management For With Eagle International Equity Fund Q0557G103 B1YC5L4 Asciano Ltd 11/10/11 Adoption of a New Constitution Management For With Eagle International Equity Fund Q0557G103 B1YC5L4 Asciano Ltd 11/10/11 Renewal of Partial Takeover Provision Management For With Eagle International Equity Fund Q0557G103 B1YC5L4 Asciano Ltd 11/10/11 Approve the Share Consolidation Management For With Eagle International Equity Fund Y15045100 B0Y91C1 China National Building Material Co., Ltd. 11/15/11 Elect Directors Management For With Eagle International Equity Fund Y15045100 B0Y91C1 China National Building Material Co., Ltd. 11/15/11 Elect Supervisors Management For With Eagle International Equity Fund Y15045100 B0Y91C1 China National Building Material Co., Ltd. 11/15/11 Elect Independent Supervisor Management For With Eagle International Equity Fund Y15045100 B0Y91C1 China National Building Material Co., Ltd. 11/15/11 Approve Establishment of Nomination Committee Management For With Eagle International Equity Fund Y15045100 B0Y91C1 China National Building Material Co., Ltd. 11/15/11 Approve Establishment of Strategic Steering Committee Management For With Eagle International Equity Fund Q5763C127 MAp Group 11/24/11 Approve the Scheme of Arrangement Management For With Eagle International Equity Fund Q5763C127 MAp Group 11/24/11 Approve the Unstapling of MAp Airports International Limited Shares from MAp Airports Trust 1 Units and MAp Airports Trust 2 Units Management For With Eagle International Equity Fund Q5763C127 MAp Group 11/24/11 Amend By-laws of MAp Airports International Limited Management For With Eagle International Equity Fund Q5763C127 MAp Group 11/24/11 Approve the Unstapling of MAp Airports Trust 1 Units and the Temporary Suspension of the Unit Management For With Eagle International Equity Fund Q5763C127 MAp Group 11/24/11 Approve the Unstapling of MAp Airports Trust 2 Units and the Temporary Suspension of the Unit Management For With Eagle International Equity Fund Q5763C127 MAp Group 11/24/11 Amend By-laws of MAp Airports Trust 2 Management For With Eagle International Equity Fund Y1489Q103 China Merchants Holdings (International) Co. Ltd. 12/9/11 Adopt New Share Option Scheme and Terminate Existing Share Option Scheme Management Against Against Eagle International Equity Fund W74857165 B1VQ252 Sandvik AB 12/12/11 Open Meeting Management Eagle International Equity Fund W74857165 B1VQ252 Sandvik AB 12/12/11 Elect Chairman of Meeting Management For With Eagle International Equity Fund W74857165 B1VQ252 Sandvik AB 12/12/11 Prepare and Approve List of Shareholders Management For With Eagle International Equity Fund W74857165 B1VQ252 Sandvik AB 12/12/11 Designate Inspector(s) of Minutes of Meeting Management For With Eagle International Equity Fund W74857165 B1VQ252 Sandvik AB 12/12/11 Approve Agenda of Meeting Management For With Eagle International Equity Fund W74857165 B1VQ252 Sandvik AB 12/12/11 Acknowledge Proper Convening of Meeting Management For With Eagle International Equity Fund W74857165 B1VQ252 Sandvik AB 12/12/11 Approve Acquisition of Remaining Shares in Subsidiary Seco Tools AB Management For With Eagle International Equity Fund W74857165 B1VQ252 Sandvik AB 12/12/11 Change Location of Registered Office to Stockholm Management For With Eagle International Equity Fund W74857165 B1VQ252 Sandvik AB 12/12/11 Close Meeting Management Eagle International Equity Fund Y9892N104 B1L3XL6 Zhuzhou CSR Times Electric Co Ltd 12/13/11 Appoint E&Y Hua Ming as the Sole Auditors and Authorize Board to Fix Their Remuneration Management For With Eagle International Equity Fund Y9892N104 B1L3XL6 Zhuzhou CSR Times Electric Co Ltd 12/13/11 Amend Rules of Procedures for General Meetings Management For With Eagle International Equity Fund Y9892N104 B1L3XL6 Zhuzhou CSR Times Electric Co Ltd 12/13/11 Amend Rules of Procedures for Board Meetings Management Against Against Eagle International Equity Fund Y9892N104 B1L3XL6 Zhuzhou CSR Times Electric Co Ltd 12/13/11 Amend Rules of Procedures for Meetings of Supervisory Committee Management For With Eagle International Equity Fund Y9892N104 B1L3XL6 Zhuzhou CSR Times Electric Co Ltd 12/13/11 Amend Articles of Association Management For With Eagle International Equity Fund Y9892N104 B1L3XL6 Zhuzhou CSR Times Electric Co Ltd 12/13/11 Approve Issue of Medium-term Notes in the Aggregate Principal Amount of up to RMB 800 Million Management Against Against Eagle International Equity Fund Y9892N104 B1L3XL6 Zhuzhou CSR Times Electric Co Ltd 12/13/11 Authorize Repurchase of Up to 10 Percent of Issued H Shares Management For With Eagle International Equity Fund Y9892N104 B1L3XL6 Zhuzhou CSR Times Electric Co Ltd 12/13/11 Authorize Repurchase of Up to 10 Percent of Issued H Shares Management For With Eagle International Equity Fund G3777B103 Geely Automobile Holdings Ltd. 12/29/11 Approve Zhejiang Jirun Agreement and Related Transactions Management For With Eagle International Equity Fund G3777B103 Geely Automobile Holdings Ltd. 12/29/11 Approve Shanghai Maple Guorun Agreement and Related Transactions Management For With Eagle International Equity Fund G3777B103 Geely Automobile Holdings Ltd. 12/29/11 Approve Zhejiang Kingkong Agreement and Related Transactions Management For With Eagle International Equity Fund G3777B103 Geely Automobile Holdings Ltd. 12/29/11 Approve Zhejiang Ruhoo Agreement and Related Transactions Management For With Eagle International Equity Fund G3777B103 Geely Automobile Holdings Ltd. 12/29/11 Approve Hunan Geely Agreement and Related Transactions Management For With Eagle International Equity Fund Y15045100 China National Building Material Co., Ltd. 1/5/12 Approve Remuneration of Directors and Supervisors for the Three Year Term From Nov. 15, 2011 to Nov. 15, 2014 Management WITH For Eagle International Equity Fund D69671218 SIE Siemens AG 1/24/12 Receive Financial Statements and Statutory Reports for Fiscal 2010/2011 (Non-Voting) Management WITH Not a votable proposal Eagle International Equity Fund D69671218 SIE Siemens AG 1/24/12 Approve Allocation of Income and Dividends of EUR 3.00 per Share Management WITH For Eagle International Equity Fund D69671218 SIE Siemens AG 1/24/12 Approve Discharge of Management Board for Fiscal 2010/2011 Management WITH For Eagle International Equity Fund D69671218 SIE Siemens AG 1/24/12 Approve Discharge of Supervisory Board for Fiscal 2010/2011 Management WITH For Eagle International Equity Fund D69671218 SIE Siemens AG 1/24/12 Ratify Ernst & Young GmbH as Auditors for Fiscal 2011/2012 Management WITH For Eagle International Equity Fund D69671218 SIE Siemens AG 1/24/12 Amend Articles Re: Female Representation on the Supervisory Board Share Holder WITH Against Eagle International Equity Fund G4721W102 IMT Imperial Tobacco Group plc 2/1/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G4721W102 IMT Imperial Tobacco Group plc 2/1/12 Approve Remuneration Report Management WITH For Eagle International Equity Fund G4721W102 IMT Imperial Tobacco Group plc 2/1/12 Approve Final Dividend Management WITH For Eagle International Equity Fund G4721W102 IMT Imperial Tobacco Group plc 2/1/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G4721W102 IMT Imperial Tobacco Group plc 2/1/12 Reappoint PricewaterhouseCoopers LLP as Auditors Management WITH For Eagle International Equity Fund G4721W102 IMT Imperial Tobacco Group plc 2/1/12 Authorise Board to Fix Remuneration of Auditors Management WITH For Eagle International Equity Fund G4721W102 IMT Imperial Tobacco Group plc 2/1/12 Authorise EU Political Donations and Expenditure Management WITH For Eagle International Equity Fund G4721W102 IMT Imperial Tobacco Group plc 2/1/12 Authorise Issue of Equity with Pre-emptive Rights Management WITH For Eagle International Equity Fund G4721W102 IMT Imperial Tobacco Group plc 2/1/12 Authorise Issue of Equity without Pre-emptive Rights Management WITH For Eagle International Equity Fund G4721W102 IMT Imperial Tobacco Group plc 2/1/12 Authorise Market Purchase Management WITH For Eagle International Equity Fund G4721W102 IMT Imperial Tobacco Group plc 2/1/12 Authorise the Company to Call EGM with Two Weeks' Notice Management WITH For Eagle International Equity Fund G23296182 CPG Compass Group plc 2/2/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G23296182 CPG Compass Group plc 2/2/12 Approve Remuneration Report Management WITH For Eagle International Equity Fund G23296182 CPG Compass Group plc 2/2/12 Approve Final Dividend Management WITH For Eagle International Equity Fund G23296182 CPG Compass Group plc 2/2/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G23296182 CPG Compass Group plc 2/2/12 Reappoint Deloitte LLP as Auditors Management WITH For Eagle International Equity Fund G23296182 CPG Compass Group plc 2/2/12 Authorise Board to Fix Remuneration of Auditors Management WITH For Eagle International Equity Fund G23296182 CPG Compass Group plc 2/2/12 Authorise EU Political Donations and Expenditure Management WITH For Eagle International Equity Fund G23296182 CPG Compass Group plc 2/2/12 Authorise Issue of Equity with Pre-emptive Rights Management WITH For Eagle International Equity Fund G23296182 CPG Compass Group plc 2/2/12 Authorise Issue of Equity without Pre-emptive Rights Management WITH For Eagle International Equity Fund G23296182 CPG Compass Group plc 2/2/12 Authorise Market Purchase Management WITH For Eagle International Equity Fund G23296182 CPG Compass Group plc 2/2/12 Authorise the Company to Call EGM with Two Weeks' Notice Management WITH For Eagle International Equity Fund H5820Q150 NOVN Novartis AG 2/23/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund H5820Q150 NOVN Novartis AG 2/23/12 Approve Discharge of Board and Senior Management Management WITH For Eagle International Equity Fund H5820Q150 NOVN Novartis AG 2/23/12 Approve Allocation of Income and Dividends of CHF 2.25 per Share Management WITH For Eagle International Equity Fund H5820Q150 NOVN Novartis AG 2/23/12 Approve CHF 19.7 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management WITH For Eagle International Equity Fund H5820Q150 NOVN Novartis AG 2/23/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund H5820Q150 NOVN Novartis AG 2/23/12 Ratify PricewaterhouseCoopers as Auditors Management WITH For Eagle International Equity Fund P78331140 PETR4 Petroleo Brasileiro SA-Petrobras 2/28/12 Amend Articles Re: Increase the Number of Executive Directors Management WITH For Eagle International Equity Fund P78331140 PETR4 Petroleo Brasileiro SA-Petrobras 2/28/12 Elect Maria das Gracas Silva Foster as Director Management WITH For Eagle International Equity Fund E11805103 BBVA Banco Bilbao Vizcaya Argentaria, S.A. 3/15/12 Approve Standalone and Consolidated Financial Statements, Allocation of Income, Distribution of Dividend, and Discharge Directors for FY 2011 Management WITH For Eagle International Equity Fund E11805103 BBVA Banco Bilbao Vizcaya Argentaria, S.A. 3/15/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund E11805103 BBVA Banco Bilbao Vizcaya Argentaria, S.A. 3/15/12 Reelect José Maldonado Ramos as Director Management WITH For Eagle International Equity Fund E11805103 BBVA Banco Bilbao Vizcaya Argentaria, S.A. 3/15/12 Reelect Enrique Medina Fernández as Director Management WITH For Eagle International Equity Fund E11805103 BBVA Banco Bilbao Vizcaya Argentaria, S.A. 3/15/12 Ratify Co-option and Appoint Juan Pi Llorens as Director Management WITH For Eagle International Equity Fund E11805103 BBVA Banco Bilbao Vizcaya Argentaria, S.A. 3/15/12 Elect Belén Garijo López as Director Management WITH For Eagle International Equity Fund E11805103 BBVA Banco Bilbao Vizcaya Argentaria, S.A. 3/15/12 Authorize Increase in Capital up to 50 Percent via Issuance of New Shares, Excluding Preemptive Rights of up to 20 Percent Management WITH For Eagle International Equity Fund E11805103 BBVA Banco Bilbao Vizcaya Argentaria, S.A. 3/15/12 Approve Increase in Capital via Issuance of New Shares Charged to Voluntary Reserves Management WITH For Eagle International Equity Fund E11805103 BBVA Banco Bilbao Vizcaya Argentaria, S.A. 3/15/12 Approve Increase in Capital via Issuance of New Shares Charged to Voluntary Reserves Management WITH For Eagle International Equity Fund E11805103 BBVA Banco Bilbao Vizcaya Argentaria, S.A. 3/15/12 Authorize Issuance of Convertible Debt Securities Without Preemptive Rights up to EUR 12 Billion Management WITH For Eagle International Equity Fund E11805103 BBVA Banco Bilbao Vizcaya Argentaria, S.A. 3/15/12 Amend and Approve Termination of Multi-Year Variable Share Remuneration Programme for 2010/2011 Management WITH For Eagle International Equity Fund E11805103 BBVA Banco Bilbao Vizcaya Argentaria, S.A. 3/15/12 Approve Deferred Share Bonus Plan for FY 2012 Management WITH For Eagle International Equity Fund E11805103 BBVA Banco Bilbao Vizcaya Argentaria, S.A. 3/15/12 Amend Articles Management WITH For Eagle International Equity Fund E11805103 BBVA Banco Bilbao Vizcaya Argentaria, S.A. 3/15/12 Amend Articles Management WITH For Eagle International Equity Fund E11805103 BBVA Banco Bilbao Vizcaya Argentaria, S.A. 3/15/12 Amend General Meeting Regulations Management WITH For Eagle International Equity Fund E11805103 BBVA Banco Bilbao Vizcaya Argentaria, S.A. 3/15/12 Ratify Deloitte as Auditors Management WITH For Eagle International Equity Fund E11805103 BBVA Banco Bilbao Vizcaya Argentaria, S.A. 3/15/12 Authorize Board to Ratify and Execute Approved Resolutions Management WITH For Eagle International Equity Fund E11805103 BBVA Banco Bilbao Vizcaya Argentaria, S.A. 3/15/12 Advisory Vote on Remuneration Report Management WITH For Eagle International Equity Fund Y38472109 Hyundai Motor Co. 3/16/12 Approve Appropriation of Income and Dividends of KRW 1,750 per Common Share, KRW 1,800 per Preferred Share 1, KRW 1,850 per Preferred Share 2, and KRW 1,800 per Preferred Share 3 Management WITH For Eagle International Equity Fund Y38472109 Hyundai Motor Co. 3/16/12 Elect Two Insdie Directors and Two Outside Directors (Bundled) Management WITH For Eagle International Equity Fund Y38472109 Hyundai Motor Co. 3/16/12 Reelect Two Members of Audit Committee Management WITH For Eagle International Equity Fund Y38472109 Hyundai Motor Co. 3/16/12 Amend Articles of Incorporation Management WITH For Eagle International Equity Fund Y38472109 Hyundai Motor Co. 3/16/12 Approve Total Remuneration of Inside Directors and Outside Directors Management WITH For Eagle International Equity Fund Y70750115 POSCO 3/16/12 Approve Appropriation of Income and Year-End Dividend of KRW 7,500 per Share Management WITH For Eagle International Equity Fund Y70750115 POSCO 3/16/12 Amend Articles of Incorporation Management AGAINST Against Eagle International Equity Fund Y70750115 POSCO 3/16/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund Y70750115 POSCO 3/16/12 Elect Lee Young-Sun as Member of Audit Committee Management WITH For Eagle International Equity Fund Y70750115 POSCO 3/16/12 Reelect Lee Chang-Hee as Member of Audit Committee Management WITH For Eagle International Equity Fund Y70750115 POSCO 3/16/12 Reelect Chung Joon-Yang as CEO Management WITH For Eagle International Equity Fund Y70750115 POSCO 3/16/12 Reelect Park Han-Yong as Inside Director Management WITH For Eagle International Equity Fund Y70750115 POSCO 3/16/12 Approve Total Remuneration of Inside Directors and Outside Directors Management WITH For Eagle International Equity Fund Y70750115 POSCO 3/16/12 Approve Special Meritorious Allowance for Deceased Honorary Chairman (Park Tae-Joon) Management WITH For Eagle International Equity Fund Y74718100 Samsung Electronics Co. Ltd. 3/16/12 Approve Financial Statements, Appropriation of Income and Year-End Dividend of KRW 5,000 per Common Share and KRW 5,050 per Preferred Share Management WITH For Eagle International Equity Fund Y74718100 Samsung Electronics Co. Ltd. 3/16/12 Elect Three Outside Directors (Bundled) Management WITH For Eagle International Equity Fund Y74718100 Samsung Electronics Co. Ltd. 3/16/12 Elect Three Inside Directors (Bundled) Management WITH For Eagle International Equity Fund Y74718100 Samsung Electronics Co. Ltd. 3/16/12 Elect Two Members of Audit Committee (Bundled) Management WITH For Eagle International Equity Fund Y74718100 Samsung Electronics Co. Ltd. 3/16/12 Approve Total Remuneration of Inside Directors and Outside Directors Management WITH For Eagle International Equity Fund Y74718100 Samsung Electronics Co. Ltd. 3/16/12 Approve Spinoff of LCD Business Management WITH For Eagle International Equity Fund Y8161Z129 State Bank Of India 3/19/12 Approve Issuance of Equity Shares Up to an Aggregate Amount of INR 79 Billion to the Government of India, Promoter Management WITH For Eagle International Equity Fund P78331140 PETR4 Petroleo Brasileiro SA-Petrobras 3/19/12 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 Management WITH For Eagle International Equity Fund P78331140 PETR4 Petroleo Brasileiro SA-Petrobras 3/19/12 Approve Capital Budget for Upcoming Fiscal Year Management WITH For Eagle International Equity Fund P78331140 PETR4 Petroleo Brasileiro SA-Petrobras 3/19/12 Approve Allocation of Income and Dividends Management WITH For Eagle International Equity Fund P78331140 PETR4 Petroleo Brasileiro SA-Petrobras 3/19/12 Elect Directors Appointed by Controlling Shareholder Management WITH For Eagle International Equity Fund P78331140 PETR4 Petroleo Brasileiro SA-Petrobras 3/19/12 Elect Directors Appointed by Minority Shareholders Management WITH For Eagle International Equity Fund P78331140 PETR4 Petroleo Brasileiro SA-Petrobras 3/19/12 Elect Board Chairman Management WITH For Eagle International Equity Fund P78331140 PETR4 Petroleo Brasileiro SA-Petrobras 3/19/12 Elect Fiscal Council Members and Alternates Appointed by Controlling Shareholder Management WITH For Eagle International Equity Fund P78331140 PETR4 Petroleo Brasileiro SA-Petrobras 3/19/12 Elect Fiscal Council Members and Alternates Appointed by Minority Shareholders Management WITH For Eagle International Equity Fund P78331140 PETR4 Petroleo Brasileiro SA-Petrobras 3/19/12 Approve Remuneration of Executive Officers, Non-Executive Directors, and Fiscal Council Members Management WITH For Eagle International Equity Fund P78331140 PETR4 Petroleo Brasileiro SA-Petrobras 3/19/12 Authorize Capitalization of Reserves Without Issuance of New Shares Management WITH For Eagle International Equity Fund K7314N152 NOVO B Novo Nordisk A/S 3/21/12 Receive Report of Board Management WITH Not a votable proposal Eagle International Equity Fund K7314N152 NOVO B Novo Nordisk A/S 3/21/12 Approve Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund K7314N152 NOVO B Novo Nordisk A/S 3/21/12 Approve Remuneration of Directors for 2011 in the Aggregate Amount of DKK 9,400,000 Management WITH For Eagle International Equity Fund K7314N152 NOVO B Novo Nordisk A/S 3/21/12 Approve Remuneration of Directors for 2012; Approve Fees for Committee Work Management WITH For Eagle International Equity Fund K7314N152 NOVO B Novo Nordisk A/S 3/21/12 Approve Allocation of Income and Dividends of DKK 14.00 per Share Management WITH For Eagle International Equity Fund K7314N152 NOVO B Novo Nordisk A/S 3/21/12 Elect Chariman Management WITH For Eagle International Equity Fund K7314N152 NOVO B Novo Nordisk A/S 3/21/12 Elect Vice-Chairman Management WITH For Eagle International Equity Fund K7314N152 NOVO B Novo Nordisk A/S 3/21/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund K7314N152 NOVO B Novo Nordisk A/S 3/21/12 Ratify PricewaterhouseCoopers as Auditors Management WITH For Eagle International Equity Fund K7314N152 NOVO B Novo Nordisk A/S 3/21/12 Approve DKK 20 Million Reduction in Share Capital via Share Cancellation Management WITH For Eagle International Equity Fund K7314N152 NOVO B Novo Nordisk A/S 3/21/12 Authorize Repurchase up to 10 Percent of Share Capital Management WITH For Eagle International Equity Fund K7314N152 NOVO B Novo Nordisk A/S 3/21/12 Amend Articles Re: Electronic Communication With Shareholders Management WITH For Eagle International Equity Fund K7314N152 NOVO B Novo Nordisk A/S 3/21/12 Amend Articles to Reflect Name Change of the Danish Business Authority Management WITH For Eagle International Equity Fund K7314N152 NOVO B Novo Nordisk A/S 3/21/12 Approve Revised Remuneration Principles Management WITH For Eagle International Equity Fund K7314N152 NOVO B Novo Nordisk A/S 3/21/12 Other Business Management WITH Not a votable proposal Eagle International Equity Fund Y1242A106 Celltrion Inc. 3/23/12 Approve Appropriation of Income and Dividend of KRW 100 per Share Management WITH For Eagle International Equity Fund Y1242A106 Celltrion Inc. 3/23/12 Amend Articles of Incorporation Management WITH For Eagle International Equity Fund Y1242A106 Celltrion Inc. 3/23/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund Y1242A106 Celltrion Inc. 3/23/12 Reelect Three Members of Audit Committee Management WITH For Eagle International Equity Fund Y1242A106 Celltrion Inc. 3/23/12 Approve Total Remuneration of Inside Directors and Outside Directors Management WITH For Eagle International Equity Fund Y1242A106 Celltrion Inc. 3/23/12 Approve Stock Option Grants Management WITH For Eagle International Equity Fund E19790109 SAN Banco Santander S.A. 3/29/12 Accept Individual and Consolidated Financial Statements and Statutory Reports for FY 2011 Management WITH For Eagle International Equity Fund E19790109 SAN Banco Santander S.A. 3/29/12 Approve Discharge of Directors for FY 2011 Management WITH For Eagle International Equity Fund E19790109 SAN Banco Santander S.A. 3/29/12 Approve Allocation of Income and Dividends of EUR 0.60 Per Share Management WITH For Eagle International Equity Fund E19790109 SAN Banco Santander S.A. 3/29/12 Elect Esther Gimenez-Salinas Colomer as Director Management WITH For Eagle International Equity Fund E19790109 SAN Banco Santander S.A. 3/29/12 Elect Directors - Bundled Management AGAINST Against Eagle International Equity Fund E19790109 SAN Banco Santander S.A. 3/29/12 Renew Appointment of Deloitte as Auditor Management WITH For Eagle International Equity Fund E19790109 SAN Banco Santander S.A. 3/29/12 Amend Articles 22, 23, 24, 27, 31, and 61 Management WITH For Eagle International Equity Fund E19790109 SAN Banco Santander S.A. 3/29/12 Amend Article 69 Management WITH For Eagle International Equity Fund E19790109 SAN Banco Santander S.A. 3/29/12 Amend 4, 5, 6, 7, and 8 of General Meeting Regulations Management WITH For Eagle International Equity Fund E19790109 SAN Banco Santander S.A. 3/29/12 Amend Articles 18, 19, 21, 22, and 26 of General Meeting Regulations Management WITH For Eagle International Equity Fund E19790109 SAN Banco Santander S.A. 3/29/12 Authorize Capital Increase of EUR 500 Million Management WITH For Eagle International Equity Fund E19790109 SAN Banco Santander S.A. 3/29/12 Authorize Increase in Capital up to 50 Percent via Issuance of Equity or Equity-Linked Securities, Excluding Preemptive Rights of up to 20 Percent Management WITH For Eagle International Equity Fund E19790109 SAN Banco Santander S.A. 3/29/12 Authorize Capital Increase Charged against Voluntary Reserves for Bonus Issue; Amend Article 5 of Bylaws Accordingly; Approve Listing of Shares Management WITH For Eagle International Equity Fund E19790109 SAN Banco Santander S.A. 3/29/12 Authorize Capital Increase Charged against Voluntary Reserves for Bonus Issue; Amend Article 5 of Bylaws Accordingly; Approve Listing of Shares Management WITH For Eagle International Equity Fund E19790109 SAN Banco Santander S.A. 3/29/12 Authorize Capital Increase Charged against Voluntary Reserves for Bonus Issue; Amend Article 5 of Bylaws Accordingly; Approve Listing of Shares Management WITH For Eagle International Equity Fund E19790109 SAN Banco Santander S.A. 3/29/12 Authorize Capital Increase Charged against Voluntary Reserves for Bonus Issue; Amend Article 5 of Bylaws Accordingly; Approve Listing of Shares Management WITH For Eagle International Equity Fund E19790109 SAN Banco Santander S.A. 3/29/12 Authorize Issuance of Convertible Debt Securities up to EUR 8 Billion with 20 Percent Dilution Limit on Issues Excluding Preemptive Rights Management WITH For Eagle International Equity Fund E19790109 SAN Banco Santander S.A. 3/29/12 Authorize Issuance of Non-convertible Debt and Fixed-Income Securities up to EUR 40 Billion Management WITH For Eagle International Equity Fund E19790109 SAN Banco Santander S.A. 3/29/12 Approve New Conversion Date for 2007 Mandatorily Convertible Debentures Management WITH For Eagle International Equity Fund E19790109 SAN Banco Santander S.A. 3/29/12 Approve Deferred Annual Bonus under Second Cycle of Deferred and Conditional Variable Remuneration Plan Management WITH For Eagle International Equity Fund E19790109 SAN Banco Santander S.A. 3/29/12 Approve Deferred Annual Share Bonus Plan under Third Cycle of Deferred and Conditional Share Plan Management WITH For Eagle International Equity Fund E19790109 SAN Banco Santander S.A. 3/29/12 Approve Savings Plan for Santander UK plc Employees and Other Companies of Santander Group in UK Management WITH For Eagle International Equity Fund E19790109 SAN Banco Santander S.A. 3/29/12 Authorize Board to Ratify and Execute Approved Resolutions Management WITH For Eagle International Equity Fund E19790109 SAN Banco Santander S.A. 3/29/12 Advisory Vote on Remuneration Report Management WITH For Eagle International Equity Fund J05124144 Canon Inc. 3/29/12 Approve Allocation of Income, with a Final Dividend of JPY 60 Management WITH For Eagle International Equity Fund J05124144 Canon Inc. 3/29/12 Amend Articles To Authorize Internet Disclosure of Shareholder Meeting Materials - Indemnify Directors and Statutory Auditors Management WITH For Eagle International Equity Fund J05124144 Canon Inc. 3/29/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund J05124144 Canon Inc. 3/29/12 Appoint Statutory Auditor Uramoto, Kengo Management WITH For Eagle International Equity Fund J05124144 Canon Inc. 3/29/12 Approve Retirement Bonus Payment for Directors Management AGAINST Against Eagle International Equity Fund J05124144 Canon Inc. 3/29/12 Approve Annual Bonus Payment to Directors Management WITH For Eagle International Equity Fund H9870Y105 ZURN Zurich Financial Services AG 3/29/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund H9870Y105 ZURN Zurich Financial Services AG 3/29/12 Approve Remuneration Report Management WITH For Eagle International Equity Fund H9870Y105 ZURN Zurich Financial Services AG 3/29/12 Approve Allocation of Income and Omission of Dividends Management WITH For Eagle International Equity Fund H9870Y105 ZURN Zurich Financial Services AG 3/29/12 Approve Transfer of CHF 2.5 Billion from Capital Contribution Reserves to Free Reserves and Dividend of CHF 17.00 per Share Management WITH For Eagle International Equity Fund H9870Y105 ZURN Zurich Financial Services AG 3/29/12 Approve Discharge of Board and Senior Management Management WITH For Eagle International Equity Fund H9870Y105 ZURN Zurich Financial Services AG 3/29/12 Extend Duration of Existing CHF 1 Million Pool of Capital without Preemptive Rights Management WITH For Eagle International Equity Fund H9870Y105 ZURN Zurich Financial Services AG 3/29/12 Change Company Name to Zurich Insurance Group AG Management WITH For Eagle International Equity Fund H9870Y105 ZURN Zurich Financial Services AG 3/29/12 Amend Corporate Purpose Management WITH For Eagle International Equity Fund H9870Y105 ZURN Zurich Financial Services AG 3/29/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund H9870Y105 ZURN Zurich Financial Services AG 3/29/12 Ratify PricewaterhouseCoopers AG as Auditors Management WITH For Eagle International Equity Fund W95890104 TLSN Teliasonera AB 4/3/12 Approve 2012/2015 Performance Share Program Management AGAINST Against Eagle International Equity Fund W95890104 TLSN Teliasonera AB 4/3/12 Approve Transfer of Shares in Connection with the 2012/2015 Performance Share Program Management AGAINST Against Eagle International Equity Fund F58485115 MC LVMH Moet Hennessy Louis Vuitton 4/5/12 Approve Auditors' Special Report on Related-Party Transactions Management AGAINST Against Eagle International Equity Fund F58485115 MC LVMH Moet Hennessy Louis Vuitton 4/5/12 Ratify Appointment of Censor Management AGAINST Against Eagle International Equity Fund F58485115 MC LVMH Moet Hennessy Louis Vuitton 4/5/12 Authorize up to 1 Percent of Issued Capital for Use in Stock Option Plan Management AGAINST Against Eagle International Equity Fund F5879X108 DG Vinci SA 4/12/12 Approve Employee Stock Purchase Plan Management AGAINST Against Eagle International Equity Fund F5879X108 DG Vinci SA 4/12/12 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management AGAINST Against Eagle International Equity Fund H84046137 Swiss Reinsurance(Schweizerische Rueckversicherungs) 4/13/12 Approve Remuneration Report Management AGAINST Against Eagle International Equity Fund D32051126 HEN3 Henkel AG & Co. KGaA 4/16/12 Elect 1 Personally Liable Partners Committee member (Shareholders Committee) Management AGAINST Against Eagle International Equity Fund G2828W132 DRS Dragon Oil plc 4/18/12 Approve Remuneration Report Management AGAINST Against Eagle International Equity Fund Y30166105 Hang Lung Properties Ltd. 4/18/12 Reelect 1 Director Management AGAINST Against Eagle International Equity Fund Y30166105 Hang Lung Properties Ltd. 4/18/12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management AGAINST Against Eagle International Equity Fund Y30166105 Hang Lung Properties Ltd. 4/18/12 Authorize Reissuance of Repurchased Shares Management AGAINST Against Eagle International Equity Fund Y30166105 Hang Lung Properties Ltd. 4/18/12 Adopt New Share Option Scheme Management AGAINST Against Eagle International Equity Fund P2605D109 VALE5 Vale S.A. 4/18/12 Approve Remuneration of Executive Officers, Non-Executive Directors, and Fiscal Council Members Management AGAINST Against Eagle International Equity Fund F42768105 GSZ GDF Suez 4/23/12 Appoint Gerard Lamarche as Censor Management AGAINST Against Eagle International Equity Fund F42768105 GSZ GDF Suez 4/23/12 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Management AGAINST Against Eagle International Equity Fund G3825Q102 G13 Genting Singapore PLC 4/24/12 Reelect 1 Director Management AGAINST Against Eagle International Equity Fund G3825Q102 G13 Genting Singapore PLC 4/24/12 Reappoint PricewaterhouseCoopers LLP, Singapore as Auditors and Authorize Board to Fix Their Remuneration Management AGAINST Against Eagle International Equity Fund H84140112 SYNN Syngenta AG 4/24/12 Reelect 1 Director Management AGAINST Against Eagle International Equity Fund 15135U109 CVE Cenovus Energy Inc. 4/25/12 Frequency of Advisory Vote on Executive Compensation Share Holder AGAINST For Eagle International Equity Fund F12033134 BN Danone 4/26/12 Reelect 1 Director Management AGAINST Against Eagle International Equity Fund F12033134 BN Danone 4/26/12 Approve Transactions with J.P. Morgan Management AGAINST Against Eagle International Equity Fund F90676101 TEC Technip 4/26/12 Approve Severance Agreement with the Chairman/CEO Management AGAINST Against Eagle International Equity Fund H26552101 FHZN Unique (Flughafen Zuerich AG) 4/26/12 Elect 1 Director Management AGAINST Against Eagle International Equity Fund W10020118 ATCOA Atlas Copco AB 4/27/12 Elect Directors - Bundled Management AGAINST Against Eagle International Equity Fund F7440G127 PP PPR 4/27/12 Authorize Issuance of Warrants (BSAAR) Without Preemptive Rights up to 0.5 Percent of Issued Share Capital Reserved for Employees and Corporate Officers Management AGAINST Against Eagle International Equity Fund T82000117 SPM Saipem 4/27/12 Appoint Two Internal Statutory Auditors (One Effective and One Alternate) Management AGAINST Against Eagle International Equity Fund T82000117 SPM Saipem 4/27/12 Approve Remuneration Report Management AGAINST Against Eagle International Equity Fund G9826T102 XTA Xstrata plc 5/1/12 Approve Remuneration Report Management AGAINST Against Eagle International Equity Fund H2082J107 DUFN Dufry AG 5/2/12 Approve Increase of Conditional Share Capital without Preemptive Rights from CHF 2.8 Million to CHF 13.49 Million Management AGAINST Against Eagle International Equity Fund H2082J107 DUFN Dufry AG 5/2/12 Approve Creation of CHF 27 Million of Authorized Share Capital without Preemptive Rights Management AGAINST Against Eagle International Equity Fund F86921107 SU Schneider Electric SA 5/3/12 Approve Severance Payment Agreement with Jean Pascal Tricoire Management AGAINST Against Eagle International Equity Fund H89231338 UBSN UBS AG 5/3/12 Approve Remuneration Report Management AGAINST Against Eagle International Equity Fund H89231338 UBSN UBS AG 5/3/12 Approve Discharge of Board and Senior Management Management AGAINST Against Eagle International Equity Fund H89231338 UBSN UBS AG 5/3/12 Increase Pool of Conditional Capital by CHF 15.1 Million for Issuance of Stock Options and Other Equity Awards to Employees, Senior Executives, and Members of the Board Management AGAINST Against Eagle International Equity Fund F01764103 AI L air liquide 5/9/12 Approve Transaction with Pierre Dufour Management AGAINST Against Eagle International Equity Fund Y15010104 China Petroleum & Chemical Corp. 5/11/12 Authorize Board to Determine the Proposed Plan for Issuance of Debt Financing Instruments Management AGAINST Against Eagle International Equity Fund Y15010104 China Petroleum & Chemical Corp. 5/11/12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management AGAINST Against Eagle International Equity Fund F31668100 EI Essilor International 5/11/12 Authorize up to 2.5 Percent of Issued Capital for Use in Restricted Stock Plan Management AGAINST Against Eagle International Equity Fund F31668100 EI Essilor International 5/11/12 Authorize up to 1 Percent of Issued Capital for Use in Stock Option Plan Management AGAINST Against Eagle International Equity Fund F92124100 FP Total SA 5/11/12 Approve Severance Payment Agreement with Christophe de Margerie Management AGAINST Against Eagle International Equity Fund G5485F144 Li & Fung Limited 5/14/12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management AGAINST Against Eagle International Equity Fund G5485F144 Li & Fung Limited 5/14/12 Authorize Reissuance of Repurchased Shares Management AGAINST Against Eagle International Equity Fund Y14965100 China Mobile Limited 5/16/12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management AGAINST Against Eagle International Equity Fund Y14965100 China Mobile Limited 5/16/12 Authorize Reissuance of Repurchased Shares Management AGAINST Against Eagle International Equity Fund G87572148 Tencent Holdings Ltd. 5/16/12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management AGAINST Against Eagle International Equity Fund G87572148 Tencent Holdings Ltd. 5/16/12 Authorize Reissuance of Repurchased Shares Management AGAINST Against Eagle International Equity Fund G3958R109 Golden Eagle Retail Group Ltd. 5/17/12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management AGAINST Against Eagle International Equity Fund G3958R109 Golden Eagle Retail Group Ltd. 5/17/12 Authorize Reissuance of Repurchased Shares Management AGAINST Against Eagle International Equity Fund G4576K104 HIK Hikma Pharmaceuticals plc 5/17/12 Approve Waiver on Tender-Bid Requirement Management AGAINST Against Eagle International Equity Fund G7216B145 PMO Premier Oil plc 5/18/12 Reappoint Deloitte LLP as Auditors and Authorise Their Remuneration Management AGAINST Abstain Eagle International Equity Fund F43638141 GLE Societe Generale 5/22/12 Approve Non Compete Agreement with Frederic Oudea Management AGAINST Against Eagle International Equity Fund F43638141 GLE Societe Generale 5/22/12 Approve Employee Stock Purchase Plan Management AGAINST Against Eagle International Equity Fund F43638141 GLE Societe Generale 5/22/12 Authorize up to 2 Percent of Issued Capital for Use in Restricted Stock Plan Management AGAINST Against Eagle International Equity Fund F43638141 GLE Societe Generale 5/22/12 Adopt Two-Tiered Board Structure Share Holder AGAINST For Eagle International Equity Fund Y15045100 China National Building Material Co., Ltd. 5/23/12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management AGAINST Against Eagle International Equity Fund Y15045100 China National Building Material Co., Ltd. 5/23/12 Approve Issuance of Debt Financing Instruments Management AGAINST Against Eagle International Equity Fund Y6883Q138 Petrochina Company Limited 5/23/12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management AGAINST Against Eagle International Equity Fund D66992104 SAP SAP AG 5/23/12 Approve Remuneration System for Management Board Members Management AGAINST Against Eagle International Equity Fund D2035M136 DTE Deutsche Telekom AG 5/24/12 Elect Hans Bernhard Beus to the Supervisory Board Management AGAINST Against Eagle International Equity Fund F4958P102 ILD Iliad 5/24/12 Approve Auditors' Special Report on Related-Party Transactions Management AGAINST Against Eagle International Equity Fund F4958P102 ILD Iliad 5/24/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management AGAINST Against Eagle International Equity Fund Y1662W117 CNOOC Ltd. 5/25/12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management AGAINST Against Eagle International Equity Fund Y1662W117 CNOOC Ltd. 5/25/12 Authorize Reissuance of Repurchased Shares Management AGAINST Against Eagle International Equity Fund Y13213106 Cheung Kong (Holdings) Limited 5/25/12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management AGAINST Against Eagle International Equity Fund Y13213106 Cheung Kong (Holdings) Limited 5/25/12 Authorize Reissuance of Repurchased Shares Management AGAINST Against Eagle International Equity Fund Y15037107 China Resources Enterprises, Ltd. 5/25/12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management AGAINST Against Eagle International Equity Fund Y15037107 China Resources Enterprises, Ltd. 5/25/12 Authorize Reissuance of Repurchased Shares Management AGAINST Against Eagle International Equity Fund Y1504C113 China Shenhua Energy Co., Ltd. 5/25/12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management AGAINST Against Eagle International Equity Fund Y38024108 Hutchison Whampoa Limited 5/25/12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management AGAINST Against Eagle International Equity Fund Y38024108 Hutchison Whampoa Limited 5/25/12 Authorize Reissuance of Repurchased Shares Management AGAINST Against Eagle International Equity Fund T55067101 ISP Intesa SanPaolo SPA 5/28/12 Elect Supervisory Board Members Management AGAINST Against Eagle International Equity Fund T55067101 ISP Intesa SanPaolo SPA 5/28/12 Elect Supervisory Board Vice-Chairman Management AGAINST Against Eagle International Equity Fund G09702104 Belle International Holdings Ltd 5/29/12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management AGAINST Against Eagle International Equity Fund G09702104 Belle International Holdings Ltd 5/29/12 Authorize Reissuance of Repurchased Shares Management AGAINST Against Eagle International Equity Fund Y14896107 China Merchants Bank Co Ltd 5/30/12 Approve Expansion of Mandate's Scope to Issue Financial Bonds Management AGAINST Against Eagle International Equity Fund Y14896107 China Merchants Bank Co Ltd 5/30/12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management AGAINST Against Eagle International Equity Fund Y01373110 Anhui Conch Cement Company Ltd 5/31/12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management AGAINST Against Eagle International Equity Fund Y1489Q103 China Merchants Holdings (International) Co. Ltd. 5/31/12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management AGAINST Against Eagle International Equity Fund Y1489Q103 China Merchants Holdings (International) Co. Ltd. 5/31/12 Authorize Reissuance of Repurchased Shares Management AGAINST Against Eagle International Equity Fund G49204103 Intime Department Store (Group) Co., Ltd. 5/31/12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management AGAINST Against Eagle International Equity Fund G49204103 Intime Department Store (Group) Co., Ltd. 5/31/12 Authorize Reissuance of Repurchased Shares Management AGAINST Against Eagle International Equity Fund F4035A557 SAF Safran 5/31/12 Approve Severance Payment Agreement with Jean-Paul Herteman Management AGAINST Against Eagle International Equity Fund F4035A557 SAF Safran 5/31/12 Approve Additional Pension Scheme Agreement with the CEO and Vice CEOs Management AGAINST Against Eagle International Equity Fund F4035A557 SAF Safran 5/31/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management AGAINST Against Eagle International Equity Fund F4035A557 SAF Safran 5/31/12 Authorize Board to Issue Free Warrants with Preemptive Rights During a Public Tender Offer or Share Exchange Management AGAINST Against Eagle International Equity Fund G7800X107 Sands China Ltd. 6/1/12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management AGAINST Against Eagle International Equity Fund G7800X107 Sands China Ltd. 6/1/12 Authorize Reissuance of Repurchased Shares Management AGAINST Against Eagle International Equity Fund X76318108 SBER Sberbank of Russia 6/1/12 Approve Remuneration of Directors and Members of Audit Commission Management AGAINST Against Eagle International Equity Fund G98149100 Wynn Macau Ltd. 6/5/12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management AGAINST Against Eagle International Equity Fund G98149100 Wynn Macau Ltd. 6/5/12 Authorize Reissuance of Repurchased Shares Management AGAINST Against Eagle International Equity Fund Y9892N104 Zhuzhou CSR Times Electric Co Ltd 6/8/12 Approve Issuance of Short-Term Debt Financing Instruments Management AGAINST Against Eagle International Equity Fund Y9892N104 Zhuzhou CSR Times Electric Co Ltd 6/8/12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management AGAINST Against Eagle International Equity Fund G9787K108 WPP WPP plc 6/13/12 Approve Remuneration Report Management AGAINST Against Eagle International Equity Fund Y36861105 Hon Hai Precision Industry Co., Ltd. 6/18/12 Approve to Issue the Restricted Stock Management AGAINST Against Eagle International Equity Fund Y36861105 Hon Hai Precision Industry Co., Ltd. 6/18/12 Approve to Issue the Employee Stock Options with Price Lower than the Current Price Management AGAINST Against Eagle International Equity Fund Y21042109 Dongfeng Motor Group Company Ltd 6/21/12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management AGAINST Against Eagle International Equity Fund 46579N103 IVN Ivanhoe Mines Ltd. 6/28/12 Re-approve Equity Incentive Plan Management AGAINST Against Eagle International Equity Fund Y97176112 Wumart Stores Inc. 6/28/12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management AGAINST Against Eagle International Equity Fund Y1293Y102 Zoomlion Heavy Industry Science and Technology Co., Ltd. 6/29/12 Approve Provision of Guarantee for the Loan of Zoomlion International Trading (H.K.) Co., Limited Management AGAINST Against Eagle International Equity Fund Y1293Y102 Zoomlion Heavy Industry Science and Technology Co., Ltd. 6/29/12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management AGAINST Against Eagle International Equity Fund F58485115 MC LVMH Moet Hennessy Louis Vuitton 4/5/12 Elect Directors - Bundled Management AGAINST Split Eagle International Equity Fund G2828W132 DRS Dragon Oil plc 4/18/12 Reelect Directors - Bundled Management AGAINST Split Eagle International Equity Fund F42768105 GSZ GDF Suez 4/23/12 Elect Directors - Bundled Management AGAINST Split Eagle International Equity Fund F92124100 FP Total SA 5/11/12 Elect Directors - Bundled Management AGAINST Split Eagle International Equity Fund N4578E413 ING Groep NV 5/14/12 Reelect Supervisory Board - Bundled Management AGAINST Split Eagle International Equity Fund Y14965100 China Mobile Limited 5/16/12 Elect Directors - Bundled Management AGAINST Split Eagle International Equity Fund F1058Q238 BNP BNP Paribas SA 5/23/12 Elect Directors - Bundled Management AGAINST Split Eagle International Equity Fund D66992104 SAP SAP AG 5/23/12 Elect Supervisory Board - Bundled Management AGAINST Split Eagle International Equity Fund Y38024108 Hutchison Whampoa Limited 5/25/12 Elect Directors - Bundled Management AGAINST Split Eagle International Equity Fund Y1489Q103 China Merchants Holdings (International) Co. Ltd. 5/31/12 Elect Directors - Bundled Management AGAINST Split Eagle International Equity Fund F17114103 EAD European Aeronautic Defence and Space Company EADS NV 5/31/12 Elect Directors - Bundled Management AGAINST Split Eagle International Equity Fund G7800X107 Sands China Ltd. 6/1/12 Elect Directors - Bundled Management AGAINST Split Eagle International Equity Fund J00714105 Aisin Seiki Co. Ltd. 6/19/12 Appoint Statutory Auditors -Bundled Management AGAINST Split Eagle International Equity Fund J31843105 KDDI Corporation 6/20/12 Appoint Statutory Auditor - Bundled Management AGAINST Split Eagle International Equity Fund J58472119 Nitto Denko Corp. 6/22/12 Appoint Statutory Auditor - Bundled Management AGAINST Split Eagle International Equity Fund J57160129 Nissan Motor Co. Ltd. 6/26/12 Appoint Statutory Auditor - Bundled Management AGAINST Split Eagle International Equity Fund J94104114 Unicharm Corp. 6/26/12 Appoint Statutory Auditor - Bundled Management AGAINST Split Eagle International Equity Fund J24994105 Isuzu Motors Ltd. 6/28/12 Appoint Statutory Auditor - Bundled Management AGAINST Split Eagle International Equity Fund J43873116 Mitsubishi Electric Corp. 6/28/12 Elect Directors - Bundled Management AGAINST Split Eagle International Equity Fund W2479G107 EKTA B Elekta AB 4/2/12 Elect Chairman of Meeting Management WITH For Eagle International Equity Fund W2479G107 EKTA B Elekta AB 4/2/12 Prepare and Approve List of Shareholders Management WITH For Eagle International Equity Fund W2479G107 EKTA B Elekta AB 4/2/12 Approve Agenda of Meeting Management WITH For Eagle International Equity Fund W2479G107 EKTA B Elekta AB 4/2/12 Designate Inspector(s) of Minutes of Meeting Management WITH For Eagle International Equity Fund W2479G107 EKTA B Elekta AB 4/2/12 Acknowledge Proper Convening of Meeting Management WITH For Eagle International Equity Fund W2479G107 EKTA B Elekta AB 4/2/12 Approve Issuance of Convertible Bonds with Preemptive Rights Management WITH For Eagle International Equity Fund W95890104 TLSN Teliasonera AB 4/3/12 Open Meeting; Elect Chairman of Meeting Management WITH For Eagle International Equity Fund W95890104 TLSN Teliasonera AB 4/3/12 Prepare and Approve List of Shareholders Management WITH For Eagle International Equity Fund W95890104 TLSN Teliasonera AB 4/3/12 Approve Agenda of Meeting Management WITH For Eagle International Equity Fund W95890104 TLSN Teliasonera AB 4/3/12 Designate Inspector(s) of Minutes of Meeting Management WITH For Eagle International Equity Fund W95890104 TLSN Teliasonera AB 4/3/12 Acknowledge Proper Convening of Meeting Management WITH For Eagle International Equity Fund W95890104 TLSN Teliasonera AB 4/3/12 Approve Financial Statements and Statutory Reports; Approve Consolidated Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund W95890104 TLSN Teliasonera AB 4/3/12 Approve Allocation of Income and Dividends of SEK 2.85 per Share Management WITH For Eagle International Equity Fund W95890104 TLSN Teliasonera AB 4/3/12 Approve Discharge of Board and President Management WITH For Eagle International Equity Fund W95890104 TLSN Teliasonera AB 4/3/12 Determine Number of Members (8) and Deputy Members (0) of Board Management WITH For Eagle International Equity Fund W95890104 TLSN Teliasonera AB 4/3/12 Approve Remuneration of Directors in the Ammount of SEK 1.1 Million for Chairman and SEK 450,000 for Other Directors; Approve Remuneration for Committee Work Management WITH For Eagle International Equity Fund W95890104 TLSN Teliasonera AB 4/3/12 Elect Dirtectors - Bundled Management WITH For Eagle International Equity Fund W95890104 TLSN Teliasonera AB 4/3/12 Reelect Chairman of the Board Management WITH For Eagle International Equity Fund W95890104 TLSN Teliasonera AB 4/3/12 Determine Number of Auditors (1) Management WITH For Eagle International Equity Fund W95890104 TLSN Teliasonera AB 4/3/12 Approve Remuneration of Auditors Management WITH For Eagle International Equity Fund W95890104 TLSN Teliasonera AB 4/3/12 Ratify PricewaterhouseCoopers as Auditors Management WITH For Eagle International Equity Fund W95890104 TLSN Teliasonera AB 4/3/12 Reelect Members of the Nominating Committee - Bundled Management WITH For Eagle International Equity Fund W95890104 TLSN Teliasonera AB 4/3/12 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management WITH For Eagle International Equity Fund W95890104 TLSN Teliasonera AB 4/3/12 Authorize Share Repurchase Program Management WITH For Eagle International Equity Fund W95890104 TLSN Teliasonera AB 4/3/12 Assign Directors to Adjust Company's Ethical Guidelines in Accordance with UN's Declaration of Human Rights and OECD's 2011 Guidelines for MNEs; Close Meeting Share Holder WITH For Eagle International Equity Fund D1668R123 DAI Daimler AG 4/4/12 Approve Allocation of Income and Dividends of EUR 2.20 per Share Management WITH For Eagle International Equity Fund D1668R123 DAI Daimler AG 4/4/12 Approve Discharge of Management Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D1668R123 DAI Daimler AG 4/4/12 Approve Discharge of Supervisory Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D1668R123 DAI Daimler AG 4/4/12 Ratify KPMG AG as Auditors for Fiscal 2012 Management WITH For Eagle International Equity Fund D1668R123 DAI Daimler AG 4/4/12 Reelect Clemens Boersig to the Supervisory Board Management WITH For Eagle International Equity Fund F58485115 MC LVMH Moet Hennessy Louis Vuitton 4/5/12 Approve Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F58485115 MC LVMH Moet Hennessy Louis Vuitton 4/5/12 Approve Consolidated Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F58485115 MC LVMH Moet Hennessy Louis Vuitton 4/5/12 Approve Allocation of Income and Dividends of EUR 2.60 per Share Management WITH For Eagle International Equity Fund F58485115 MC LVMH Moet Hennessy Louis Vuitton 4/5/12 Ratify Appointment of Director Management WITH For Eagle International Equity Fund F58485115 MC LVMH Moet Hennessy Louis Vuitton 4/5/12 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.26 Million Management WITH For Eagle International Equity Fund F58485115 MC LVMH Moet Hennessy Louis Vuitton 4/5/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund F58485115 MC LVMH Moet Hennessy Louis Vuitton 4/5/12 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management WITH For Eagle International Equity Fund F58485115 MC LVMH Moet Hennessy Louis Vuitton 4/5/12 Approve Employee Stock Purchase Plan Management WITH For Eagle International Equity Fund F58485115 MC LVMH Moet Hennessy Louis Vuitton 4/5/12 Amend Article 23 of Bylaws Re: Convening of General Meeting upon Second Call and Proxy Voting Management WITH For Eagle International Equity Fund SESG SES SA 4/5/12 Amend Articles Re: Implementation of Shareholder Rights Directive Management WITH For Eagle International Equity Fund SESG SES SA 4/5/12 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management WITH For Eagle International Equity Fund SESG SES SA 4/5/12 Accept Consolidated and Individual Financial Statements Management WITH For Eagle International Equity Fund SESG SES SA 4/5/12 Approve Allocation of Income and Dividends of EUR 0.88 per Class A Share Management WITH For Eagle International Equity Fund SESG SES SA 4/5/12 Approve Standard Accounting Transfers Management WITH For Eagle International Equity Fund SESG SES SA 4/5/12 Approve Discharge of Directors Management WITH For Eagle International Equity Fund SESG SES SA 4/5/12 Approve Discharge of Auditors Management WITH For Eagle International Equity Fund SESG SES SA 4/5/12 Approve Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund SESG SES SA 4/5/12 Approve Share Repurchase Program Management WITH For Eagle International Equity Fund SESG SES SA 4/5/12 Reelect Hadelin de Liedekerke Beaufort as A Director Management WITH For Eagle International Equity Fund SESG SES SA 4/5/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund SESG SES SA 4/5/12 Approve Remuneration of Directors Management WITH For Eagle International Equity Fund X2978Z118 FUM1V Fortum Oyj 4/11/12 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management WITH For Eagle International Equity Fund X2978Z118 FUM1V Fortum Oyj 4/11/12 Acknowledge Proper Convening of Meeting Management WITH For Eagle International Equity Fund X2978Z118 FUM1V Fortum Oyj 4/11/12 Prepare and Approve List of Shareholders Management WITH For Eagle International Equity Fund X2978Z118 FUM1V Fortum Oyj 4/11/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund X2978Z118 FUM1V Fortum Oyj 4/11/12 Approve Allocation of Income and Dividends of EUR 1.00 Per Share Management WITH For Eagle International Equity Fund X2978Z118 FUM1V Fortum Oyj 4/11/12 Approve Discharge of Board and President Management WITH For Eagle International Equity Fund X2978Z118 FUM1V Fortum Oyj 4/11/12 Approve Remuneration of Directors in the Amount of EUR 75,000 for Chairman, EUR 57,000 for Deputy Chairman, and EUR 40,000 for Other Directors; Approve Committee and Meeting Fees Management WITH For Eagle International Equity Fund X2978Z118 FUM1V Fortum Oyj 4/11/12 Fix Number of Directors at Eight Management WITH For Eagle International Equity Fund X2978Z118 FUM1V Fortum Oyj 4/11/12 Reelect Sari Baldauf (Chairman), Christian Ramm-Schmidt (Deputy Chair), Minoo Akhtarzand, Heinz-Werner Binzel, Ilona Ervasti-Vaintola, and Joshua Larson as Directors; Elect Kim Ignatius and Veli Sundbäck as New Directors Management WITH For Eagle International Equity Fund X2978Z118 FUM1V Fortum Oyj 4/11/12 Approve Remuneration of Auditors Management WITH For Eagle International Equity Fund X2978Z118 FUM1V Fortum Oyj 4/11/12 Ratify Deloitte & Touche Ltd as Auditors Management WITH For Eagle International Equity Fund X2978Z118 FUM1V Fortum Oyj 4/11/12 Appoint Nomination Board Management WITH For Eagle International Equity Fund G12793108 BP. BP plc 4/12/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G12793108 BP. BP plc 4/12/12 Approve Remuneration Report Management WITH For Eagle International Equity Fund G12793108 BP. BP plc 4/12/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G12793108 BP. BP plc 4/12/12 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management WITH For Eagle International Equity Fund G12793108 BP. BP plc 4/12/12 Authorise Market Purchase Management WITH For Eagle International Equity Fund G12793108 BP. BP plc 4/12/12 Authorise Issue of Equity with Pre-emptive Rights Management WITH For Eagle International Equity Fund G12793108 BP. BP plc 4/12/12 Authorise Issue of Equity without Pre-emptive Rights Management WITH For Eagle International Equity Fund G12793108 BP. BP plc 4/12/12 Authorise the Company to Call EGM with Two Weeks' Notice Management WITH For Eagle International Equity Fund F5879X108 DG Vinci SA 4/12/12 Approve Consolidated Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F5879X108 DG Vinci SA 4/12/12 Approve Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F5879X108 DG Vinci SA 4/12/12 Approve Allocation of Income and Dividends of EUR 1.77 per Share Management WITH For Eagle International Equity Fund F5879X108 DG Vinci SA 4/12/12 Reelect 1 Director Management WITH For Eagle International Equity Fund F5879X108 DG Vinci SA 4/12/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund F5879X108 DG Vinci SA 4/12/12 Approve Related Party Transaction Re: Financing of Sud Europe Atlantique High Speed Railway Project Management WITH For Eagle International Equity Fund F5879X108 DG Vinci SA 4/12/12 Approve Related Party Transaction of Vinci and Vinci Concessions with Vinci Autoroutes Re: Participation in ASF Holding Management WITH For Eagle International Equity Fund F5879X108 DG Vinci SA 4/12/12 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management WITH For Eagle International Equity Fund F5879X108 DG Vinci SA 4/12/12 Authorize up to 1 Percent of Issued Capital for Use in Restricted Stock Plan (Repurchased Shares) Management WITH For Eagle International Equity Fund F5879X108 DG Vinci SA 4/12/12 Authorize Filing of Required Documents/Other Formalities Management WITH For Eagle International Equity Fund H84046137 Swiss Reinsurance(Schweizerische Rueckversicherungs) 4/13/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund H84046137 Swiss Reinsurance(Schweizerische Rueckversicherungs) 4/13/12 Approve Allocation of Income and Omission of Dividends Management WITH For Eagle International Equity Fund H84046137 Swiss Reinsurance(Schweizerische Rueckversicherungs) 4/13/12 Approve Dividends of CHF 3.00 per Share from Capital Contribution Reserves Management WITH For Eagle International Equity Fund H84046137 Swiss Reinsurance(Schweizerische Rueckversicherungs) 4/13/12 Approve Discharge of Board and Senior Management Management WITH For Eagle International Equity Fund H84046137 Swiss Reinsurance(Schweizerische Rueckversicherungs) 4/13/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund H84046137 Swiss Reinsurance(Schweizerische Rueckversicherungs) 4/13/12 Ratify PricewaterhouseCoopers AG as Auditors Management WITH For Eagle International Equity Fund D32051126 HEN3 Henkel AG & Co. KGaA 4/16/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund D32051126 HEN3 Henkel AG & Co. KGaA 4/16/12 Approve Allocation of Income and Dividends of EUR 0.78 per Common Share and 0.80 per Preference Share Management WITH For Eagle International Equity Fund D32051126 HEN3 Henkel AG & Co. KGaA 4/16/12 Approve Discharge of Personally Liable Partner for Fiscal 2011 Management WITH For Eagle International Equity Fund D32051126 HEN3 Henkel AG & Co. KGaA 4/16/12 Approve Discharge of Supervisory Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D32051126 HEN3 Henkel AG & Co. KGaA 4/16/12 Approve Discharge of Shareholders' Committee for Fiscal 2010 Management WITH For Eagle International Equity Fund D32051126 HEN3 Henkel AG & Co. KGaA 4/16/12 Ratify KPMG AG as Auditors for Fiscal 2012 Management WITH For Eagle International Equity Fund D32051126 HEN3 Henkel AG & Co. KGaA 4/16/12 Elect Supervisory Board - Bundled Management WITH For Eagle International Equity Fund D32051126 HEN3 Henkel AG & Co. KGaA 4/16/12 Elect Personally Liable Partners Committee (Shareholders Committee) - Bundled Management WITH For Eagle International Equity Fund D32051126 HEN3 Henkel AG & Co. KGaA 4/16/12 Approve Affiliation Agreements with Elch GmbH Management WITH For Eagle International Equity Fund D32051126 HEN3 Henkel AG & Co. KGaA 4/16/12 Amend Articles Re: Remuneration of Supervisory Board and Shareholders Committee Management WITH For Eagle International Equity Fund G2828W132 DRS Dragon Oil plc 4/18/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G2828W132 DRS Dragon Oil plc 4/18/12 Approve Dividends Management WITH For Eagle International Equity Fund G2828W132 DRS Dragon Oil plc 4/18/12 Authorize Board to Fix Remuneration of Auditors Management WITH For Eagle International Equity Fund G2828W132 DRS Dragon Oil plc 4/18/12 Authorize General Meetings Outside the Republic of Ireland Management WITH For Eagle International Equity Fund G2828W132 DRS Dragon Oil plc 4/18/12 Authorize the Company to Call EGM with Two Weeks' Notice Management WITH For Eagle International Equity Fund G2828W132 DRS Dragon Oil plc 4/18/12 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management WITH For Eagle International Equity Fund G2828W132 DRS Dragon Oil plc 4/18/12 Authorize Share Repurchase Program and Reissuance of Shares Management WITH For Eagle International Equity Fund Y30166105 Hang Lung Properties Ltd. 4/18/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund Y30166105 Hang Lung Properties Ltd. 4/18/12 Declare Final Dividend Management WITH For Eagle International Equity Fund Y30166105 Hang Lung Properties Ltd. 4/18/12 Reelect Directors - Bundled Management WITH For Eagle International Equity Fund Y30166105 Hang Lung Properties Ltd. 4/18/12 Authorize Board to Fix Remuneration of Directors Management WITH For Eagle International Equity Fund Y30166105 Hang Lung Properties Ltd. 4/18/12 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund Y30166105 Hang Lung Properties Ltd. 4/18/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund P2605D109 VALE5 Vale S.A. 4/18/12 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2011 Management WITH For Eagle International Equity Fund P2605D109 VALE5 Vale S.A. 4/18/12 Approve Allocation of Income and Capital Budget for Fiscal 2012 Management WITH For Eagle International Equity Fund P2605D109 VALE5 Vale S.A. 4/18/12 Elect Fiscal Council Members Management WITH For Eagle International Equity Fund G02604117 AMEC AMEC plc 4/19/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G02604117 AMEC AMEC plc 4/19/12 Approve Final Dividend Management WITH For Eagle International Equity Fund G02604117 AMEC AMEC plc 4/19/12 Approve Remuneration Report Management WITH For Eagle International Equity Fund G02604117 AMEC AMEC plc 4/19/12 Approve Remuneration Policy Management WITH For Eagle International Equity Fund G02604117 AMEC AMEC plc 4/19/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G02604117 AMEC AMEC plc 4/19/12 Reappoint Ernst & Young LLP as Auditors Management WITH For Eagle International Equity Fund G02604117 AMEC AMEC plc 4/19/12 Authorise Board to Fix Remuneration of Auditors Management WITH For Eagle International Equity Fund G02604117 AMEC AMEC plc 4/19/12 Authorise Issue of Equity with Pre-emptive Rights Management WITH For Eagle International Equity Fund G02604117 AMEC AMEC plc 4/19/12 Authorise Issue of Equity without Pre-emptive Rights Management WITH For Eagle International Equity Fund G02604117 AMEC AMEC plc 4/19/12 Authorise Market Purchase Management WITH For Eagle International Equity Fund G02604117 AMEC AMEC plc 4/19/12 Authorise the Company to Call EGM with Two Weeks' Notice Management WITH For Eagle International Equity Fund G03764134 AAL Anglo American plc 4/19/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G03764134 AAL Anglo American plc 4/19/12 Approve Final Dividend Management WITH For Eagle International Equity Fund G03764134 AAL Anglo American plc 4/19/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G03764134 AAL Anglo American plc 4/19/12 Reappoint Deloitte LLP as Auditors Management WITH For Eagle International Equity Fund G03764134 AAL Anglo American plc 4/19/12 Authorise Board to Fix Remuneration of Auditors Management WITH For Eagle International Equity Fund G03764134 AAL Anglo American plc 4/19/12 Approve Remuneration Report Management WITH For Eagle International Equity Fund G03764134 AAL Anglo American plc 4/19/12 Authorise Issue of Equity with Pre-emptive Rights Management WITH For Eagle International Equity Fund G03764134 AAL Anglo American plc 4/19/12 Authorise Issue of Equity without Pre-emptive Rights Management WITH For Eagle International Equity Fund G03764134 AAL Anglo American plc 4/19/12 Authorise Market Purchase Management WITH For Eagle International Equity Fund G03764134 AAL Anglo American plc 4/19/12 Authorise the Company to Call EGM with Two Weeks' Notice Management WITH For Eagle International Equity Fund H57312649 NESN Nestle SA 4/19/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund H57312649 NESN Nestle SA 4/19/12 Approve Remuneration Report Management WITH For Eagle International Equity Fund H57312649 NESN Nestle SA 4/19/12 Approve Discharge of Board and Senior Management Management WITH For Eagle International Equity Fund H57312649 NESN Nestle SA 4/19/12 Approve Allocation of Income and Dividends of CHF 1.95 per Share Management WITH For Eagle International Equity Fund H57312649 NESN Nestle SA 4/19/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund H57312649 NESN Nestle SA 4/19/12 Ratify KPMG SA as Auditors Management WITH For Eagle International Equity Fund H57312649 NESN Nestle SA 4/19/12 Approve CHF 7.5 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management WITH For Eagle International Equity Fund D6629K109 RWE RWE AG 4/19/12 Approve Allocation of Income and Dividends of EUR 2.00 per Share Management WITH For Eagle International Equity Fund D6629K109 RWE RWE AG 4/19/12 Approve Discharge of Management Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D6629K109 RWE RWE AG 4/19/12 Approve Discharge of Supervisory Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D6629K109 RWE RWE AG 4/19/12 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2012 Management WITH For Eagle International Equity Fund D6629K109 RWE RWE AG 4/19/12 Ratify PricewaterhouseCoopers AG for the Inspection of the 2012 Mid-Year Report Management WITH For Eagle International Equity Fund G75754104 RIO Rio Tinto plc 4/19/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G75754104 RIO Rio Tinto plc 4/19/12 Approve Remuneration Report Management WITH For Eagle International Equity Fund G75754104 RIO Rio Tinto plc 4/19/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G75754104 RIO Rio Tinto plc 4/19/12 Reappoint PricewaterhouseCoopers LLP as Auditors and Authorise Their Remuneration Management WITH For Eagle International Equity Fund G75754104 RIO Rio Tinto plc 4/19/12 Approve Global Employee Share Plan Management WITH For Eagle International Equity Fund G75754104 RIO Rio Tinto plc 4/19/12 Approve Share Savings Plan Management WITH For Eagle International Equity Fund G75754104 RIO Rio Tinto plc 4/19/12 Authorise Issue of Equity with Pre-emptive Rights Management WITH For Eagle International Equity Fund G75754104 RIO Rio Tinto plc 4/19/12 Authorise Issue of Equity without Pre-emptive Rights Management WITH For Eagle International Equity Fund G75754104 RIO Rio Tinto plc 4/19/12 Authorise Market Purchase Management WITH For Eagle International Equity Fund G75754104 RIO Rio Tinto plc 4/19/12 Authorise the Company to Call EGM with Two Weeks' Notice Management WITH For Eagle International Equity Fund D94523145 VOW Volkswagen AG (VW) 4/19/12 Approve Creation of EUR 110 Million Pool of Capital without Preemptive Rights Management WITH For Eagle International Equity Fund Y4722Z120 BN4 Keppel Corporation Ltd. 4/20/12 Adopt Financial Statements and Directors' and Auditors' Reports Management WITH For Eagle International Equity Fund Y4722Z120 BN4 Keppel Corporation Ltd. 4/20/12 Approve Final Dividend of SGD 0.26 Per Share Management WITH For Eagle International Equity Fund Y4722Z120 BN4 Keppel Corporation Ltd. 4/20/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund Y4722Z120 BN4 Keppel Corporation Ltd. 4/20/12 Approve Directors' Fees of SGD 1.4 million and Award of 34,000 Existing Ordinary Shares to Identified Directors for the Year Ended Dec. 31, 2011 Management WITH For Eagle International Equity Fund Y4722Z120 BN4 Keppel Corporation Ltd. 4/20/12 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund Y4722Z120 BN4 Keppel Corporation Ltd. 4/20/12 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management WITH For Eagle International Equity Fund Y4722Z120 BN4 Keppel Corporation Ltd. 4/20/12 Authorize Share Repurchase Program Management WITH For Eagle International Equity Fund Y4722Z120 BN4 Keppel Corporation Ltd. 4/20/12 Approve Mandate for Transactions with Related Parties Management WITH For Eagle International Equity Fund F42768105 GSZ GDF Suez 4/23/12 Approve Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F42768105 GSZ GDF Suez 4/23/12 Approve Consolidated Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F42768105 GSZ GDF Suez 4/23/12 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management WITH For Eagle International Equity Fund F42768105 GSZ GDF Suez 4/23/12 Approve Auditors' Special Report on Related-Party Transactions Management WITH For Eagle International Equity Fund F42768105 GSZ GDF Suez 4/23/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund F42768105 GSZ GDF Suez 4/23/12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 225 Million Management WITH For Eagle International Equity Fund F42768105 GSZ GDF Suez 4/23/12 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 225 Million Management WITH For Eagle International Equity Fund F42768105 GSZ GDF Suez 4/23/12 Approve Issuance of up to 20 Percent of Issued Capital Per Year for a Private Placement, up to Aggregate Nominal Amount of EUR 225 Million Management WITH For Eagle International Equity Fund F42768105 GSZ GDF Suez 4/23/12 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management WITH For Eagle International Equity Fund F42768105 GSZ GDF Suez 4/23/12 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management WITH For Eagle International Equity Fund F42768105 GSZ GDF Suez 4/23/12 Approve Employee Stock Purchase Plan Management WITH For Eagle International Equity Fund F42768105 GSZ GDF Suez 4/23/12 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management WITH For Eagle International Equity Fund F42768105 GSZ GDF Suez 4/23/12 Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 275 Million Management WITH For Eagle International Equity Fund F42768105 GSZ GDF Suez 4/23/12 Authorize Capitalization of Reserves for Bonus Issue or Increase in Par Value Management WITH For Eagle International Equity Fund F42768105 GSZ GDF Suez 4/23/12 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management WITH For Eagle International Equity Fund F42768105 GSZ GDF Suez 4/23/12 Amend Article 13 of Bylaws Re: Employee Representatives in the Board Management WITH For Eagle International Equity Fund F42768105 GSZ GDF Suez 4/23/12 Amend Articles 16 and 17 of Bylaws Re: Age limit of the CEO and the Chairman of the Board Management WITH For Eagle International Equity Fund F42768105 GSZ GDF Suez 4/23/12 Authorize Filing of Required Documents/Other Formalities Management WITH For Eagle International Equity Fund F42768105 GSZ GDF Suez 4/23/12 Approve Payment of Interim Dividends (Shares) Management WITH For Eagle International Equity Fund F42768105 GSZ GDF Suez 4/23/12 Approve Dividends od EUR 0.83 per Share Share Holder WITH Against Eagle International Equity Fund G3825Q102 G13 Genting Singapore PLC 4/24/12 Approve Directors' Fees of SGD 604,583 for the Year Ended Dec. 31, 2011 Management WITH For Eagle International Equity Fund G3825Q102 G13 Genting Singapore PLC 4/24/12 Reelect 1 Director Management WITH For Eagle International Equity Fund G3825Q102 G13 Genting Singapore PLC 4/24/12 Declare Final Dividend of SGD 0.01 Per Share Management WITH For Eagle International Equity Fund G3825Q102 G13 Genting Singapore PLC 4/24/12 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management WITH For Eagle International Equity Fund G3825Q102 G13 Genting Singapore PLC 4/24/12 Approve Mandate for Transactions with Related Parties Management WITH For Eagle International Equity Fund G3825Q102 G13 Genting Singapore PLC 4/24/12 Amend Articles of Association of the Company Management WITH For Eagle International Equity Fund G3825Q102 G13 Genting Singapore PLC 4/24/12 Authorize Share Repurchase Program Management WITH For Eagle International Equity Fund N73430113 REN Reed Elsevier NV 4/24/12 Adopt Financial Statements Management WITH For Eagle International Equity Fund N73430113 REN Reed Elsevier NV 4/24/12 Approve Discharge of Management Board Management WITH For Eagle International Equity Fund N73430113 REN Reed Elsevier NV 4/24/12 Approve Discharge of Supervisory Board Management WITH For Eagle International Equity Fund N73430113 REN Reed Elsevier NV 4/24/12 Approve Dividends of EUR 0.436 Per Share Management WITH For Eagle International Equity Fund N73430113 REN Reed Elsevier NV 4/24/12 Ratify Deloitte Accountants B.V. as Auditors Management WITH For Eagle International Equity Fund N73430113 REN Reed Elsevier NV 4/24/12 Elect Supervisory Board - Bundled Management WITH For Eagle International Equity Fund N73430113 REN Reed Elsevier NV 4/24/12 Reelect Executive Board - Bundled Management WITH For Eagle International Equity Fund N73430113 REN Reed Elsevier NV 4/24/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund N73430113 REN Reed Elsevier NV 4/24/12 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management WITH For Eagle International Equity Fund N73430113 REN Reed Elsevier NV 4/24/12 Authorize Board to Exclude Preemptive Rights from Issuance under Item 10a Management WITH For Eagle International Equity Fund H84140112 SYNN Syngenta AG 4/24/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund H84140112 SYNN Syngenta AG 4/24/12 Approve Remuneration Report Management WITH For Eagle International Equity Fund H84140112 SYNN Syngenta AG 4/24/12 Approve Discharge of Board and Senior Management Management WITH For Eagle International Equity Fund H84140112 SYNN Syngenta AG 4/24/12 Approve CHF 63,675 Reduction in Share Capital via Cancellation of Repurchased Shares Management WITH For Eagle International Equity Fund H84140112 SYNN Syngenta AG 4/24/12 Approve Allocation of Income and Dividends of CHF 8.00 per Share Management WITH For Eagle International Equity Fund H84140112 SYNN Syngenta AG 4/24/12 Authorize Repurchase of up to Ten Percent of Issued Share Capital Management WITH For Eagle International Equity Fund H84140112 SYNN Syngenta AG 4/24/12 Amend Articles Re: Contributions in Kind Management WITH For Eagle International Equity Fund H84140112 SYNN Syngenta AG 4/24/12 Reelect Directors - bundled Management WITH For Eagle International Equity Fund H84140112 SYNN Syngenta AG 4/24/12 Ratify Ernst & Young AG as Auditors Management WITH For Eagle International Equity Fund N07059178 ASML ASML Holding NV 4/25/12 Adopt Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund N07059178 ASML ASML Holding NV 4/25/12 Approve Discharge of Management Board Management WITH For Eagle International Equity Fund N07059178 ASML ASML Holding NV 4/25/12 Approve Discharge of Supervisory Board Management WITH For Eagle International Equity Fund N07059178 ASML ASML Holding NV 4/25/12 Approve Dividends of EUR 0.46 Per Share Management WITH For Eagle International Equity Fund N07059178 ASML ASML Holding NV 4/25/12 Approve Performance Share Arrangement According to Remuneration Policy 2010 Management WITH For Eagle International Equity Fund N07059178 ASML ASML Holding NV 4/25/12 Approve the Numbers of Stock Options, Respectively Shares, for Employees Management WITH For Eagle International Equity Fund N07059178 ASML ASML Holding NV 4/25/12 Reelect Supervisory Board - Bundled Management WITH For Eagle International Equity Fund N07059178 ASML ASML Holding NV 4/25/12 Ratify Deloitte Accountants as Auditors Management WITH For Eagle International Equity Fund N07059178 ASML ASML Holding NV 4/25/12 Grant Board Authority to Issue Shares Up To 5 Percent of Issued Capital Management WITH For Eagle International Equity Fund N07059178 ASML ASML Holding NV 4/25/12 Authorize Board to Exclude Preemptive Rights from Issuance under Item 14a Management WITH For Eagle International Equity Fund N07059178 ASML ASML Holding NV 4/25/12 Grant Board Authority to Issue Shares Up To 5 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management WITH For Eagle International Equity Fund N07059178 ASML ASML Holding NV 4/25/12 Authorize Board to Exclude Preemptive Rights from Issuance under Item 14c Management WITH For Eagle International Equity Fund N07059178 ASML ASML Holding NV 4/25/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund N07059178 ASML ASML Holding NV 4/25/12 Authorize Additionnal Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund N07059178 ASML ASML Holding NV 4/25/12 Authorize Cancellation of Repurchased Shares Management WITH For Eagle International Equity Fund 15135U109 CVE Cenovus Energy Inc. 4/25/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund 15135U109 CVE Cenovus Energy Inc. 4/25/12 Ratify PricewaterhouseCoopers LLP as Auditors Management WITH For Eagle International Equity Fund 15135U109 CVE Cenovus Energy Inc. 4/25/12 Approve Shareholder Rights Plan Management WITH For Eagle International Equity Fund 15135U109 CVE Cenovus Energy Inc. 4/25/12 Advisory Vote on Executive Compensation Approach Management WITH For Eagle International Equity Fund H0010V101 ABBN ABB Ltd. 4/26/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund H0010V101 ABBN ABB Ltd. 4/26/12 Approve Remuneration Report Management WITH For Eagle International Equity Fund H0010V101 ABBN ABB Ltd. 4/26/12 Approve Discharge of Board and Senior Management Management WITH For Eagle International Equity Fund H0010V101 ABBN ABB Ltd. 4/26/12 Approve Allocation of Income and Dividends of CHF 0.65 per Share from Capital Contribution Reserves Management WITH For Eagle International Equity Fund H0010V101 ABBN ABB Ltd. 4/26/12 Reelect Directors - Bundled Management WITH For Eagle International Equity Fund H0010V101 ABBN ABB Ltd. 4/26/12 Ratify Ernst & Young AG as Auditors Management WITH For Eagle International Equity Fund G0593M107 AZN AstraZeneca plc 4/26/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G0593M107 AZN AstraZeneca plc 4/26/12 Confirm First Interim Dividend; Confirm as Final Dividend the Second Interim Dividend Management WITH For Eagle International Equity Fund G0593M107 AZN AstraZeneca plc 4/26/12 Reappoint KPMG Audit plc as Auditors Management WITH For Eagle International Equity Fund G0593M107 AZN AstraZeneca plc 4/26/12 Authorise Board to Fix Remuneration of Auditors Management WITH For Eagle International Equity Fund G0593M107 AZN AstraZeneca plc 4/26/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G0593M107 AZN AstraZeneca plc 4/26/12 Approve Remuneration Report Management WITH For Eagle International Equity Fund G0593M107 AZN AstraZeneca plc 4/26/12 Authorise EU Political Donations and Expenditure Management WITH For Eagle International Equity Fund G0593M107 AZN AstraZeneca plc 4/26/12 Authorise Issue of Equity with Pre-emptive Rights Management WITH For Eagle International Equity Fund G0593M107 AZN AstraZeneca plc 4/26/12 Approve 2012 Savings-Related Share Option Scheme Management WITH For Eagle International Equity Fund G0593M107 AZN AstraZeneca plc 4/26/12 Authorise Issue of Equity without Pre-emptive Rights Management WITH For Eagle International Equity Fund G0593M107 AZN AstraZeneca plc 4/26/12 Authorise Market Purchase Management WITH For Eagle International Equity Fund G0593M107 AZN AstraZeneca plc 4/26/12 Authorise the Company to Call EGM with Two Weeks' Notice Management WITH For Eagle International Equity Fund F12033134 BN Danone 4/26/12 Approve Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F12033134 BN Danone 4/26/12 Approve Consolidated Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F12033134 BN Danone 4/26/12 Approve Allocation of Income and Dividends of EUR 1.39 per Share Management WITH For Eagle International Equity Fund F12033134 BN Danone 4/26/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund F12033134 BN Danone 4/26/12 Approve Auditors' Special Report Regarding New Related-Party Transaction Management WITH For Eagle International Equity Fund F12033134 BN Danone 4/26/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund F12033134 BN Danone 4/26/12 Authorize up to 0.4 Percent of Issued Capital for Use in Restricted Stock Plan Management WITH For Eagle International Equity Fund F12033134 BN Danone 4/26/12 Authorize Filing of Required Documents/Other Formalities Management WITH For Eagle International Equity Fund G Goldcorp Inc. 4/26/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G Goldcorp Inc. 4/26/12 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund G Goldcorp Inc. 4/26/12 Re-approve Restricted Share Plan Management WITH For Eagle International Equity Fund G Goldcorp Inc. 4/26/12 Advisory Vote on Executive Compensation Approach Management WITH For Eagle International Equity Fund G Goldcorp Inc. 4/26/12 Community-Environment Impact Share Holder WITH Against Eagle International Equity Fund X45471111 BAAKOMB Komercni Banka A.S. 4/26/12 Elect Meeting Chairman and Other Meeting Officials; Approve Meeting Procedures Management WITH For Eagle International Equity Fund X45471111 BAAKOMB Komercni Banka A.S. 4/26/12 Approve Management Board Report on Company's Operations and State of Its Assets in Fiscal 2011 Management WITH For Eagle International Equity Fund X45471111 BAAKOMB Komercni Banka A.S. 4/26/12 Approve Financial Statements Management WITH For Eagle International Equity Fund X45471111 BAAKOMB Komercni Banka A.S. 4/26/12 Approve Allocation of Income and Dividend of CZK 160 per Share Management WITH For Eagle International Equity Fund X45471111 BAAKOMB Komercni Banka A.S. 4/26/12 Approve Consolidated Financial Statements Management WITH For Eagle International Equity Fund X45471111 BAAKOMB Komercni Banka A.S. 4/26/12 Elect Supervisory Board Member Management WITH For Eagle International Equity Fund X45471111 BAAKOMB Komercni Banka A.S. 4/26/12 Approve Remuneration of Members of Audit Commission Management WITH For Eagle International Equity Fund X45471111 BAAKOMB Komercni Banka A.S. 4/26/12 Approve Performance Contracts with Members of Audit Committee Management WITH For Eagle International Equity Fund X45471111 BAAKOMB Komercni Banka A.S. 4/26/12 Approve Share Repurchase Program Management WITH For Eagle International Equity Fund X45471111 BAAKOMB Komercni Banka A.S. 4/26/12 Ratify Ernst and Young Audit s.r.o. as Auditor Management WITH For Eagle International Equity Fund F90676101 TEC Technip 4/26/12 Approve Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F90676101 TEC Technip 4/26/12 Approve Allocation of Income and Dividends of EUR1.58 per Share Management WITH For Eagle International Equity Fund F90676101 TEC Technip 4/26/12 Approve Consolidated Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F90676101 TEC Technip 4/26/12 Approve Auditors' Special Report on Related-Party Transactions Management WITH For Eagle International Equity Fund F90676101 TEC Technip 4/26/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund F90676101 TEC Technip 4/26/12 Amend Articles 13 and 23 of Bylaws Re: Statutory Disclosure Thresholds, Attendance to General Meeting Management WITH For Eagle International Equity Fund F90676101 TEC Technip 4/26/12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 42 Million Management WITH For Eagle International Equity Fund F90676101 TEC Technip 4/26/12 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 8 Million Management WITH For Eagle International Equity Fund F90676101 TEC Technip 4/26/12 Approve Issuance of Shares for a Private Placement, up to EUR 8 Million Management WITH For Eagle International Equity Fund F90676101 TEC Technip 4/26/12 Authorize up to 0.5 Percent of Issued Capital for Use in Restricted Stock Plan Management WITH For Eagle International Equity Fund F90676101 TEC Technip 4/26/12 Authorize Restricted Stock Plan Reserved for Chairman and/or CEO and Executives, Subject to Approval of Item 11 Management WITH For Eagle International Equity Fund F90676101 TEC Technip 4/26/12 Authorize up to 0.3Percent of Issued Capital for Use in Stock Option Plan Management WITH For Eagle International Equity Fund F90676101 TEC Technip 4/26/12 Authorize Stock Option Plan Reserved for Chairman and/or CEO and Executives, Subject to Approval of Item 13 Management WITH For Eagle International Equity Fund F90676101 TEC Technip 4/26/12 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management WITH For Eagle International Equity Fund F90676101 TEC Technip 4/26/12 Approve Employee Stock Purchase Plan Management WITH For Eagle International Equity Fund F90676101 TEC Technip 4/26/12 Authorize Filing of Required Documents/Other Formalities Management WITH For Eagle International Equity Fund H26552101 FHZN Unique (Flughafen Zuerich AG) 4/26/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund H26552101 FHZN Unique (Flughafen Zuerich AG) 4/26/12 Approve Remuneration Report Management WITH For Eagle International Equity Fund H26552101 FHZN Unique (Flughafen Zuerich AG) 4/26/12 Approve Discharge of Board and Senior Management Management WITH For Eagle International Equity Fund H26552101 FHZN Unique (Flughafen Zuerich AG) 4/26/12 Approve Allocation of Income and Dividends of CHF 9.50 per Share Management WITH For Eagle International Equity Fund H26552101 FHZN Unique (Flughafen Zuerich AG) 4/26/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund H26552101 FHZN Unique (Flughafen Zuerich AG) 4/26/12 Ratify KPMG AG as Auditors Management WITH For Eagle International Equity Fund W10020118 ATCOA Atlas Copco AB 4/27/12 Open Meeting; Elect Chairman of Meeting Management WITH For Eagle International Equity Fund W10020118 ATCOA Atlas Copco AB 4/27/12 Prepare and Approve List of Shareholders Management WITH For Eagle International Equity Fund W10020118 ATCOA Atlas Copco AB 4/27/12 Approve Agenda of Meeting Management WITH For Eagle International Equity Fund W10020118 ATCOA Atlas Copco AB 4/27/12 Designate Inspector(s) of Minutes of Meeting Management WITH For Eagle International Equity Fund W10020118 ATCOA Atlas Copco AB 4/27/12 Acknowledge Proper Convening of Meeting Management WITH For Eagle International Equity Fund W10020118 ATCOA Atlas Copco AB 4/27/12 Approve Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund W10020118 ATCOA Atlas Copco AB 4/27/12 Approve Discharge of Board and President Management WITH For Eagle International Equity Fund W10020118 ATCOA Atlas Copco AB 4/27/12 Approve Allocation of Income and Dividends of SEK 5.00 per Share Management WITH For Eagle International Equity Fund W10020118 ATCOA Atlas Copco AB 4/27/12 Approve May 3, 2012 as Record Date for Dividend Management WITH For Eagle International Equity Fund W10020118 ATCOA Atlas Copco AB 4/27/12 Determine Number of Members (9) and Deputy Members of Board Management WITH For Eagle International Equity Fund W10020118 ATCOA Atlas Copco AB 4/27/12 Approve Remuneration of Directors in the Amount of SEK 1.8 Million for Chairman, and SEK 540,000 for Other Directors; Approve Remuneration for Committee Work; Approve Synthetic Shares as Part of Remuneration Management WITH For Eagle International Equity Fund W10020118 ATCOA Atlas Copco AB 4/27/12 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management WITH For Eagle International Equity Fund W10020118 ATCOA Atlas Copco AB 4/27/12 Approve 2012 Stock Option Plan for Key Employees Management WITH For Eagle International Equity Fund W10020118 ATCOA Atlas Copco AB 4/27/12 Authorize Repurchase of Up to 4.6 Million Class A Shares in Connection with 2012 Stock Option Plan for Key Employees Management WITH For Eagle International Equity Fund W10020118 ATCOA Atlas Copco AB 4/27/12 Authorize Repurchase of Up to 70,000 Million Class A Shares in Connection with Synthetic Share Plan Management WITH For Eagle International Equity Fund W10020118 ATCOA Atlas Copco AB 4/27/12 Approve Transfer of Shares in Connection with 2012 Stock Option Plan for Key Employees Management WITH For Eagle International Equity Fund W10020118 ATCOA Atlas Copco AB 4/27/12 Approve Transfer of Shares in Connection with Synthetic Share Plan Management WITH For Eagle International Equity Fund W10020118 ATCOA Atlas Copco AB 4/27/12 Approve Transfer of Shares in Connection with 2007, 2008, and 2009 Stock Option Plans for Key Employees Management WITH For Eagle International Equity Fund W10020118 ATCOA Atlas Copco AB 4/27/12 Authorize Chairman of Board and Representatives of Four of Company's Largest Shareholders to Serve on Nominating Committee Management WITH For Eagle International Equity Fund D06216101 BAS BASF SE 4/27/12 Approve Allocation of Income and Dividends of EUR 2.50 per Share Management WITH For Eagle International Equity Fund D06216101 BAS BASF SE 4/27/12 Approve Discharge of Supervisory Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D06216101 BAS BASF SE 4/27/12 Approve Discharge of Management Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D06216101 BAS BASF SE 4/27/12 Ratify KPMG AG as Auditors for Fiscal 2012 Management WITH For Eagle International Equity Fund D06216101 BAS BASF SE 4/27/12 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management WITH For Eagle International Equity Fund D06216101 BAS BASF SE 4/27/12 Amend Articles Re: Electronic and Postal Voting at AGM Management WITH For Eagle International Equity Fund G08036124 BARC Barclays plc 4/27/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G08036124 BARC Barclays plc 4/27/12 Approve Remuneration Report Management WITH For Eagle International Equity Fund G08036124 BARC Barclays plc 4/27/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G08036124 BARC Barclays plc 4/27/12 Reappoint PricewaterhouseCoopers LLP as Auditors Management WITH For Eagle International Equity Fund G08036124 BARC Barclays plc 4/27/12 Authorise Board to Fix Remuneration of Auditors Management WITH For Eagle International Equity Fund G08036124 BARC Barclays plc 4/27/12 Approve EU Political Donations and Expenditure Management WITH For Eagle International Equity Fund G08036124 BARC Barclays plc 4/27/12 Authorise Issue of Equity with Pre-emptive Rights Management WITH For Eagle International Equity Fund G08036124 BARC Barclays plc 4/27/12 Authorise Issue of Equity without Pre-emptive Rights Management WITH For Eagle International Equity Fund G08036124 BARC Barclays plc 4/27/12 Authorise Market Purchase Management WITH For Eagle International Equity Fund G08036124 BARC Barclays plc 4/27/12 Authorise the Company to Call EGM with Two Weeks' Notice Management WITH For Eagle International Equity Fund D0712D163 BAYN Bayer AG 4/27/12 Receive Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of EUR 1.65 per Share for Fiscal 2011 Management WITH For Eagle International Equity Fund D0712D163 BAYN Bayer AG 4/27/12 Approve Discharge of Management Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D0712D163 BAYN Bayer AG 4/27/12 Approve Discharge of Supervisory Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D0712D163 BAYN Bayer AG 4/27/12 Elect Manfred Schneider to the Supervisory Board (Term End: Sept. 30, 2012) Management WITH For Eagle International Equity Fund D0712D163 BAYN Bayer AG 4/27/12 Elect Werner Wenning to the Supervisory Board (Term Begin: Oct. 1, 2012) Management WITH For Eagle International Equity Fund D0712D163 BAYN Bayer AG 4/27/12 Elect Supervisory Board - Bundled Management WITH For Eagle International Equity Fund D0712D163 BAYN Bayer AG 4/27/12 Elect Ernst-Ludwig Winnacker to the Supervisory Board Management WITH For Eagle International Equity Fund D0712D163 BAYN Bayer AG 4/27/12 Amend Articles Re: Remuneration of Supervisory Board Management WITH For Eagle International Equity Fund D0712D163 BAYN Bayer AG 4/27/12 Ratify PricewaterhouseCoopers as Auditors for Fiscal 2012 Management WITH For Eagle International Equity Fund D16212140 CON Continental AG 4/27/12 Approve Allocation of Income and Dividends of EUR 1.50 per Share Management WITH For Eagle International Equity Fund D16212140 CON Continental AG 4/27/12 Approve Discharge of Management Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D16212140 CON Continental AG 4/27/12 Approve Discharge of Supervisory Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D16212140 CON Continental AG 4/27/12 Ratify KPMG AG as Auditors for Fiscal 2012 and Inspection of the Abbreviated Financial Statements in Fiscal 2012 Management WITH For Eagle International Equity Fund D16212140 CON Continental AG 4/27/12 Approve Creation of EUR 70 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management WITH For Eagle International Equity Fund D16212140 CON Continental AG 4/27/12 Approve Cancellation of Capital Authorizations Management WITH For Eagle International Equity Fund D16212140 CON Continental AG 4/27/12 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 Billion; Approve Creation of EUR 51 Million Pool of Capital to Guarantee Conversion Rights Management WITH For Eagle International Equity Fund D16212140 CON Continental AG 4/27/12 Approve Remuneration of Supervisory Board Management WITH For Eagle International Equity Fund F7440G127 PP PPR 4/27/12 Approve Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F7440G127 PP PPR 4/27/12 Approve Consolidated Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F7440G127 PP PPR 4/27/12 Approve Allocation of Income and Dividends of EUR 3.50 per Share Management WITH For Eagle International Equity Fund F7440G127 PP PPR 4/27/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund F7440G127 PP PPR 4/27/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund F7440G127 PP PPR 4/27/12 Approve Employee Stock Purchase Plan Management WITH For Eagle International Equity Fund F7440G127 PP PPR 4/27/12 Authorize Filing of Required Documents/Other Formalities Management WITH For Eagle International Equity Fund G69651100 PSON Pearson plc 4/27/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G69651100 PSON Pearson plc 4/27/12 Approve Final Dividend Management WITH For Eagle International Equity Fund G69651100 PSON Pearson plc 4/27/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G69651100 PSON Pearson plc 4/27/12 Approve Remuneration Report Management WITH For Eagle International Equity Fund G69651100 PSON Pearson plc 4/27/12 Reappoint PricewaterhouseCoopers LLP as Auditors Management WITH For Eagle International Equity Fund G69651100 PSON Pearson plc 4/27/12 Authorise Board to Fix Remuneration of Auditors Management WITH For Eagle International Equity Fund G69651100 PSON Pearson plc 4/27/12 Authorise Issue of Equity with Pre-emptive Rights Management WITH For Eagle International Equity Fund G69651100 PSON Pearson plc 4/27/12 Authorise Issue of Equity without Pre-emptive Rights Management WITH For Eagle International Equity Fund G69651100 PSON Pearson plc 4/27/12 Authorise Market Purchase Management WITH For Eagle International Equity Fund G69651100 PSON Pearson plc 4/27/12 Authorise the Company to Call EGM with Two Weeks' Notice Management WITH For Eagle International Equity Fund G69651100 PSON Pearson plc 4/27/12 Adopt New Articles of Association Management WITH For Eagle International Equity Fund T82000117 SPM Saipem 4/27/12 Accept Saipem Energy Service SpA's Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund T82000117 SPM Saipem 4/27/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund T82000117 SPM Saipem 4/27/12 Approve Allocation of Income Management WITH For Eagle International Equity Fund T82000117 SPM Saipem 4/27/12 Amend Articles 19 and 27; Add New Article 31 (Board-Related) Management WITH For Eagle International Equity Fund T3643A145 ENI Eni Spa 4/30/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund T3643A145 ENI Eni Spa 4/30/12 Approve Allocation of Income Management WITH For Eagle International Equity Fund T3643A145 ENI Eni Spa 4/30/12 Approve Remuneration Report Management WITH For Eagle International Equity Fund T3643A145 ENI Eni Spa 4/30/12 Amend Articles 17 and 28; Add New Article 34 (Board-Related) Management WITH For Eagle International Equity Fund SU Suncor Energy Inc 5/1/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund SU Suncor Energy Inc 5/1/12 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund SU Suncor Energy Inc 5/1/12 Advisory Vote on Executive Compensation Approach Management WITH For Eagle International Equity Fund G9826T102 XTA Xstrata plc 5/1/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G9826T102 XTA Xstrata plc 5/1/12 Approve Final Dividend Management WITH For Eagle International Equity Fund G9826T102 XTA Xstrata plc 5/1/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G9826T102 XTA Xstrata plc 5/1/12 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management WITH For Eagle International Equity Fund G9826T102 XTA Xstrata plc 5/1/12 Authorise Issue of Equity with Pre-emptive Rights Management WITH For Eagle International Equity Fund G9826T102 XTA Xstrata plc 5/1/12 Authorise Issue of Equity without Pre-emptive Rights Management WITH For Eagle International Equity Fund G9826T102 XTA Xstrata plc 5/1/12 Approve Reduction of Share Premium Account Management WITH For Eagle International Equity Fund G9826T102 XTA Xstrata plc 5/1/12 Authorise the Company to Call an EGM with Not Less Than 20 Clear Days' Notice Management WITH For Eagle International Equity Fund G06940103 BA. BAE Systems plc 5/2/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G06940103 BA. BAE Systems plc 5/2/12 Approve Remuneration Report Management WITH For Eagle International Equity Fund G06940103 BA. BAE Systems plc 5/2/12 Approve Final Dividend Management WITH For Eagle International Equity Fund G06940103 BA. BAE Systems plc 5/2/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G06940103 BA. BAE Systems plc 5/2/12 Reappoint KPMG Audit plc as Auditors Management WITH For Eagle International Equity Fund G06940103 BA. BAE Systems plc 5/2/12 Authorise the Audit Committee to Fix Remuneration of Auditors Management WITH For Eagle International Equity Fund G06940103 BA. BAE Systems plc 5/2/12 Authorise EU Political Donations and Expenditure Management WITH For Eagle International Equity Fund G06940103 BA. BAE Systems plc 5/2/12 Approve Share Incentive Plan Management WITH For Eagle International Equity Fund G06940103 BA. BAE Systems plc 5/2/12 Approve Executive Share Option Plan 2012 Management WITH For Eagle International Equity Fund G06940103 BA. BAE Systems plc 5/2/12 Authorise Issue of Equity with Pre-emptive Rights Management WITH For Eagle International Equity Fund G06940103 BA. BAE Systems plc 5/2/12 Authorise Issue of Equity without Pre-emptive Rights Management WITH For Eagle International Equity Fund G06940103 BA. BAE Systems plc 5/2/12 Authorise Market Purchase Management WITH For Eagle International Equity Fund G06940103 BA. BAE Systems plc 5/2/12 Authorise the Company to Call EGM with Two Weeks' Notice Management WITH For Eagle International Equity Fund ABX Barrick Gold Corporation 5/2/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund ABX Barrick Gold Corporation 5/2/12 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund ABX Barrick Gold Corporation 5/2/12 Advisory Vote on Executive Compensation Approach Management WITH For Eagle International Equity Fund H2082J107 DUFN Dufry AG 5/2/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund H2082J107 DUFN Dufry AG 5/2/12 Approve Treatment of Net Loss Management WITH For Eagle International Equity Fund H2082J107 DUFN Dufry AG 5/2/12 Approve Discharge of Board and Senior Management Management WITH For Eagle International Equity Fund H2082J107 DUFN Dufry AG 5/2/12 Ratify Ernst & Young Ltd. as Auditors for Fiscal 2012 Management WITH For Eagle International Equity Fund G0483X122 ARM ARM Holdings plc 5/3/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G0483X122 ARM ARM Holdings plc 5/3/12 Approve Final Dividend Management WITH For Eagle International Equity Fund G0483X122 ARM ARM Holdings plc 5/3/12 Approve Remuneration Report Management WITH For Eagle International Equity Fund G0483X122 ARM ARM Holdings plc 5/3/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G0483X122 ARM ARM Holdings plc 5/3/12 Reappoint PricewaterhouseCoopers LLP as Auditors Management WITH For Eagle International Equity Fund G0483X122 ARM ARM Holdings plc 5/3/12 Authorise Board to Fix Remuneration of Auditors Management WITH For Eagle International Equity Fund G0483X122 ARM ARM Holdings plc 5/3/12 Authorise Issue of Equity with Pre-emptive Rights Management WITH For Eagle International Equity Fund G0483X122 ARM ARM Holdings plc 5/3/12 Authorise Issue of Equity without Pre-emptive Rights Management WITH For Eagle International Equity Fund G0483X122 ARM ARM Holdings plc 5/3/12 Authorise Market Purchase Management WITH For Eagle International Equity Fund G0483X122 ARM ARM Holdings plc 5/3/12 Authorise the Company to Call EGM with Two Weeks' Notice Management WITH For Eagle International Equity Fund D24914133 EOAN E.ON AG 5/3/12 Approve Allocation of Income and Dividends of EUR 1.00per Share Management WITH For Eagle International Equity Fund D24914133 EOAN E.ON AG 5/3/12 Approve Discharge of Management Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D24914133 EOAN E.ON AG 5/3/12 Approve Discharge of Supervisory Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D24914133 EOAN E.ON AG 5/3/12 Ratify PriceWaterhouseCoopers AG as Auditors for Fiscal 2012 Management WITH For Eagle International Equity Fund D24914133 EOAN E.ON AG 5/3/12 Approve Change of Corporate Form to Societas Europaea (SE) Management WITH For Eagle International Equity Fund D24914133 EOAN E.ON AG 5/3/12 Approve Creation of EUR 460 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management WITH For Eagle International Equity Fund D24914133 EOAN E.ON AG 5/3/12 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 5 Billion; Approve Creation of EUR175 Million Pool of Capital to Guarantee Conversion Rights Management WITH For Eagle International Equity Fund D24914133 EOAN E.ON AG 5/3/12 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management WITH For Eagle International Equity Fund G3910J112 GSK GlaxoSmithKline plc 5/3/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G3910J112 GSK GlaxoSmithKline plc 5/3/12 Approve Remuneration Report Management WITH For Eagle International Equity Fund G3910J112 GSK GlaxoSmithKline plc 5/3/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G3910J112 GSK GlaxoSmithKline plc 5/3/12 Reappoint PricewaterhouseCoopers LLP as Auditors Management WITH For Eagle International Equity Fund G3910J112 GSK GlaxoSmithKline plc 5/3/12 Authorise the Audit & Risk Committee to Fix Remuneration of Auditors Management WITH For Eagle International Equity Fund G3910J112 GSK GlaxoSmithKline plc 5/3/12 Authorise EU Political Donations and Expenditure Management WITH For Eagle International Equity Fund G3910J112 GSK GlaxoSmithKline plc 5/3/12 Authorise Issue of Equity with Pre-emptive Rights Management WITH For Eagle International Equity Fund G3910J112 GSK GlaxoSmithKline plc 5/3/12 Authorise Issue of Equity without Pre-emptive Rights Management WITH For Eagle International Equity Fund G3910J112 GSK GlaxoSmithKline plc 5/3/12 Authorise Market Purchase Management WITH For Eagle International Equity Fund G3910J112 GSK GlaxoSmithKline plc 5/3/12 Approve the Exemption from Statement of the Name of the Senior Statutory Auditor in Published Copies of the Auditors' Reports Management WITH For Eagle International Equity Fund G3910J112 GSK GlaxoSmithKline plc 5/3/12 Authorise the Company to Call EGM with Two Weeks' Notice Management WITH For Eagle International Equity Fund G3910J112 GSK GlaxoSmithKline plc 5/3/12 Approve 2012 ShareSave Plan Management WITH For Eagle International Equity Fund G3910J112 GSK GlaxoSmithKline plc 5/3/12 Approve 2012 ShareReward Plan Management WITH For Eagle International Equity Fund G74079107 RB. Reckitt Benckiser Group plc 5/3/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G74079107 RB. Reckitt Benckiser Group plc 5/3/12 Approve Remuneration Report Management WITH For Eagle International Equity Fund G74079107 RB. Reckitt Benckiser Group plc 5/3/12 Approve Final Dividend Management WITH For Eagle International Equity Fund G74079107 RB. Reckitt Benckiser Group plc 5/3/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G74079107 RB. Reckitt Benckiser Group plc 5/3/12 Reappoint PricewaterhouseCoopers LLP as Auditors Management WITH For Eagle International Equity Fund G74079107 RB. Reckitt Benckiser Group plc 5/3/12 Authorise Board to Fix Remuneration of Auditors Management WITH For Eagle International Equity Fund G74079107 RB. Reckitt Benckiser Group plc 5/3/12 Authorise EU Political Donations and Expenditure Management WITH For Eagle International Equity Fund G74079107 RB. Reckitt Benckiser Group plc 5/3/12 Authorise Issue of Equity with Pre-emptive Rights Management WITH For Eagle International Equity Fund G74079107 RB. Reckitt Benckiser Group plc 5/3/12 Authorise Issue of Equity without Pre-emptive Rights Management WITH For Eagle International Equity Fund G74079107 RB. Reckitt Benckiser Group plc 5/3/12 Authorise Market Purchase Management WITH For Eagle International Equity Fund G74079107 RB. Reckitt Benckiser Group plc 5/3/12 Amend the Annual Limit of Directors' Fees Management WITH For Eagle International Equity Fund G74079107 RB. Reckitt Benckiser Group plc 5/3/12 Authorise the Company to Call EGM with Two Weeks' Notice Management WITH For Eagle International Equity Fund F86921107 SU Schneider Electric SA 5/3/12 Approve Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F86921107 SU Schneider Electric SA 5/3/12 Approve Consolidated Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F86921107 SU Schneider Electric SA 5/3/12 Approve Allocation of Income and Dividends of EUR 1.70 per Share Management WITH For Eagle International Equity Fund F86921107 SU Schneider Electric SA 5/3/12 Approve Additional Pension Scheme Agreement with Jean Pascal Tricoire Management WITH For Eagle International Equity Fund F86921107 SU Schneider Electric SA 5/3/12 Reelect Leo Apotheker as Supervisory Board Member Management WITH For Eagle International Equity Fund F86921107 SU Schneider Electric SA 5/3/12 Ratify Appointment of Supervisory Board Members - bundled Management WITH For Eagle International Equity Fund F86921107 SU Schneider Electric SA 5/3/12 Elect Representative of Employee Shareholders to the Board Management WITH Against Eagle International Equity Fund F86921107 SU Schneider Electric SA 5/3/12 Reelect Representative of Employee Shareholders to the Board Management WITH Against Eagle International Equity Fund F86921107 SU Schneider Electric SA 5/3/12 Elect Representative of Employee Shareholders to the Board Management WITH For Eagle International Equity Fund F86921107 SU Schneider Electric SA 5/3/12 Elect Representative of Employee Shareholders to the Board Management WITH Against Eagle International Equity Fund F86921107 SU Schneider Electric SA 5/3/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund F86921107 SU Schneider Electric SA 5/3/12 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management WITH For Eagle International Equity Fund F86921107 SU Schneider Electric SA 5/3/12 Authorize Filing of Required Documents/Other Formalities Management WITH For Eagle International Equity Fund H89231338 UBSN UBS AG 5/3/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund H89231338 UBSN UBS AG 5/3/12 Approve Allocation of Income and Dividends of CHF 0.10 per Share from Capital Contribution Reserves Management WITH For Eagle International Equity Fund H89231338 UBSN UBS AG 5/3/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund H89231338 UBSN UBS AG 5/3/12 Ratify Ernst & Young AG as Auditors Management WITH For Eagle International Equity Fund H89231338 UBSN UBS AG 5/3/12 Ratify BDO AG as Special Auditor Management WITH For Eagle International Equity Fund H89231338 UBSN UBS AG 5/3/12 Amend Articles Re: Contributions in Kind Management WITH For Eagle International Equity Fund G7630U109 RR. Rolls-Royce Holdings plc 5/4/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G7630U109 RR. Rolls-Royce Holdings plc 5/4/12 Approve Remuneration Report Management WITH For Eagle International Equity Fund G7630U109 RR. Rolls-Royce Holdings plc 5/4/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G7630U109 RR. Rolls-Royce Holdings plc 5/4/12 Reappoint KPMG Audit plc as Auditors Management WITH For Eagle International Equity Fund G7630U109 RR. Rolls-Royce Holdings plc 5/4/12 Authorise Board to Fix Remuneration of Auditors Management WITH For Eagle International Equity Fund G7630U109 RR. Rolls-Royce Holdings plc 5/4/12 Approve Payment to Shareholders by Way of a Bonus Issue Management WITH For Eagle International Equity Fund G7630U109 RR. Rolls-Royce Holdings plc 5/4/12 Approve EU Political Donations and Expenditure Management WITH For Eagle International Equity Fund G7630U109 RR. Rolls-Royce Holdings plc 5/4/12 Authorise Issue of Equity with Pre-emptive Rights Management WITH For Eagle International Equity Fund G7630U109 RR. Rolls-Royce Holdings plc 5/4/12 Authorise Issue of Equity without Pre-emptive Rights Management WITH For Eagle International Equity Fund G7630U109 RR. Rolls-Royce Holdings plc 5/4/12 Authorise Market Purchase Management WITH For Eagle International Equity Fund F5548N101 SAN Sanofi 5/4/12 Approve Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F5548N101 SAN Sanofi 5/4/12 Approve Consolidated Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F5548N101 SAN Sanofi 5/4/12 Approve Allocation of Income and Dividends of EUR 2.65per Share Management WITH For Eagle International Equity Fund F5548N101 SAN Sanofi 5/4/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund F5548N101 SAN Sanofi 5/4/12 Appoint Ernst & Young et Autres as Auditor Management WITH For Eagle International Equity Fund F5548N101 SAN Sanofi 5/4/12 Appoint Auditex as Alternate Auditor Management WITH For Eagle International Equity Fund F5548N101 SAN Sanofi 5/4/12 Ratify Change of Registered Office to 54, rue La Boetie, 75008 Paris and Amend Article 4 of Bylaws Accordingly Management WITH For Eagle International Equity Fund F5548N101 SAN Sanofi 5/4/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund F5548N101 SAN Sanofi 5/4/12 Authorize up to 1.2 Percent of Issued Capital for Use in Restricted Stock Plan Management WITH For Eagle International Equity Fund F5548N101 SAN Sanofi 5/4/12 Authorize Filing of Required Documents/Other Formalities Management WITH For Eagle International Equity Fund D03080112 ALV Allianz SE 5/9/12 Approve Allocation of Income and Dividends of EUR 4.50 per Share Management WITH For Eagle International Equity Fund D03080112 ALV Allianz SE 5/9/12 Approve Discharge of Management Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D03080112 ALV Allianz SE 5/9/12 Approve Discharge of Supervisory Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D03080112 ALV Allianz SE 5/9/12 Elect Shareholder Representative to the Supervisory Board - Bundled Management WITH For Eagle International Equity Fund D03080112 ALV Allianz SE 5/9/12 Amend Articles Re: Term of Supervisory Board Members Management WITH For Eagle International Equity Fund D03080112 ALV Allianz SE 5/9/12 Authorise Exclusion of Preemptive Rights for the Issuance of Shares from Authorized Capital 2010/I Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 5/9/12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 5/9/12 Approve Class and Par Value of Shares to be Issued in Relation to the Proposed Placing Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 5/9/12 Approve Method of Issuance in Relation to the Proposed Placing Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 5/9/12 Approve Target Subscribers in Relation to the Proposed Placing Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 5/9/12 Approve Number of Shares to be Issued in Relation to the Proposed Placing Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 5/9/12 Approve Method of Subscription in Relation to the Proposed Placing Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 5/9/12 Approve Price Determination Date in Relation to the Proposed Placing Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 5/9/12 Approve Subscription Price in Relation to the Proposed Placing Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 5/9/12 Approve Lock-Up Period in Relation to the Proposed Placing Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 5/9/12 Approve Place of Listing in Relation to the Proposed Placing Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 5/9/12 Approve Use of Proceeds in Relation to the Proposed Placing Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 5/9/12 Approve Arrangements for the Accumulated Undistributed Profits in Relation to the Proposed Placing Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 5/9/12 Approve Effective Period of the Resolutions in Relation to the Proposed Placing Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 5/9/12 Approve Proposal in Relation to Compliance with the Conditions for the Non-Public Issuance of A Shares Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 5/9/12 Approve Feasibility Report on Use of Proceeds from the Non-Public Issuance of Shares Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 5/9/12 Approve the Report on Utilization of Proceeds from Previous Fund Raising Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 5/9/12 Approve MOF Subscription Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 5/9/12 Approve HSBC Subscription Agreement Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 5/9/12 Approve SSF Subscription Agreements Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 5/9/12 Approve Shanghai Haiyan Subscription Agreement Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 5/9/12 Approve Yunnan Hongta Subscription Agreement Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 5/9/12 Approve Authorization to the Board of Directors in Relation to Proposed Placing Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 5/9/12 Amend Capital Management Plan for the Years 2010-2014 of the Company Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 5/9/12 Approve 2011 Audited Accounts Share Holder WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 5/9/12 Approve 2011 Profit Distribution Plan and the Recommendation of a Final Dividend of RMB 0.10 Per Share Share Holder WITH For Eagle International Equity Fund G25508105 CRG CRH plc 5/9/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G25508105 CRG CRH plc 5/9/12 Approve Final Dividend Management WITH For Eagle International Equity Fund G25508105 CRG CRH plc 5/9/12 Approve Remuneration Report Management WITH For Eagle International Equity Fund G25508105 CRG CRH plc 5/9/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G25508105 CRG CRH plc 5/9/12 Authorise Board to Fix Remuneration of Auditors Management WITH For Eagle International Equity Fund G25508105 CRG CRH plc 5/9/12 Authorise Issue of Equity without Pre-emptive Rights Management WITH For Eagle International Equity Fund G25508105 CRG CRH plc 5/9/12 Authorise Market Purchase Management WITH For Eagle International Equity Fund G25508105 CRG CRH plc 5/9/12 Authorise Reissuance of Repurchased Shares Management WITH For Eagle International Equity Fund G25508105 CRG CRH plc 5/9/12 Amend Articles of Association Management WITH For Eagle International Equity Fund G25508105 CRG CRH plc 5/9/12 Amend Articles of Association Management WITH For Eagle International Equity Fund D19225107 DPW Deutsche Post AG 5/9/12 Approve Allocation of Income and Dividends of EUR 0.70 per Share Management WITH For Eagle International Equity Fund D19225107 DPW Deutsche Post AG 5/9/12 Approve Discharge of Management Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D19225107 DPW Deutsche Post AG 5/9/12 Approve Discharge of Supervisory Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D19225107 DPW Deutsche Post AG 5/9/12 Ratify PricewaterhouseCoopers as Auditors for Fiscal 2012 Management WITH For Eagle International Equity Fund D19225107 DPW Deutsche Post AG 5/9/12 Amend 2010 Share Repurchase Program: Allow Introduction of Repurchased Shares on Foreign Stock Exchange Management WITH For Eagle International Equity Fund K Kinross Gold Corporation 5/9/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund K Kinross Gold Corporation 5/9/12 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund K Kinross Gold Corporation 5/9/12 Advisory Vote on Executive Compensation Approach Management WITH For Eagle International Equity Fund K Kinross Gold Corporation 5/9/12 Approve Shareholder Rights Plan Management WITH For Eagle International Equity Fund F01764103 AI L air liquide 5/9/12 Approve Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F01764103 AI L air liquide 5/9/12 Approve Consolidated Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F01764103 AI L air liquide 5/9/12 Approve Allocation of Income and Dividends of EUR 2.50 per Share Management WITH For Eagle International Equity Fund F01764103 AI L air liquide 5/9/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund F01764103 AI L air liquide 5/9/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund F01764103 AI L air liquide 5/9/12 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management WITH For Eagle International Equity Fund F01764103 AI L air liquide 5/9/12 Authorize Capitalization of Reserves of Up to EUR 250 Million for Bonus Issue or Increase in Par Value Management WITH For Eagle International Equity Fund F01764103 AI L air liquide 5/9/12 Approve Employee Stock Purchase Plan Management WITH For Eagle International Equity Fund F01764103 AI L air liquide 5/9/12 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management WITH For Eagle International Equity Fund F01764103 AI L air liquide 5/9/12 Authorize Filing of Required Documents/Other Formalities Management WITH For Eagle International Equity Fund N8981F271 Unilever NV 5/9/12 Approve Financial Statements and Allocation of Income Management WITH For Eagle International Equity Fund N8981F271 Unilever NV 5/9/12 Approve Discharge of Management Board Management WITH For Eagle International Equity Fund N8981F271 Unilever NV 5/9/12 Approve Discharge of Supervisory Board Management WITH For Eagle International Equity Fund N8981F271 Unilever NV 5/9/12 Reelect CEO to Board of Directors Management WITH For Eagle International Equity Fund N8981F271 Unilever NV 5/9/12 Relect CFO to Board of Directors Management WITH For Eagle International Equity Fund N8981F271 Unilever NV 5/9/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund N8981F271 Unilever NV 5/9/12 Amend Articles of Association Management WITH For Eagle International Equity Fund N8981F271 Unilever NV 5/9/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund N8981F271 Unilever NV 5/9/12 Approve Authorization to Cancel Ordinary Shares Management WITH For Eagle International Equity Fund N8981F271 Unilever NV 5/9/12 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management WITH For Eagle International Equity Fund N8981F271 Unilever NV 5/9/12 Ratify PricewaterhouseCoopers as Auditors Management WITH For Eagle International Equity Fund D0066B102 ADS Adidas AG 5/10/12 Approve Allocation of Income and Dividends of EUR1 per Share Management WITH For Eagle International Equity Fund D0066B102 ADS Adidas AG 5/10/12 Approve Discharge of Management Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D0066B102 ADS Adidas AG 5/10/12 Approve Discharge of Supervisory Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D0066B102 ADS Adidas AG 5/10/12 Approve Remuneration System for Management Board Members Management WITH For Eagle International Equity Fund D0066B102 ADS Adidas AG 5/10/12 Amend Articles Re: Supervisory Board Meetings and Decision Making via Electronic Means Management WITH For Eagle International Equity Fund D0066B102 ADS Adidas AG 5/10/12 Amend Articles Re: Registration for and Voting Rights Representation at General Meetings Management WITH For Eagle International Equity Fund D0066B102 ADS Adidas AG 5/10/12 Amend Articles Re: Annual Accounts, Discharge of Management and Supervisory Boards, Reserves Management WITH For Eagle International Equity Fund D0066B102 ADS Adidas AG 5/10/12 Ratify KPMG as Auditors for Fiscal 2012 Management WITH For Eagle International Equity Fund G2018Z143 CNA Centrica plc 5/11/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G2018Z143 CNA Centrica plc 5/11/12 Approve Remuneration Report Management WITH For Eagle International Equity Fund G2018Z143 CNA Centrica plc 5/11/12 Approve Final Dividend Management WITH For Eagle International Equity Fund G2018Z143 CNA Centrica plc 5/11/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G2018Z143 CNA Centrica plc 5/11/12 Reappoint PricewaterhouseCoopers LLP as Auditors Management WITH For Eagle International Equity Fund G2018Z143 CNA Centrica plc 5/11/12 Authorise Board to Fix Remuneration of Auditors Management WITH For Eagle International Equity Fund G2018Z143 CNA Centrica plc 5/11/12 Authorise EU Political Donations and Expenditure Management WITH For Eagle International Equity Fund G2018Z143 CNA Centrica plc 5/11/12 Authorise Issue of Equity with Pre-emptive Rights Management WITH For Eagle International Equity Fund G2018Z143 CNA Centrica plc 5/11/12 Authorise Issue of Equity without Pre-emptive Rights Management WITH For Eagle International Equity Fund G2018Z143 CNA Centrica plc 5/11/12 Authorise Market Purchase Management WITH For Eagle International Equity Fund G2018Z143 CNA Centrica plc 5/11/12 Approve Share Incentive Plan Management WITH For Eagle International Equity Fund G2018Z143 CNA Centrica plc 5/11/12 Authorise the Company to Call EGM with Two Weeks' Notice Management WITH For Eagle International Equity Fund Y15010104 China Petroleum & Chemical Corp. 5/11/12 Accept Report of the Board of Directors Management WITH For Eagle International Equity Fund Y15010104 China Petroleum & Chemical Corp. 5/11/12 Accept Report of Supervisors Management WITH For Eagle International Equity Fund Y15010104 China Petroleum & Chemical Corp. 5/11/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund Y15010104 China Petroleum & Chemical Corp. 5/11/12 Approve Plan for Allocating Surplus Common Reserve Funds of RMB 30 Billion from the After-Tax Profits Management WITH For Eagle International Equity Fund Y15010104 China Petroleum & Chemical Corp. 5/11/12 Approve Profit Distribution Plan for the Year Ended Dec. 31, 2011 Management WITH For Eagle International Equity Fund Y15010104 China Petroleum & Chemical Corp. 5/11/12 Authorize Board to Determine the Interim Profit Distribution Plan for the Year 2012 Management WITH For Eagle International Equity Fund Y15010104 China Petroleum & Chemical Corp. 5/11/12 Reappoint KPMG Huazhen and KPMG as Domestic and Overseas Auditors, Respectively, and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund Y15010104 China Petroleum & Chemical Corp. 5/11/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund Y15010104 China Petroleum & Chemical Corp. 5/11/12 Elect Independent Non-Executive Directors - Bundled Management WITH For Eagle International Equity Fund Y15010104 China Petroleum & Chemical Corp. 5/11/12 Elect Supervisors - Bundled Management WITH For Eagle International Equity Fund Y15010104 China Petroleum & Chemical Corp. 5/11/12 Approve Service Contracts with Directors and Supervisors Management WITH For Eagle International Equity Fund Y15010104 China Petroleum & Chemical Corp. 5/11/12 Authorize Secretary of the Board to Deal with All Procedural Requirements Relating to the Election and Reelection of Directors and Supervisors Management WITH For Eagle International Equity Fund Y15010104 China Petroleum & Chemical Corp. 5/11/12 Amend Articles of Association of the Company Management WITH For Eagle International Equity Fund Y15010104 China Petroleum & Chemical Corp. 5/11/12 Authorize Secretary of the Board to Deal with All Procedural Requirements Relating to the Amendments to the Articles of Association of the Company Management WITH For Eagle International Equity Fund F31668100 EI Essilor International 5/11/12 Approve Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F31668100 EI Essilor International 5/11/12 Approve Consolidated Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F31668100 EI Essilor International 5/11/12 Approve Allocation of Income and Dividends of EUR 0.85 per Share Management WITH For Eagle International Equity Fund F31668100 EI Essilor International 5/11/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund F31668100 EI Essilor International 5/11/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund F31668100 EI Essilor International 5/11/12 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management WITH For Eagle International Equity Fund F31668100 EI Essilor International 5/11/12 Approve Employee Stock Purchase Plan Management WITH For Eagle International Equity Fund F31668100 EI Essilor International 5/11/12 Set Global Limit for Capital Increases Resulting from Items 12 and 13 at 3 Percent of Issued Capital Management WITH For Eagle International Equity Fund F31668100 EI Essilor International 5/11/12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to One Third of the Issued Capital Management WITH For Eagle International Equity Fund F31668100 EI Essilor International 5/11/12 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund F31668100 EI Essilor International 5/11/12 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management WITH For Eagle International Equity Fund F31668100 EI Essilor International 5/11/12 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management WITH For Eagle International Equity Fund F31668100 EI Essilor International 5/11/12 Set Total Limit for Capital Increase to Result from All Issuance Requests under Items 16, 17, and 18 at 15 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund F31668100 EI Essilor International 5/11/12 Authorize Capitalization of Reserves of Up to EUR 500 Million for Bonus Issue or Increase in Par Value Management WITH For Eagle International Equity Fund F31668100 EI Essilor International 5/11/12 Authorize Filing of Required Documents/Other Formalities Management WITH For Eagle International Equity Fund D3856U108 FRA Fraport AG Frankfurt Airport Services Worldwide 5/11/12 Approve Allocation of Income and Dividends of EUR 1.25 per Share Management WITH For Eagle International Equity Fund D3856U108 FRA Fraport AG Frankfurt Airport Services Worldwide 5/11/12 Approve Discharge of Management Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D3856U108 FRA Fraport AG Frankfurt Airport Services Worldwide 5/11/12 Approve Discharge of Supervisory Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D3856U108 FRA Fraport AG Frankfurt Airport Services Worldwide 5/11/12 Ratify KPMG as Auditors for Fiscal 2012 Management WITH For Eagle International Equity Fund D3856U108 FRA Fraport AG Frankfurt Airport Services Worldwide 5/11/12 Approve Remuneration of Supervisory Board Management WITH For Eagle International Equity Fund D3856U108 FRA Fraport AG Frankfurt Airport Services Worldwide 5/11/12 Elect Katja Windt to the Supervisory Board Management WITH For Eagle International Equity Fund D27348107 FRE Fresenius SE & Co KGaA 5/11/12 Accept Financial Statements and Statutory Reports for Fiscal 2011 Management WITH For Eagle International Equity Fund D27348107 FRE Fresenius SE & Co KGaA 5/11/12 Approve Allocation of Income and Dividends of EUR 0.95 per Share Management WITH For Eagle International Equity Fund D27348107 FRE Fresenius SE & Co KGaA 5/11/12 Approve Discharge of Management Board for Period Jan. 1 - Jan. 28, 2011 Management WITH For Eagle International Equity Fund D27348107 FRE Fresenius SE & Co KGaA 5/11/12 Approve Discharge of Supervisory Board for Period Jan. 1 - Jan. 28, 2011 Management WITH For Eagle International Equity Fund D27348107 FRE Fresenius SE & Co KGaA 5/11/12 Approve Discharge of Personally Liable Partner for Period Jan. 28 - Dec. 31, 2011 Management WITH For Eagle International Equity Fund D27348107 FRE Fresenius SE & Co KGaA 5/11/12 Approve Discharge of Supervisory Board for Period Jan. 28 - Dec. 31, 2011 Management WITH For Eagle International Equity Fund D27348107 FRE Fresenius SE & Co KGaA 5/11/12 Ratify KPMG as Auditors for Fiscal 2012 Management WITH For Eagle International Equity Fund D27348107 FRE Fresenius SE & Co KGaA 5/11/12 Approve Remuneration System for Management Board Members of the Personally Liable Partner Management WITH For Eagle International Equity Fund D27348107 FRE Fresenius SE & Co KGaA 5/11/12 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 Billion; Approve Creation of EUR 16.3Million Pool of Capital to Guarantee Conversion Rights Management WITH For Eagle International Equity Fund D27348107 FRE Fresenius SE & Co KGaA 5/11/12 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management WITH For Eagle International Equity Fund F92124100 FP Total SA 5/11/12 Approve Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F92124100 FP Total SA 5/11/12 Approve Consolidated Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F92124100 FP Total SA 5/11/12 Approve Allocation of Income and Dividends of EUR 2.28 per Share Management WITH For Eagle International Equity Fund F92124100 FP Total SA 5/11/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund F92124100 FP Total SA 5/11/12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 Billion and/or Authorize Capitalization of Reserves for Bonus Issue or Increase in Par Value Management WITH For Eagle International Equity Fund F92124100 FP Total SA 5/11/12 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 850 Million Management WITH For Eagle International Equity Fund F92124100 FP Total SA 5/11/12 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Item 14 Management WITH For Eagle International Equity Fund F92124100 FP Total SA 5/11/12 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management WITH For Eagle International Equity Fund F92124100 FP Total SA 5/11/12 Approve Employee Stock Purchase Plan Management WITH For Eagle International Equity Fund F92124100 FP Total SA 5/11/12 Approve Stock Purchase Plan Reserved for Employees of International Subsidiaries Management WITH For Eagle International Equity Fund F92124100 FP Total SA 5/11/12 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management WITH For Eagle International Equity Fund F92124100 FP Total SA 5/11/12 Approve Additional Indicators to Include in the Information Provided on Corporate Executive Officers Remuneration Share Holder WITH Against Eagle International Equity Fund F92124100 FP Total SA 5/11/12 Allow Loyalty Dividends to Long-Term Registered Shareholders Share Holder WITH Against Eagle International Equity Fund N4578E413 ING Groep NV 5/14/12 Adopt Financial Statements Management WITH For Eagle International Equity Fund N4578E413 ING Groep NV 5/14/12 Amend Articles Re: Legislative Changes Management WITH For Eagle International Equity Fund N4578E413 ING Groep NV 5/14/12 Approve Discharge of Management Board Management WITH For Eagle International Equity Fund N4578E413 ING Groep NV 5/14/12 Approve Discharge of Supervisory Board Management WITH For Eagle International Equity Fund N4578E413 ING Groep NV 5/14/12 Ratify Ernst and Young as Auditors Management WITH For Eagle International Equity Fund N4578E413 ING Groep NV 5/14/12 Elect 1 Executive Board member Management WITH For Eagle International Equity Fund N4578E413 ING Groep NV 5/14/12 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital and Restricting/Excluding Preemptive Rights Management WITH For Eagle International Equity Fund N4578E413 ING Groep NV 5/14/12 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management WITH For Eagle International Equity Fund N4578E413 ING Groep NV 5/14/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund N4578E413 ING Groep NV 5/14/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital in Connection with a Major Capital Restructuring Management WITH For Eagle International Equity Fund G5485F144 Li & Fung Limited 5/14/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G5485F144 Li & Fung Limited 5/14/12 Approve Final Dividend of HK$0.34 Per Share Management WITH For Eagle International Equity Fund G5485F144 Li & Fung Limited 5/14/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G5485F144 Li & Fung Limited 5/14/12 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund G5485F144 Li & Fung Limited 5/14/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund R4446E112 STL Statoil ASA 5/15/12 Elect Olaug Svarva as Chairman of Meeting Management WITH Do Not Vote Eagle International Equity Fund R4446E112 STL Statoil ASA 5/15/12 Approve Notice of Meeting and Agenda Management WITH Do Not Vote Eagle International Equity Fund R4446E112 STL Statoil ASA 5/15/12 Designate Inspector(s) of Minutes of Meeting Management WITH Do Not Vote Eagle International Equity Fund R4446E112 STL Statoil ASA 5/15/12 Approve Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 6.50 per Share Management WITH Do Not Vote Eagle International Equity Fund R4446E112 STL Statoil ASA 5/15/12 Withdraw Company From Tar Sands Activities in Canada Share Holder WITH Do Not Vote Eagle International Equity Fund R4446E112 STL Statoil ASA 5/15/12 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management WITH Do Not Vote Eagle International Equity Fund R4446E112 STL Statoil ASA 5/15/12 Approve Remuneration of Auditors for 2011 Management WITH Do Not Vote Eagle International Equity Fund R4446E112 STL Statoil ASA 5/15/12 Elect KPMG as Auditors Management WITH Do Not Vote Eagle International Equity Fund R4446E112 STL Statoil ASA 5/15/12 Reelect Members of Corporate Assembly - Bundled Management WITH Do Not Vote Eagle International Equity Fund R4446E112 STL Statoil ASA 5/15/12 Approve Remuneration of Corporate Assembly in the Amount of NOK 107,900 for Chair, NOK 56,800 for Vice Chair, NOK 39,900 for Other Members, and NOK 5,700 per Meeting for Deputy Members Management WITH Do Not Vote Eagle International Equity Fund R4446E112 STL Statoil ASA 5/15/12 Reelect Chairman of Nominating Committee - Bundled Management WITH Do Not Vote Eagle International Equity Fund R4446E112 STL Statoil ASA 5/15/12 Approve Remuneration ofMembers of Nominating Committee in the Amount of NOK 10,800 per Meeting for Chairman and NOK 8,000 per Meeting for Regular Members Management WITH Do Not Vote Eagle International Equity Fund R4446E112 STL Statoil ASA 5/15/12 Authorize Repurchase and Reissuance of Shares up to a Nominal Value of NOK 27.5 Million in Connection with Share Saving Scheme for Employees Management WITH Do Not Vote Eagle International Equity Fund R4446E112 STL Statoil ASA 5/15/12 Authorize Repurchase of Shares up to a Nominal Value of NOK 187.5 Million and Cancellation of Repurchased Shares Management WITH Do Not Vote Eagle International Equity Fund G1245Z108 BG. BG Group plc 5/16/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G1245Z108 BG. BG Group plc 5/16/12 Approve Remuneration Report Management WITH For Eagle International Equity Fund G1245Z108 BG. BG Group plc 5/16/12 Approve Final Dividend Management WITH For Eagle International Equity Fund G1245Z108 BG. BG Group plc 5/16/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G1245Z108 BG. BG Group plc 5/16/12 Reappoint PricewaterhouseCoopers LLP as Auditors Management WITH For Eagle International Equity Fund G1245Z108 BG. BG Group plc 5/16/12 Authorise the Audit Committee to Fix Remuneration of Auditors Management WITH For Eagle International Equity Fund G1245Z108 BG. BG Group plc 5/16/12 Approve EU Political Donations and Expenditure Management WITH For Eagle International Equity Fund G1245Z108 BG. BG Group plc 5/16/12 Authorise Issue of Equity with Pre-emptive Rights Management WITH For Eagle International Equity Fund G1245Z108 BG. BG Group plc 5/16/12 Authorise Issue of Equity without Pre-emptive Rights Management WITH For Eagle International Equity Fund G1245Z108 BG. BG Group plc 5/16/12 Authorise Market Purchase Management WITH For Eagle International Equity Fund G1245Z108 BG. BG Group plc 5/16/12 Authorise the Company to Call EGM with Two Weeks' Notice Management WITH For Eagle International Equity Fund D12096109 BMW BMW Group Bayerische Motoren Werke AG 5/16/12 Approve Allocation of Income and Dividends of EUR 2.32 per Preference Share and EUR 2.30 per Ordinary Share Management WITH For Eagle International Equity Fund D12096109 BMW BMW Group Bayerische Motoren Werke AG 5/16/12 Approve Discharge of Management Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D12096109 BMW BMW Group Bayerische Motoren Werke AG 5/16/12 Approve Discharge of Supervisory Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D12096109 BMW BMW Group Bayerische Motoren Werke AG 5/16/12 Ratify KPMG AG as Auditors for Fiscal 2012 Management WITH For Eagle International Equity Fund D12096109 BMW BMW Group Bayerische Motoren Werke AG 5/16/12 Approve Remuneration System for Management Board Members Management WITH For Eagle International Equity Fund Y14965100 China Mobile Limited 5/16/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund Y14965100 China Mobile Limited 5/16/12 Declare Final Dividend Management WITH For Eagle International Equity Fund Y14965100 China Mobile Limited 5/16/12 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund Y14965100 China Mobile Limited 5/16/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund H83949141 UHR Swatch Group AG 5/16/12 Accept Financial Statements and Statutory Reports Management WITH Do Not Vote Eagle International Equity Fund H83949141 UHR Swatch Group AG 5/16/12 Approve Discharge of Board and Senior Management Management WITH Do Not Vote Eagle International Equity Fund H83949141 UHR Swatch Group AG 5/16/12 Approve Allocation of Income and Dividends of CHF 1.15 per Registered Share and CHF 5.75 per Bearer Share Management WITH Do Not Vote Eagle International Equity Fund H83949141 UHR Swatch Group AG 5/16/12 Ratify PricewaterhouseCoopers as Auditors Management WITH Do Not Vote Eagle International Equity Fund G87572148 Tencent Holdings Ltd. 5/16/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G87572148 Tencent Holdings Ltd. 5/16/12 Declare Final Dividend Management WITH For Eagle International Equity Fund G87572148 Tencent Holdings Ltd. 5/16/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G87572148 Tencent Holdings Ltd. 5/16/12 Authorize Board to Fix Directors' Remuneration Management WITH For Eagle International Equity Fund G87572148 Tencent Holdings Ltd. 5/16/12 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund G87572148 Tencent Holdings Ltd. 5/16/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund G3958R109 Golden Eagle Retail Group Ltd. 5/17/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G3958R109 Golden Eagle Retail Group Ltd. 5/17/12 Approve Final Dividend RMB0.188 Per Share Management WITH For Eagle International Equity Fund G3958R109 Golden Eagle Retail Group Ltd. 5/17/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G3958R109 Golden Eagle Retail Group Ltd. 5/17/12 Authorize Board to Fix Directors' Remuneration Management WITH For Eagle International Equity Fund G3958R109 Golden Eagle Retail Group Ltd. 5/17/12 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund G3958R109 Golden Eagle Retail Group Ltd. 5/17/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund G4576K104 HIK Hikma Pharmaceuticals plc 5/17/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G4576K104 HIK Hikma Pharmaceuticals plc 5/17/12 Approve Final Dividend Management WITH For Eagle International Equity Fund G4576K104 HIK Hikma Pharmaceuticals plc 5/17/12 Reappoint Deloitte LLP as Auditors Management WITH For Eagle International Equity Fund G4576K104 HIK Hikma Pharmaceuticals plc 5/17/12 Authorise Board to Fix Remuneration of Auditors Management WITH For Eagle International Equity Fund G4576K104 HIK Hikma Pharmaceuticals plc 5/17/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G4576K104 HIK Hikma Pharmaceuticals plc 5/17/12 Approve Remuneration Committe Report Management WITH For Eagle International Equity Fund G4576K104 HIK Hikma Pharmaceuticals plc 5/17/12 Authorise Issue of Equity with Pre-emptive Rights Management WITH For Eagle International Equity Fund G4576K104 HIK Hikma Pharmaceuticals plc 5/17/12 Authorise Issue of Equity without Pre-emptive Rights Management WITH For Eagle International Equity Fund G4576K104 HIK Hikma Pharmaceuticals plc 5/17/12 Authorise Market Purchase Management WITH For Eagle International Equity Fund G4576K104 HIK Hikma Pharmaceuticals plc 5/17/12 Authorise the Company to Call EGM with Two Weeks' Notice Management WITH For Eagle International Equity Fund 73755L107 POT Potash Corporation of Saskatchewan Inc. 5/17/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund 73755L107 POT Potash Corporation of Saskatchewan Inc. 5/17/12 Ratify Deloitte & Touche LLP as Auditors Management WITH For Eagle International Equity Fund 73755L107 POT Potash Corporation of Saskatchewan Inc. 5/17/12 Approve 2012 Performance Option Plan Management WITH For Eagle International Equity Fund 73755L107 POT Potash Corporation of Saskatchewan Inc. 5/17/12 Advisory Vote on Executive Compensation Approach Management WITH For Eagle International Equity Fund G7216B145 PMO Premier Oil plc 5/18/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G7216B145 PMO Premier Oil plc 5/18/12 Approve Remuneration Report Management WITH For Eagle International Equity Fund G7216B145 PMO Premier Oil plc 5/18/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G7216B145 PMO Premier Oil plc 5/18/12 Authorise Issue of Equity with Pre-emptive Rights Management WITH For Eagle International Equity Fund G7216B145 PMO Premier Oil plc 5/18/12 Authorise Issue of Equity without Pre-emptive Rights Management WITH For Eagle International Equity Fund G7216B145 PMO Premier Oil plc 5/18/12 Authorise Market Purchase Management WITH For Eagle International Equity Fund G7216B145 PMO Premier Oil plc 5/18/12 Authorise the Company to Call EGM with Two Weeks' Notice Management WITH For Eagle International Equity Fund G7690A118 RDSB Royal Dutch Shell plc 5/22/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G7690A118 RDSB Royal Dutch Shell plc 5/22/12 Approve Remuneration Report Management WITH For Eagle International Equity Fund G7690A118 RDSB Royal Dutch Shell plc 5/22/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G7690A118 RDSB Royal Dutch Shell plc 5/22/12 Reappoint PricewaterhouseCoopers LLP as Auditors Management WITH For Eagle International Equity Fund G7690A118 RDSB Royal Dutch Shell plc 5/22/12 Authorise Board to Fix Remuneration of Auditors Management WITH For Eagle International Equity Fund G7690A118 RDSB Royal Dutch Shell plc 5/22/12 Authorise Issue of Equity with Pre-emptive Rights Management WITH For Eagle International Equity Fund G7690A118 RDSB Royal Dutch Shell plc 5/22/12 Authorise Issue of Equity without Pre-emptive Rights Management WITH For Eagle International Equity Fund G7690A118 RDSB Royal Dutch Shell plc 5/22/12 Authorise Market Purchase of Ordinary Shares Management WITH For Eagle International Equity Fund G7690A118 RDSB Royal Dutch Shell plc 5/22/12 Authorise EU Political Donations and Expenditure Management WITH For Eagle International Equity Fund F43638141 GLE Societe Generale 5/22/12 Approve Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F43638141 GLE Societe Generale 5/22/12 Approve Allocation of Income and and Absence of Dividends Management WITH For Eagle International Equity Fund F43638141 GLE Societe Generale 5/22/12 Approve Consolidated Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F43638141 GLE Societe Generale 5/22/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund F43638141 GLE Societe Generale 5/22/12 Appoint Ernst and Young et Autres as Auditor Management WITH For Eagle International Equity Fund F43638141 GLE Societe Generale 5/22/12 Renew Appointment of Deloitte et Associes as Auditor Management WITH For Eagle International Equity Fund F43638141 GLE Societe Generale 5/22/12 Appoint Picarle et Associes as Alternate Auditor Management WITH For Eagle International Equity Fund F43638141 GLE Societe Generale 5/22/12 Appoint Beas as Alternate Auditor Management WITH For Eagle International Equity Fund F43638141 GLE Societe Generale 5/22/12 Authorize Repurchase of Up to 5 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund F43638141 GLE Societe Generale 5/22/12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 485 Million; and/or Capitalization of Reserves of up to EUR 550 Million Management WITH For Eagle International Equity Fund F43638141 GLE Societe Generale 5/22/12 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 145 Million Management WITH For Eagle International Equity Fund F43638141 GLE Societe Generale 5/22/12 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management WITH For Eagle International Equity Fund F43638141 GLE Societe Generale 5/22/12 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management WITH For Eagle International Equity Fund F43638141 GLE Societe Generale 5/22/12 Approve Issuance of Securities Convertible into Debt up to an Aggregate Amount of EUR 2 Billion Management WITH For Eagle International Equity Fund F43638141 GLE Societe Generale 5/22/12 Amend Performance Condition for Restricted Share Plan Adopted on Novembre 2, 2010 Management WITH For Eagle International Equity Fund F43638141 GLE Societe Generale 5/22/12 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management WITH For Eagle International Equity Fund F43638141 GLE Societe Generale 5/22/12 Authorize Filing of Required Documents/Other Formalities Management WITH For Eagle International Equity Fund F1058Q238 BNP BNP Paribas SA 5/23/12 Approve Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F1058Q238 BNP BNP Paribas SA 5/23/12 Approve Consolidated Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F1058Q238 BNP BNP Paribas SA 5/23/12 Approve Allocation of Income and Dividends of EUR 1.20 per Share Management WITH For Eagle International Equity Fund F1058Q238 BNP BNP Paribas SA 5/23/12 Approve Auditors' Special Report on Related-Party Transactions Management WITH For Eagle International Equity Fund F1058Q238 BNP BNP Paribas SA 5/23/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund F1058Q238 BNP BNP Paribas SA 5/23/12 Renew Appointments of Deloitte & Associes as Auditor and Beas as Alternate Auditor Management WITH For Eagle International Equity Fund F1058Q238 BNP BNP Paribas SA 5/23/12 Renew Appointments of Mazars as Auditor and Michel Barbet Massin as Alternate Auditor Management WITH For Eagle International Equity Fund F1058Q238 BNP BNP Paribas SA 5/23/12 Renew Appointment of PricewaterhouseCoopers as Auditors and Elect Anik Chaumartin as Alternate Auditor Management WITH For Eagle International Equity Fund F1058Q238 BNP BNP Paribas SA 5/23/12 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1 Billion Management WITH For Eagle International Equity Fund F1058Q238 BNP BNP Paribas SA 5/23/12 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 350 Million Management WITH For Eagle International Equity Fund F1058Q238 BNP BNP Paribas SA 5/23/12 Authorize Capital Increase of Up to EUR 350 Million for Future Exchange Offers Management WITH For Eagle International Equity Fund F1058Q238 BNP BNP Paribas SA 5/23/12 Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Management WITH For Eagle International Equity Fund F1058Q238 BNP BNP Paribas SA 5/23/12 Set Total Limit for Capital Increase to Result from Issuance Requests under Items 14 to 16 at EUR 350 Million Management WITH For Eagle International Equity Fund F1058Q238 BNP BNP Paribas SA 5/23/12 Authorize Capitalization of Reserves of Up to EUR 1 Billion for Bonus Issue or Increase in Par Value Management WITH For Eagle International Equity Fund F1058Q238 BNP BNP Paribas SA 5/23/12 Set Total Limit for Capital Increase to Result from Issuance Requests under Items 13 to 16 at EUR 1 Billion Management WITH For Eagle International Equity Fund F1058Q238 BNP BNP Paribas SA 5/23/12 Approve Employee Stock Purchase Plan Management WITH For Eagle International Equity Fund F1058Q238 BNP BNP Paribas SA 5/23/12 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management WITH For Eagle International Equity Fund F1058Q238 BNP BNP Paribas SA 5/23/12 Authorize Filing of Required Documents/Other Formalities Management WITH For Eagle International Equity Fund Y15045100 China National Building Material Co., Ltd. 5/23/12 Approve Reports of Directors Management WITH For Eagle International Equity Fund Y15045100 China National Building Material Co., Ltd. 5/23/12 Approve Reports of Supervisory Committee Management WITH For Eagle International Equity Fund Y15045100 China National Building Material Co., Ltd. 5/23/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund Y15045100 China National Building Material Co., Ltd. 5/23/12 Approve Profit Distribution Plan and Distribution of Final Dividend Management WITH For Eagle International Equity Fund Y15045100 China National Building Material Co., Ltd. 5/23/12 Authorize Board to Deal with Matters in Relation to the Distribution of Interim Dividend for the Year 2012 Management WITH For Eagle International Equity Fund Y15045100 China National Building Material Co., Ltd. 5/23/12 Reappoint Vocation International Certified Public Accountants Co., Ltd., and Baker Tilly Hong Kong Limited as Domestic and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund Y15045100 China National Building Material Co., Ltd. 5/23/12 Adopt Dividend Distribution Plan Management WITH For Eagle International Equity Fund Y15045100 China National Building Material Co., Ltd. 5/23/12 Approve Amendments of the Approved Rules for Management of Funds Raised from Capital Markets Management WITH For Eagle International Equity Fund Y15045100 China National Building Material Co., Ltd. 5/23/12 Amend Articles of Association Management WITH For Eagle International Equity Fund Y6883Q138 Petrochina Company Limited 5/23/12 Accept Report of the Board of Directors Management WITH For Eagle International Equity Fund Y6883Q138 Petrochina Company Limited 5/23/12 Accept Report of the Supervisory Committee Management WITH For Eagle International Equity Fund Y6883Q138 Petrochina Company Limited 5/23/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund Y6883Q138 Petrochina Company Limited 5/23/12 Approve Final Dividend Management WITH For Eagle International Equity Fund Y6883Q138 Petrochina Company Limited 5/23/12 Authorize Board to Determine the Distribution of Interim Dividends for the Year 2012 Management WITH For Eagle International Equity Fund Y6883Q138 Petrochina Company Limited 5/23/12 Reappoint PricewaterhouseCoopers, Certified Public Accountants as International Auditors and PricewaterhouseCoopers Zhong Tian CPAs Company Limited, Certified Public Accountantsas Domestic Auditors and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund D66992104 SAP SAP AG 5/23/12 Approve Allocation of Income and Dividends of EUR 1.10 per Share Management WITH For Eagle International Equity Fund D66992104 SAP SAP AG 5/23/12 Approve Discharge of Management Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D66992104 SAP SAP AG 5/23/12 Approve Discharge of Supervisory Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D66992104 SAP SAP AG 5/23/12 Ratify KPMG AG as Auditors for Fiscal 2012 Management WITH For Eagle International Equity Fund D66992104 SAP SAP AG 5/23/12 Amend Articles Re: Cancellation of Pool of Authorized Capital; Elimination of Clauses Referring to Registered Shares Management WITH For Eagle International Equity Fund D2035M136 DTE Deutsche Telekom AG 5/24/12 Approve Allocation of Income and Dividends of EUR 0.70 per Share Management WITH For Eagle International Equity Fund D2035M136 DTE Deutsche Telekom AG 5/24/12 Approve Discharge of Management Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D2035M136 DTE Deutsche Telekom AG 5/24/12 Approve Discharge of Former Supervisory Board Member Klaus Zumwinkel for Fiscal 2008 Management WITH For Eagle International Equity Fund D2035M136 DTE Deutsche Telekom AG 5/24/12 Approve Discharge of Supervisory Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D2035M136 DTE Deutsche Telekom AG 5/24/12 Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2012 Management WITH For Eagle International Equity Fund D2035M136 DTE Deutsche Telekom AG 5/24/12 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management WITH For Eagle International Equity Fund D2035M136 DTE Deutsche Telekom AG 5/24/12 Authorize Use of Financial Derivatives when Repurchasing Shares Management WITH For Eagle International Equity Fund D2035M136 DTE Deutsche Telekom AG 5/24/12 Elect Dagmar Kollmann to the Supervisory Board Management WITH For Eagle International Equity Fund D2035M136 DTE Deutsche Telekom AG 5/24/12 Elect Lawrence Guffey to the Supervisory Board Management WITH For Eagle International Equity Fund D2035M136 DTE Deutsche Telekom AG 5/24/12 Approve Affiliation Agreements with Subsidiary Scout24 Holding GmbH Management WITH For Eagle International Equity Fund D2035M136 DTE Deutsche Telekom AG 5/24/12 Amend Corporate Purpose in Art. 2.1 Management WITH For Eagle International Equity Fund D2035M136 DTE Deutsche Telekom AG 5/24/12 Amend Corporate Purpose in Art. 2.1.1 Management WITH For Eagle International Equity Fund F4958P102 ILD Iliad 5/24/12 Approve Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F4958P102 ILD Iliad 5/24/12 Approve Consolidated Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F4958P102 ILD Iliad 5/24/12 Approve Allocation of Income and Dividends of EUR 0.37 per Share Management WITH For Eagle International Equity Fund F4958P102 ILD Iliad 5/24/12 Reelect Thomas Reynaud as Director Management WITH For Eagle International Equity Fund F4958P102 ILD Iliad 5/24/12 Reelect Marie-Christine Levet as Director Management WITH For Eagle International Equity Fund F4958P102 ILD Iliad 5/24/12 Reelect PricewaterhouseCoopers Audit as Auditor Management WITH For Eagle International Equity Fund F4958P102 ILD Iliad 5/24/12 Reelect Etienne Boris as Alternate Auditor Management WITH For Eagle International Equity Fund F4958P102 ILD Iliad 5/24/12 Approve Remuneration of Directors in the Aggregate Amount of EUR 100,000 Management WITH For Eagle International Equity Fund F4958P102 ILD Iliad 5/24/12 Change Location of Registered Office to 16, rue de la ville l Eveque, 75008 Paris Management WITH For Eagle International Equity Fund F4958P102 ILD Iliad 5/24/12 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management WITH For Eagle International Equity Fund F4958P102 ILD Iliad 5/24/12 Authorize Filing of Required Documents/Other Formalities Management WITH For Eagle International Equity Fund Y1662W117 CNOOC Ltd. 5/25/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund Y1662W117 CNOOC Ltd. 5/25/12 Declare Final Dividend Management WITH For Eagle International Equity Fund Y1662W117 CNOOC Ltd. 5/25/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund Y1662W117 CNOOC Ltd. 5/25/12 Authorize Board to Fix Remuneration of Directors Management WITH For Eagle International Equity Fund Y1662W117 CNOOC Ltd. 5/25/12 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund Y1662W117 CNOOC Ltd. 5/25/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund Y13213106 Cheung Kong (Holdings) Limited 5/25/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund Y13213106 Cheung Kong (Holdings) Limited 5/25/12 Approve Final Dividend Management WITH For Eagle International Equity Fund Y13213106 Cheung Kong (Holdings) Limited 5/25/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund Y13213106 Cheung Kong (Holdings) Limited 5/25/12 Appoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund Y13213106 Cheung Kong (Holdings) Limited 5/25/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund Y15037107 China Resources Enterprises, Ltd. 5/25/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund Y15037107 China Resources Enterprises, Ltd. 5/25/12 Approve Final Dividend of HK$0.32 Per Share Management WITH For Eagle International Equity Fund Y15037107 China Resources Enterprises, Ltd. 5/25/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund Y15037107 China Resources Enterprises, Ltd. 5/25/12 Appoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund Y15037107 China Resources Enterprises, Ltd. 5/25/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund Y1504C113 China Shenhua Energy Co., Ltd. 5/25/12 Accept Report of Board of Directors Management WITH For Eagle International Equity Fund Y1504C113 China Shenhua Energy Co., Ltd. 5/25/12 Accept Report of Board of Supervisors Management WITH For Eagle International Equity Fund Y1504C113 China Shenhua Energy Co., Ltd. 5/25/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund Y1504C113 China Shenhua Energy Co., Ltd. 5/25/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund Y1504C113 China Shenhua Energy Co., Ltd. 5/25/12 Approve Profit Distribution Plan For the Year Ended Dec. 31, 2011 Management WITH For Eagle International Equity Fund Y1504C113 China Shenhua Energy Co., Ltd. 5/25/12 Authorize Board to Fix Remuneration of Directors and Supervisors Management WITH For Eagle International Equity Fund Y1504C113 China Shenhua Energy Co., Ltd. 5/25/12 Reappoint KPMG Huazhen and KPMG as PRC and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund Y1504C113 China Shenhua Energy Co., Ltd. 5/25/12 Amend Rules of Procedure of Board Meeting of the Company Management WITH For Eagle International Equity Fund Y1504C113 China Shenhua Energy Co., Ltd. 5/25/12 Amend Related Party Transactions Decision Making Rules of the Company Management WITH For Eagle International Equity Fund Y1504C113 China Shenhua Energy Co., Ltd. 5/25/12 Elect Kong Dong as Non-Executive Director Share Holder WITH For Eagle International Equity Fund Y1504C113 China Shenhua Energy Co., Ltd. 5/25/12 Elect Chen Hongsheng as Non-Executive Director Share Holder WITH For Eagle International Equity Fund Y1504C113 China Shenhua Energy Co., Ltd. 5/25/12 Amend Articles: Board-Related Management WITH For Eagle International Equity Fund Y1504C113 China Shenhua Energy Co., Ltd. 5/25/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund G4634U169 HSBA HSBC Holdings plc 5/25/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G4634U169 HSBA HSBC Holdings plc 5/25/12 Approve Remuneration Report Management WITH For Eagle International Equity Fund G4634U169 HSBA HSBC Holdings plc 5/25/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G4634U169 HSBA HSBC Holdings plc 5/25/12 Reappoint KPMG Audit plc as Auditors and Authorise Their Remuneration Management WITH For Eagle International Equity Fund G4634U169 HSBA HSBC Holdings plc 5/25/12 Authorise Issue of Equity with Pre-emptive Rights Management WITH For Eagle International Equity Fund G4634U169 HSBA HSBC Holdings plc 5/25/12 Authorise Issue of Equity without Pre-emptive Rights Management WITH For Eagle International Equity Fund G4634U169 HSBA HSBC Holdings plc 5/25/12 Authorise Market Purchase Management WITH For Eagle International Equity Fund G4634U169 HSBA HSBC Holdings plc 5/25/12 Approve Scrip Dividend Program Management WITH For Eagle International Equity Fund G4634U169 HSBA HSBC Holdings plc 5/25/12 Authorise the Company to Call EGM with Two Weeks' Notice Management WITH For Eagle International Equity Fund Y38024108 Hutchison Whampoa Limited 5/25/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund Y38024108 Hutchison Whampoa Limited 5/25/12 Approve Final Dividend Management WITH For Eagle International Equity Fund Y38024108 Hutchison Whampoa Limited 5/25/12 Appoint Auditors and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund Y38024108 Hutchison Whampoa Limited 5/25/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund Y38024108 Hutchison Whampoa Limited 5/25/12 Amend Articles of Association Management WITH For Eagle International Equity Fund T55067101 ISP Intesa SanPaolo SPA 5/28/12 Cover Losses and ApproveDividend through Partial Distribution of Reserves Management WITH For Eagle International Equity Fund T55067101 ISP Intesa SanPaolo SPA 5/28/12 Approve Remuneration Report Management WITH For Eagle International Equity Fund T55067101 ISP Intesa SanPaolo SPA 5/28/12 Approve Restricted Stock Plan; Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management WITH For Eagle International Equity Fund G09702104 Belle International Holdings Ltd 5/29/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G09702104 Belle International Holdings Ltd 5/29/12 Declare Final Dividend Management WITH For Eagle International Equity Fund G09702104 Belle International Holdings Ltd 5/29/12 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund G09702104 Belle International Holdings Ltd 5/29/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G09702104 Belle International Holdings Ltd 5/29/12 Authorize Board to Fix Remuneration of Directors Management WITH For Eagle International Equity Fund G09702104 Belle International Holdings Ltd 5/29/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund Y0698A107 Bank of China Limited 5/30/12 Approve 2011 Work Report of Board of Directors Management WITH For Eagle International Equity Fund Y0698A107 Bank of China Limited 5/30/12 Approve 2011 Work Report of Board of Supervisors Management WITH For Eagle International Equity Fund Y0698A107 Bank of China Limited 5/30/12 Approve2011 Annual Financial Statements Management WITH For Eagle International Equity Fund Y0698A107 Bank of China Limited 5/30/12 Approve 2011 Profit Distribution Plan Management WITH For Eagle International Equity Fund Y0698A107 Bank of China Limited 5/30/12 Approve 2012 Annual Budget Report Management WITH For Eagle International Equity Fund Y0698A107 Bank of China Limited 5/30/12 Reappoint PricewaterhouseCoopers Zhong Tian CPAs Limited Company and PricewaterhouseCoopers Hong Kong as Auditors Management WITH For Eagle International Equity Fund Y0698A107 Bank of China Limited 5/30/12 Elect Arnout Henricus Elisabeth Maria Wellink as Independent Non-Executive Director Management WITH For Eagle International Equity Fund Y0698A107 Bank of China Limited 5/30/12 Amend Articles of Association Management WITH For Eagle International Equity Fund Y1434M108 China CITIC Bank Corporation Ltd. 5/30/12 Approve Report of the Board of Directors Management WITH For Eagle International Equity Fund Y1434M108 China CITIC Bank Corporation Ltd. 5/30/12 Approve Report of the Board of Supervisors Management WITH For Eagle International Equity Fund Y1434M108 China CITIC Bank Corporation Ltd. 5/30/12 Approve 2011 Annual Report Management WITH For Eagle International Equity Fund Y1434M108 China CITIC Bank Corporation Ltd. 5/30/12 Approve Financial Report Management WITH For Eagle International Equity Fund Y1434M108 China CITIC Bank Corporation Ltd. 5/30/12 Approve Profit Distribution Plan for the Year 2011 Management WITH For Eagle International Equity Fund Y1434M108 China CITIC Bank Corporation Ltd. 5/30/12 Approve Financial Budget Plan for the Year 2012 Management WITH For Eagle International Equity Fund Y1434M108 China CITIC Bank Corporation Ltd. 5/30/12 Approve Resolution on Engagement of Accounting Firms and Their Service Fees Management WITH For Eagle International Equity Fund Y1434M108 China CITIC Bank Corporation Ltd. 5/30/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund Y1434M108 China CITIC Bank Corporation Ltd. 5/30/12 Reelect Supervisors - Bundled Management WITH For Eagle International Equity Fund Y1434M108 China CITIC Bank Corporation Ltd. 5/30/12 Approve Grant of Credit Facilities by the Bank to CITIC Group Management WITH For Eagle International Equity Fund Y1434M108 China CITIC Bank Corporation Ltd. 5/30/12 Approve Special Report on Related Party Transactions of the Bank for the Year 2011 Management WITH For Eagle International Equity Fund Y1434M108 China CITIC Bank Corporation Ltd. 5/30/12 Amend Articles of Association, Rules of Procedures of the Shareholders General Meeting, and Rules of Procedures of the Board of Directors Management WITH For Eagle International Equity Fund Y1434M108 China CITIC Bank Corporation Ltd. 5/30/12 Amend Articles of Association and Rules of Procedures of the Board of Supervisors Management WITH For Eagle International Equity Fund Y14896107 China Merchants Bank Co Ltd 5/30/12 Approve Work Report of the Board of Directors Management WITH For Eagle International Equity Fund Y14896107 China Merchants Bank Co Ltd 5/30/12 Approve Work Report of the Board of Supervisors Management WITH For Eagle International Equity Fund Y14896107 China Merchants Bank Co Ltd 5/30/12 Approve Annual Report Management WITH For Eagle International Equity Fund Y14896107 China Merchants Bank Co Ltd 5/30/12 Approve Audited Financial Statements Management WITH For Eagle International Equity Fund Y14896107 China Merchants Bank Co Ltd 5/30/12 Approve Profit Appropriation Plan for the Year 2011 Including the Distribution of Final Dividend Management WITH For Eagle International Equity Fund Y14896107 China Merchants Bank Co Ltd 5/30/12 Reappoint KPMG Huazhen for PRC Audit and KPMG for Overseas Audit and Approve their Remuneration Management WITH For Eagle International Equity Fund Y14896107 China Merchants Bank Co Ltd 5/30/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund Y14896107 China Merchants Bank Co Ltd 5/30/12 Elect Supervisor - Bundled Management WITH For Eagle International Equity Fund Y14896107 China Merchants Bank Co Ltd 5/30/12 Approve Assessment Report on the Duty Performance of Directors Management WITH For Eagle International Equity Fund Y14896107 China Merchants Bank Co Ltd 5/30/12 Approve Assessment Report on the Duty Performance of Supervisors Management WITH For Eagle International Equity Fund Y14896107 China Merchants Bank Co Ltd 5/30/12 Approve Assessment Report on the Duty Performance and Cross-evaluation of Independent Non-Executive Directors Management WITH For Eagle International Equity Fund Y14896107 China Merchants Bank Co Ltd 5/30/12 Approve Related Party Transaction Report Management WITH For Eagle International Equity Fund Y14896107 China Merchants Bank Co Ltd 5/30/12 Approve Issuance of Tier 2 Capital Instruments to Substitute for Maturing Tier 2 Capital Instruments Management WITH For Eagle International Equity Fund Y01373110 Anhui Conch Cement Company Ltd 5/31/12 Accept Report of Board of Directors Management WITH For Eagle International Equity Fund Y01373110 Anhui Conch Cement Company Ltd 5/31/12 Accept Report of Supervisory Committee Management WITH For Eagle International Equity Fund Y01373110 Anhui Conch Cement Company Ltd 5/31/12 Accept Audited Financial Reports Management WITH For Eagle International Equity Fund Y01373110 Anhui Conch Cement Company Ltd 5/31/12 Elect Wong Kun Kau as Independent Non-Executive Director Management WITH For Eagle International Equity Fund Y01373110 Anhui Conch Cement Company Ltd 5/31/12 Reappoint KPMG Huazhen Certified Public Accountants and KPMG Certified Public Accountants as PRC Auditors and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund Y01373110 Anhui Conch Cement Company Ltd 5/31/12 Approve Profit Distribution Proposal for 2011 Management WITH For Eagle International Equity Fund Y01373110 Anhui Conch Cement Company Ltd 5/31/12 Amend Articles of Association of the Company Management WITH For Eagle International Equity Fund Y1489Q103 China Merchants Holdings (International) Co. Ltd. 5/31/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund Y1489Q103 China Merchants Holdings (International) Co. Ltd. 5/31/12 Approve Final Dividend of HK$0.68 Per Share in Scrip Form with Cash Option Management WITH For Eagle International Equity Fund Y1489Q103 China Merchants Holdings (International) Co. Ltd. 5/31/12 Authorize Board to Fix Remuneration of Directors Management WITH For Eagle International Equity Fund Y1489Q103 China Merchants Holdings (International) Co. Ltd. 5/31/12 Appoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund Y1489Q103 China Merchants Holdings (International) Co. Ltd. 5/31/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund D18190898 DBK Deutsche Bank AG 5/31/12 Approve Allocation of Income and Dividends of EUR 0.75 per Share Management WITH For Eagle International Equity Fund D18190898 DBK Deutsche Bank AG 5/31/12 Approve Discharge of Management Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D18190898 DBK Deutsche Bank AG 5/31/12 Approve Discharge of Supervisory Board for Fiscal 2011 Management WITH For Eagle International Equity Fund D18190898 DBK Deutsche Bank AG 5/31/12 Ratify KPMG AG as Auditors for Fiscal 2012 Management WITH For Eagle International Equity Fund D18190898 DBK Deutsche Bank AG 5/31/12 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management WITH For Eagle International Equity Fund D18190898 DBK Deutsche Bank AG 5/31/12 Authorize Use of Financial Derivatives when Repurchasing Shares Management WITH For Eagle International Equity Fund D18190898 DBK Deutsche Bank AG 5/31/12 Approve Remuneration System for Management Board Members Management WITH For Eagle International Equity Fund D18190898 DBK Deutsche Bank AG 5/31/12 Elect Paul Achleitner to the Supervisory Board Management WITH For Eagle International Equity Fund D18190898 DBK Deutsche Bank AG 5/31/12 Elect Peter Loescher to the Supervisory Board Management WITH For Eagle International Equity Fund D18190898 DBK Deutsche Bank AG 5/31/12 Elect Klaus Ruediger Truetzschler to the Supervisory Board Management WITH For Eagle International Equity Fund D18190898 DBK Deutsche Bank AG 5/31/12 Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 9 Billion; Approve Creation of EUR 230.4 Million Pool of Capital to Guarantee Conversion Rights Management WITH For Eagle International Equity Fund F17114103 EAD European Aeronautic Defence and Space Company EADS NV 5/31/12 Adopt Financial Statements Management WITH For Eagle International Equity Fund F17114103 EAD European Aeronautic Defence and Space Company EADS NV 5/31/12 Approve Allocation of Income and Dividends of EUR 0.45 per Share Management WITH For Eagle International Equity Fund F17114103 EAD European Aeronautic Defence and Space Company EADS NV 5/31/12 Approve Discharge of Board of Directors Management WITH For Eagle International Equity Fund F17114103 EAD European Aeronautic Defence and Space Company EADS NV 5/31/12 Ratify Ernst & Younba as Co-Auditors Management WITH For Eagle International Equity Fund F17114103 EAD European Aeronautic Defence and Space Company EADS NV 5/31/12 Ratify KPMG Accountants N.V. as Co-Auditors Management WITH For Eagle International Equity Fund F17114103 EAD European Aeronautic Defence and Space Company EADS NV 5/31/12 Amend Articles 15, 16, and 17 Re: Voting Rights Management WITH For Eagle International Equity Fund F17114103 EAD European Aeronautic Defence and Space Company EADS NV 5/31/12 Approve Remuneration of Executive and Non-Executive Directors Management WITH For Eagle International Equity Fund F17114103 EAD European Aeronautic Defence and Space Company EADS NV 5/31/12 Grant Board Authority to Issue Shares Up To 0.15 Percent of Authorized Capital and Excluding Preemptive Rights Management WITH For Eagle International Equity Fund F17114103 EAD European Aeronautic Defence and Space Company EADS NV 5/31/12 Approve Cancellation of Repurchased Shares Management WITH For Eagle International Equity Fund F17114103 EAD European Aeronautic Defence and Space Company EADS NV 5/31/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund Y3990B112 Industrial and Commercial Bank of China Limited 5/31/12 Accept 2011 Work Report of Board of Directors Management WITH For Eagle International Equity Fund Y3990B112 Industrial and Commercial Bank of China Limited 5/31/12 Accept 2011 Work Report of Board of Supervisors Management WITH For Eagle International Equity Fund Y3990B112 Industrial and Commercial Bank of China Limited 5/31/12 Accept Bank's 2011 Audited Accounts Management WITH For Eagle International Equity Fund Y3990B112 Industrial and Commercial Bank of China Limited 5/31/12 Approve 2011 Profit Distribution Plan Management WITH For Eagle International Equity Fund Y3990B112 Industrial and Commercial Bank of China Limited 5/31/12 Reappoint Ernst & Young and Ernst & Young Hua Ming as Auditors and Authorize Board to Fix Their Aggregate Audit Fees for 2012 of RMB 165.6 Million Management WITH For Eagle International Equity Fund Y3990B112 Industrial and Commercial Bank of China Limited 5/31/12 Elect External Supervisor - Bundled Management WITH For Eagle International Equity Fund Y3990B112 Industrial and Commercial Bank of China Limited 5/31/12 Elect Independent Non-Executive Director Share Holder WITH For Eagle International Equity Fund Y3990B112 Industrial and Commercial Bank of China Limited 5/31/12 Approve Payment of Remuneration to Directors and Supervisors Share Holder WITH For Eagle International Equity Fund G49204103 Intime Department Store (Group) Co., Ltd. 5/31/12 Accept Financial Statements and Statutory Reports (Voting) Management WITH For Eagle International Equity Fund G49204103 Intime Department Store (Group) Co., Ltd. 5/31/12 Approve Final Dividend of RMB 0.07 Per Share Management WITH For Eagle International Equity Fund G49204103 Intime Department Store (Group) Co., Ltd. 5/31/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G49204103 Intime Department Store (Group) Co., Ltd. 5/31/12 Authorize Board to Fix Remuneration of Directors Management WITH For Eagle International Equity Fund G49204103 Intime Department Store (Group) Co., Ltd. 5/31/12 Reappoint Ernst & Young Auditors and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund G49204103 Intime Department Store (Group) Co., Ltd. 5/31/12 Authorize Share Repurchase Program Management WITH For Eagle International Equity Fund F4035A557 SAF Safran 5/31/12 Approve Financial Statements and Discharge Directors Management WITH For Eagle International Equity Fund F4035A557 SAF Safran 5/31/12 Approve Consolidated Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund F4035A557 SAF Safran 5/31/12 Approve Allocation of Income and Dividends of EUR 0.62 per Share Management WITH For Eagle International Equity Fund F4035A557 SAF Safran 5/31/12 Approve Auditors' Special Report on New Related-Party Transactions Management WITH For Eagle International Equity Fund F4035A557 SAF Safran 5/31/12 Approve Remuneration of Directors in the Aggregate Amount of EUR 670,000 Management WITH For Eagle International Equity Fund F4035A557 SAF Safran 5/31/12 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management WITH For Eagle International Equity Fund F4035A557 SAF Safran 5/31/12 Approve Employee Stock Purchase Plan Management WITH For Eagle International Equity Fund F4035A557 SAF Safran 5/31/12 Authorize Filing of Required Documents/Other Formalities Management WITH For Eagle International Equity Fund G7800X107 Sands China Ltd. 6/1/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G7800X107 Sands China Ltd. 6/1/12 Approve Final Dividend of HK$0.58 Per Share Management WITH For Eagle International Equity Fund G7800X107 Sands China Ltd. 6/1/12 Authorize Board to Fix Remuneration of Directors Management WITH For Eagle International Equity Fund G7800X107 Sands China Ltd. 6/1/12 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund G7800X107 Sands China Ltd. 6/1/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund X76318108 SBER Sberbank of Russia 6/1/12 Approve Annual Report Management WITH For Eagle International Equity Fund X76318108 SBER Sberbank of Russia 6/1/12 Approve Financial Statements Management WITH For Eagle International Equity Fund X76318108 SBER Sberbank of Russia 6/1/12 Approve Allocation of Income and Dividends of RUB 2.08 per Common Share and RUB 2.59 per Preferred Share Management WITH For Eagle International Equity Fund X76318108 SBER Sberbank of Russia 6/1/12 Ratify Auditor Management WITH For Eagle International Equity Fund X76318108 SBER Sberbank of Russia 6/1/12 Elect Directors - Bundled Management WITH Split Eagle International Equity Fund X76318108 SBER Sberbank of Russia 6/1/12 Elect Audit Commission - Bundled Management WITH For Eagle International Equity Fund X76318108 SBER Sberbank of Russia 6/1/12 Approve Charter in New Edition Management WITH For Eagle International Equity Fund G98149100 Wynn Macau Ltd. 6/5/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G98149100 Wynn Macau Ltd. 6/5/12 Elect Directors - bundled Management WITH For Eagle International Equity Fund G98149100 Wynn Macau Ltd. 6/5/12 Authorize Board to Fix Remuneration of Directors Management WITH For Eagle International Equity Fund G98149100 Wynn Macau Ltd. 6/5/12 Reappoint Ernst & Young as Auditors and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund G98149100 Wynn Macau Ltd. 6/5/12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management WITH For Eagle International Equity Fund Y1397N101 China Construction Bank Corporation 6/7/12 Approve 2011 Report of Board of Directors Management WITH For Eagle International Equity Fund Y1397N101 China Construction Bank Corporation 6/7/12 Approve 2011 Report of Board of Supervisors Management WITH For Eagle International Equity Fund Y1397N101 China Construction Bank Corporation 6/7/12 Approve 2011 Final Financial Accounts Management WITH For Eagle International Equity Fund Y1397N101 China Construction Bank Corporation 6/7/12 Approve 2011 Profit Distribution Plan Management WITH For Eagle International Equity Fund Y1397N101 China Construction Bank Corporation 6/7/12 Approve 2011 Final Emoluments Distribution Plan for Directors and Supervisors Management WITH For Eagle International Equity Fund Y1397N101 China Construction Bank Corporation 6/7/12 Approve Budget of 2012 Fixed Assets Investment Management WITH For Eagle International Equity Fund Y1397N101 China Construction Bank Corporation 6/7/12 Appoint Auditors and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund Y1397N101 China Construction Bank Corporation 6/7/12 Reelect Chen Zuofu as Executive Director Management WITH For Eagle International Equity Fund Y1397N101 China Construction Bank Corporation 6/7/12 Elect Elaine La Roche as Independent Non-Executive Director Management WITH For Eagle International Equity Fund Y1397N101 China Construction Bank Corporation 6/7/12 Amend Articles of Association of the Bank Management WITH For Eagle International Equity Fund Y1397N101 China Construction Bank Corporation 6/7/12 Amend Procedural Rules for Shareholders' General Meeting of the Bank Management WITH For Eagle International Equity Fund Y1397N101 China Construction Bank Corporation 6/7/12 Amend Procedural Rules for the Board of Directors of the Bank Management WITH For Eagle International Equity Fund Y1397N101 China Construction Bank Corporation 6/7/12 Amend Procedural Rules for the Board of Supervisors of the Bank Management WITH For Eagle International Equity Fund Agricultural Bank of China 6/8/12 Accept 2011 Work Report of the Board of Directors Management WITH For Eagle International Equity Fund Agricultural Bank of China 6/8/12 Accept 2011 Work Report of the Board of Supervisors Management WITH For Eagle International Equity Fund Agricultural Bank of China 6/8/12 Accept Final Financial Accounts for 2011 Management WITH For Eagle International Equity Fund Agricultural Bank of China 6/8/12 Approve Profit Distribution Plan for 2011 Management WITH For Eagle International Equity Fund Agricultural Bank of China 6/8/12 Approve Final Remuneration Plan for Directors and Supervisors Management WITH For Eagle International Equity Fund Agricultural Bank of China 6/8/12 Approve Fixed Assets Investment Budget for 2012 Management WITH For Eagle International Equity Fund Agricultural Bank of China 6/8/12 Appoint Deloitte Touche Tohmatsu CPA Ltd. and Deloitte Touche Tohmatsu as External Auditors of the Bank Management WITH For Eagle International Equity Fund Y9892N104 Zhuzhou CSR Times Electric Co Ltd 6/8/12 Accept Report of the Board of Directors Management WITH For Eagle International Equity Fund Y9892N104 Zhuzhou CSR Times Electric Co Ltd 6/8/12 Accept Report of the Supervisory Committee Management WITH For Eagle International Equity Fund Y9892N104 Zhuzhou CSR Times Electric Co Ltd 6/8/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund Y9892N104 Zhuzhou CSR Times Electric Co Ltd 6/8/12 Approve Profit Distribution Plan and Final Dividend Management WITH For Eagle International Equity Fund Y9892N104 Zhuzhou CSR Times Electric Co Ltd 6/8/12 Reappoint Ernst & Young Hua Ming as Auditors and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund Y9892N104 Zhuzhou CSR Times Electric Co Ltd 6/8/12 Approve Adjustment Scheme of the Allowances Payable to the Directors and Supervisors Management WITH For Eagle International Equity Fund Y84629107 Taiwan Semiconductor Manufacturing Co., Ltd. 6/12/12 Approve 2011 Business Operations Report and Financial Statements Management WITH For Eagle International Equity Fund Y84629107 Taiwan Semiconductor Manufacturing Co., Ltd. 6/12/12 Approve Plan on 2011 Profit Distribution Management WITH For Eagle International Equity Fund Y84629107 Taiwan Semiconductor Manufacturing Co., Ltd. 6/12/12 Amend the Articles of Association Management WITH For Eagle International Equity Fund Y84629107 Taiwan Semiconductor Manufacturing Co., Ltd. 6/12/12 Approve Amendment to Rules and Procedures for Election of Directors Management WITH For Eagle International Equity Fund Y84629107 Taiwan Semiconductor Manufacturing Co., Ltd. 6/12/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G9787K108 WPP WPP plc 6/13/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund G9787K108 WPP WPP plc 6/13/12 Approve the Sustainability Report Management WITH For Eagle International Equity Fund G9787K108 WPP WPP plc 6/13/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund G9787K108 WPP WPP plc 6/13/12 Reappoint Deloitte LLP as Auditors and Authorise Their Remuneration Management WITH For Eagle International Equity Fund G9787K108 WPP WPP plc 6/13/12 Authorise Issue of Equity with Pre-emptive Rights Management WITH For Eagle International Equity Fund G9787K108 WPP WPP plc 6/13/12 Authorise Market Purchase of Ordinary Shares Management WITH For Eagle International Equity Fund G9787K108 WPP WPP plc 6/13/12 Authorise Issue of Equity without Pre-emptive Rights Management WITH For Eagle International Equity Fund J92676113 Toyota Motor Corp. 6/15/12 Approve Allocation of Income, with a Final Dividend of JPY 30 Management WITH For Eagle International Equity Fund J92676113 Toyota Motor Corp. 6/15/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund J92676113 Toyota Motor Corp. 6/15/12 Approve Annual Bonus Payment to Directors Management WITH For Eagle International Equity Fund Y36861105 Hon Hai Precision Industry Co., Ltd. 6/18/12 Approve 2011 Business Operations Report and Financial Statements Management WITH For Eagle International Equity Fund Y36861105 Hon Hai Precision Industry Co., Ltd. 6/18/12 Approve Plan on 2011 Profit Distribution Management WITH For Eagle International Equity Fund Y36861105 Hon Hai Precision Industry Co., Ltd. 6/18/12 Approve the Issuance of New Shares by Capitalization of 2011 Profit Management WITH For Eagle International Equity Fund Y36861105 Hon Hai Precision Industry Co., Ltd. 6/18/12 Approve Increase of Cash Capital and Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt Management WITH For Eagle International Equity Fund Y36861105 Hon Hai Precision Industry Co., Ltd. 6/18/12 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets Management WITH For Eagle International Equity Fund Y36861105 Hon Hai Precision Industry Co., Ltd. 6/18/12 Approve Amendment to Rules and Procedures for Election of Directors and Supervisors Management WITH For Eagle International Equity Fund Y36861105 Hon Hai Precision Industry Co., Ltd. 6/18/12 Approve to Amend Rules and Procedures Regarding Shareholder's General Meeting Management WITH For Eagle International Equity Fund Y36861105 Hon Hai Precision Industry Co., Ltd. 6/18/12 Amend the Articles of Association Management WITH For Eagle International Equity Fund J00714105 Aisin Seiki Co. Ltd. 6/19/12 Approve Allocation of Income, with a Final Dividend of JPY 25 Management WITH For Eagle International Equity Fund J00714105 Aisin Seiki Co. Ltd. 6/19/12 Amend Articles To Decrease Maximum Board Size Management WITH For Eagle International Equity Fund J00714105 Aisin Seiki Co. Ltd. 6/19/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund J00714105 Aisin Seiki Co. Ltd. 6/19/12 Approve Annual Bonus Payment to Directors Management WITH For Eagle International Equity Fund J00714105 Aisin Seiki Co. Ltd. 6/19/12 Approve Adjustment to Aggregate Compensation Ceiling for Directors Management WITH For Eagle International Equity Fund BNR Brenntag AG 6/20/12 Approve Allocation of Income and Dividends of EUR 2.00 per Share Management WITH For Eagle International Equity Fund BNR Brenntag AG 6/20/12 Approve Discharge of Management Board for Fiscal 2011 Management WITH For Eagle International Equity Fund BNR Brenntag AG 6/20/12 Approve Discharge of Supervisory Board for Fiscal 2011 Management WITH For Eagle International Equity Fund BNR Brenntag AG 6/20/12 Ratify PricewaterhouseCoopers as Auditors for Fiscal 2012 Management WITH For Eagle International Equity Fund J31843105 KDDI Corporation 6/20/12 Approve Allocation of Income, with a Final Dividend of JPY 8500 Management WITH For Eagle International Equity Fund J31843105 KDDI Corporation 6/20/12 Amend Articles To Allow Sales of Supplementary Shares to Odd-Lot Holders - Limit Rights of Odd-Lot Holders - Indemnify Directors and Statutory Auditors Management WITH For Eagle International Equity Fund J31843105 KDDI Corporation 6/20/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund J31843105 KDDI Corporation 6/20/12 Approve Adjustment to Aggregate Compensation Ceiling for Statutory Auditors Management WITH For Eagle International Equity Fund J35759125 Komatsu Ltd. 6/20/12 Approve Allocation of Income, with a Final Dividend of JPY 21 Management WITH For Eagle International Equity Fund J35759125 Komatsu Ltd. 6/20/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund J35759125 Komatsu Ltd. 6/20/12 Appoint Statutory Auditor Management WITH For Eagle International Equity Fund J35759125 Komatsu Ltd. 6/20/12 Approve Annual Bonus Payment to Directors Management WITH For Eagle International Equity Fund J35759125 Komatsu Ltd. 6/20/12 Approve Adjustment to Aggregate Compensation Ceiling for Statutory Auditors Management WITH For Eagle International Equity Fund J35759125 Komatsu Ltd. 6/20/12 Approve Deep Discount Stock Option Plan Management WITH For Eagle International Equity Fund Y21042109 Dongfeng Motor Group Company Ltd 6/21/12 Accept Report of the Board of Directors Management WITH For Eagle International Equity Fund Y21042109 Dongfeng Motor Group Company Ltd 6/21/12 Accept Report of the Supervisory Committee Management WITH For Eagle International Equity Fund Y21042109 Dongfeng Motor Group Company Ltd 6/21/12 Accept Financial Statements and Report of International Auditors Management WITH For Eagle International Equity Fund Y21042109 Dongfeng Motor Group Company Ltd 6/21/12 Approve Profit Distribution Proposal and Authorize Board to Deal with All Issues in Relation to Distribution of Final Dividend Management WITH For Eagle International Equity Fund Y21042109 Dongfeng Motor Group Company Ltd 6/21/12 Authorize Board to Deal with All Issues in Relation to Distribution of Interim Dividend Management WITH For Eagle International Equity Fund Y21042109 Dongfeng Motor Group Company Ltd 6/21/12 Reappoint Ernst & Young as International Auditors and Ernst & Young Hua Ming as PRC Auditors and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund Y21042109 Dongfeng Motor Group Company Ltd 6/21/12 Authorize Board to Fix Remuneration of Directors and Supervisors Management WITH For Eagle International Equity Fund J22302111 Honda Motor Co. Ltd. 6/21/12 Approve Allocation of Income, with a Final Dividend of JPY 15 Management WITH For Eagle International Equity Fund J22302111 Honda Motor Co. Ltd. 6/21/12 Amend Articles To Indemnify Directors and Statutory Auditors Management WITH For Eagle International Equity Fund J22302111 Honda Motor Co. Ltd. 6/21/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund J22302111 Honda Motor Co. Ltd. 6/21/12 Appoint Statutory Auditor - Bundled Management WITH For Eagle International Equity Fund J44690139 Mitsui & Co. 6/21/12 Approve Allocation of Income, with a Final Dividend of JPY 28 Management WITH For Eagle International Equity Fund J44690139 Mitsui & Co. 6/21/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund J44690139 Mitsui & Co. 6/21/12 Appoint Statutory Auditor Management WITH For Eagle International Equity Fund E6165F166 IBE Iberdrola S.A. 6/22/12 Approve Consolidated and Standalone Financial Statements For FY 2011 Management WITH For Eagle International Equity Fund E6165F166 IBE Iberdrola S.A. 6/22/12 Approve Management Reports Management WITH For Eagle International Equity Fund E6165F166 IBE Iberdrola S.A. 6/22/12 Approve Discharge of Directors Management WITH For Eagle International Equity Fund E6165F166 IBE Iberdrola S.A. 6/22/12 Renew Appointment of Ernst & Young as Auditor Management WITH For Eagle International Equity Fund E6165F166 IBE Iberdrola S.A. 6/22/12 Approve Allocation of Income and Distribution of Dividends of EUR 0.03 Per Share Management WITH For Eagle International Equity Fund E6165F166 IBE Iberdrola S.A. 6/22/12 Approve EUR 2.02 Billion Capital Increase Charged Against Reserves Management WITH For Eagle International Equity Fund E6165F166 IBE Iberdrola S.A. 6/22/12 Ratify Co-option of and Elect Jose Luis San Pedro Guerenabarrena as Director Management WITH For Eagle International Equity Fund E6165F166 IBE Iberdrola S.A. 6/22/12 Ratify Co-option of and Elect Angel Jesus Acebes Paniagua as Director Management WITH For Eagle International Equity Fund E6165F166 IBE Iberdrola S.A. 6/22/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund E6165F166 IBE Iberdrola S.A. 6/22/12 Authorize Issuance of Bonds/Debentures and/or Other Debt Securities Management WITH For Eagle International Equity Fund E6165F166 IBE Iberdrola S.A. 6/22/12 Authorize Listing on and Delisting from Secondary Exchanges of Shares and Other Securities Management WITH For Eagle International Equity Fund E6165F166 IBE Iberdrola S.A. 6/22/12 Approve Charitable Donations Management WITH For Eagle International Equity Fund E6165F166 IBE Iberdrola S.A. 6/22/12 Amend Articles 19.1, 19.4, 20.1, 20.2, 20.4, and 23.3 of Bylaws Management WITH For Eagle International Equity Fund E6165F166 IBE Iberdrola S.A. 6/22/12 Amend Articles 24.1, 24.2, and 25.2 of Bylaws Management WITH For Eagle International Equity Fund E6165F166 IBE Iberdrola S.A. 6/22/12 Amend Articles of General Meeting Regulations Management WITH For Eagle International Equity Fund E6165F166 IBE Iberdrola S.A. 6/22/12 Approve Company's Corporate Web Site Management WITH For Eagle International Equity Fund E6165F166 IBE Iberdrola S.A. 6/22/12 Authorize Board to Ratify and Execute Approved Resolutions Management WITH For Eagle International Equity Fund E6165F166 IBE Iberdrola S.A. 6/22/12 Advisory Vote on Remuneration Report Management WITH For Eagle International Equity Fund J2501P104 Itochu Corp. 6/22/12 Approve Allocation of Income, with a Final Dividend of JPY 27.5 Management WITH For Eagle International Equity Fund J2501P104 Itochu Corp. 6/22/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund J2501P104 Itochu Corp. 6/22/12 Appoint Statutory Auditor Akamatsu, Yoshio Management WITH For Eagle International Equity Fund J58472119 Nitto Denko Corp. 6/22/12 Approve Allocation of Income, with a Final Dividend of JPY 50 Management WITH For Eagle International Equity Fund J58472119 Nitto Denko Corp. 6/22/12 Approve Annual Bonus Payment to Directors Management WITH For Eagle International Equity Fund J58472119 Nitto Denko Corp. 6/22/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund J58472119 Nitto Denko Corp. 6/22/12 Approve Deep Discount Stock Option Plan Management WITH For Eagle International Equity Fund J75963108 SoftBank Corp. 6/22/12 Approve Allocation of Income, with a Final Dividend of JPY 40 Management WITH For Eagle International Equity Fund J43830116 Mitsubishi Corp. 6/26/12 Approve Allocation of Income, with a Final Dividend of JPY 33 Management WITH For Eagle International Equity Fund J43830116 Mitsubishi Corp. 6/26/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund J43830116 Mitsubishi Corp. 6/26/12 Appoint Statutory Auditor -Bundled Management WITH For Eagle International Equity Fund J43830116 Mitsubishi Corp. 6/26/12 Approve Annual Bonus Payment to Directors Management WITH For Eagle International Equity Fund J57160129 Nissan Motor Co. Ltd. 6/26/12 Approve Allocation of Income, with a Final Dividend of JPY 10 Management WITH For Eagle International Equity Fund J57160129 Nissan Motor Co. Ltd. 6/26/12 Elect Director Greg Kelly Management WITH For Eagle International Equity Fund J94104114 Unicharm Corp. 6/26/12 Amend Articles To Increase Maximum Board Size Management WITH For Eagle International Equity Fund J94104114 Unicharm Corp. 6/26/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 6/28/12 Accept Report of the Board of Directors Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 6/28/12 Accept Report of the Supervisory Committee Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 6/28/12 Approve Remuneration Plan for Directors and Supervisors for the Year Ended Dec. 31, 2011 Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 6/28/12 Approve Fixed Asset Investment Plan for the Year Ending Dec. 31, 2012 Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 6/28/12 Reappoint Deloitte Touche Tohmatsu and Deloitte Touche Tohmatsu CPA Ltd. as International and Domestic Auditors, Respectively, and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 6/28/12 Elect Executive Director Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 6/28/12 Reelect Jiang Yunbao as External Supervisor Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 6/28/12 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management WITH For Eagle International Equity Fund Y06988110 Bank of Communications Co., Ltd. 6/28/12 Approve Proposed Amendments to the Authorization to the Board of the Bank Management WITH For Eagle International Equity Fund J10038115 Daikin Industries Ltd. 6/28/12 Approve Allocation of Income, with a Final Dividend of JPY 18 Management WITH For Eagle International Equity Fund J10038115 Daikin Industries Ltd. 6/28/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund J10038115 Daikin Industries Ltd. 6/28/12 Appoint Statutory Auditor Management WITH For Eagle International Equity Fund J10038115 Daikin Industries Ltd. 6/28/12 Appoint Alternate Statutory Auditor Management WITH For Eagle International Equity Fund J10038115 Daikin Industries Ltd. 6/28/12 Approve Annual Bonus Payment to Directors Management WITH For Eagle International Equity Fund J13440102 Fanuc Corp. 6/28/12 Approve Allocation of Income, With a Final Dividend of JPY 99.01 Management WITH For Eagle International Equity Fund J13440102 Fanuc Corp. 6/28/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund J13440102 Fanuc Corp. 6/28/12 Appoint Statutory Auditor Harada, Hajime Management WITH For Eagle International Equity Fund J24994105 Isuzu Motors Ltd. 6/28/12 Approve Allocation of Income, with a Final Dividend of JPY 3 Management WITH For Eagle International Equity Fund J24994105 Isuzu Motors Ltd. 6/28/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund 46579N103 IVN Ivanhoe Mines Ltd. 6/28/12 Fix Number of Directors at Eleven Management WITH For Eagle International Equity Fund 46579N103 IVN Ivanhoe Mines Ltd. 6/28/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund 46579N103 IVN Ivanhoe Mines Ltd. 6/28/12 Approve Termination of Shareholder Rights Plan Management WITH For Eagle International Equity Fund 46579N103 IVN Ivanhoe Mines Ltd. 6/28/12 Change Company Name to Turquoise Hill Resources Ltd. Management WITH For Eagle International Equity Fund 46579N103 IVN Ivanhoe Mines Ltd. 6/28/12 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund J75734103 SMC Corp. 6/28/12 Approve Allocation of Income, with a Final Dividend of JPY 70 Management WITH For Eagle International Equity Fund J75734103 SMC Corp. 6/28/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund J75734103 SMC Corp. 6/28/12 Appoint Statutory Auditor Fujino, Eizo Management WITH For Eagle International Equity Fund J75734103 SMC Corp. 6/28/12 Approve Retirement Bonus Payment for Statutory Auditor Management WITH For Eagle International Equity Fund J78529138 Suzuki Motor Corp. 6/28/12 Approve Allocation of Income, with a Final Dividend of JPY 8 Management WITH For Eagle International Equity Fund J78529138 Suzuki Motor Corp. 6/28/12 Elect Directors - Bundled Management WITH For Eagle International Equity Fund J78529138 Suzuki Motor Corp. 6/28/12 Appoint Statutory Auditor - Bundled Management WITH For Eagle International Equity Fund J78529138 Suzuki Motor Corp. 6/28/12 Approve Annual Bonus Payment to Directors and Statutory Auditors Management WITH For Eagle International Equity Fund J78529138 Suzuki Motor Corp. 6/28/12 Approve Deep Discount Stock Option Plan Management WITH For Eagle International Equity Fund Y97176112 Wumart Stores Inc. 6/28/12 Accept Financial Statements and Statutory Reports Management WITH For Eagle International Equity Fund Y97176112 Wumart Stores Inc. 6/28/12 Approve Final Dividend of RMB 0.2 Per Share Management WITH For Eagle International Equity Fund Y97176112 Wumart Stores Inc. 6/28/12 Accept Report of the Board of Directors Management WITH For Eagle International Equity Fund Y97176112 Wumart Stores Inc. 6/28/12 Accept Report of the Supervisory Committee Management WITH For Eagle International Equity Fund Y97176112 Wumart Stores Inc. 6/28/12 Reappoint Deloitte Touche Tohmatsu CPA Ltd. and Deloitte Touche Tohmatsu as Domestic and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration Management WITH For Eagle International Equity Fund Y97176112 Wumart Stores Inc. 6/28/12 Amend Articles Re: Business Scope of the Company Management WITH For Eagle International Equity Fund Y1293Y102 Zoomlion Heavy Industry Science and Technology Co., Ltd. 6/29/12 Accept Report of the Board of Directors Management WITH For Eagle International Equity Fund Y1293Y102 Zoomlion Heavy Industry Science and Technology Co., Ltd. 6/29/12 Accept Report of the Supervisory Board Management WITH For Eagle International Equity Fund Y1293Y102 Zoomlion Heavy Industry Science and Technology Co., Ltd. 6/29/12 Appoint Baker Tilly China Certified Public Accountants Co., Ltd. as Domestic Auditors Management WITH For Eagle International Equity Fund Y1293Y102 Zoomlion Heavy Industry Science and Technology Co., Ltd. 6/29/12 Appoint KPMG as International Auditors Management WITH For Eagle International Equity Fund Y1293Y102 Zoomlion Heavy Industry Science and Technology Co., Ltd. 6/29/12 Authorize Audit Committee to Fix Remuneration of Auditors Management WITH For Eagle International Equity Fund Y1293Y102 Zoomlion Heavy Industry Science and Technology Co., Ltd. 6/29/12 Accept Audited Financial Statements Prepared under PRC Generally Accepted Accounting Principles Management WITH For Eagle International Equity Fund Y1293Y102 Zoomlion Heavy Industry Science and Technology Co., Ltd. 6/29/12 Accept Audited Financial Statements Prepared under International Financial Reporting Standards Management WITH For Eagle International Equity Fund Y1293Y102 Zoomlion Heavy Industry Science and Technology Co., Ltd. 6/29/12 Approve Report of Settlement Accounts Management WITH For Eagle International Equity Fund Y1293Y102 Zoomlion Heavy Industry Science and Technology Co., Ltd. 6/29/12 Approve Report of Annual Budget Management WITH For Eagle International Equity Fund Y1293Y102 Zoomlion Heavy Industry Science and Technology Co., Ltd. 6/29/12 Approve Profit Distribution Plan and Final Dividend of RMB 0.25 Per Share Management WITH For Eagle International Equity Fund Y1293Y102 Zoomlion Heavy Industry Science and Technology Co., Ltd. 6/29/12 Accept Full Text and Summary Annual Report of A Shares Management WITH For Eagle International Equity Fund Y1293Y102 Zoomlion Heavy Industry Science and Technology Co., Ltd. 6/29/12 Accept Annual Report of H Shares Management WITH For Eagle International Equity Fund Y1293Y102 Zoomlion Heavy Industry Science and Technology Co., Ltd. 6/29/12 Approve Application for Credit Facilities by Zoomlion Finance and Leasing (China) Co., Ltd. Management WITH For Eagle International Equity Fund Y1293Y102 Zoomlion Heavy Industry Science and Technology Co., Ltd. 6/29/12 Approve Application for Credit Facilities by Zoomlion Finance and Leasing (Beijing) Co., Ltd. Management WITH For Eagle International Equity Fund Y1293Y102 Zoomlion Heavy Industry Science and Technology Co., Ltd. 6/29/12 Approve Termination of Investments in the Environmental and Sanitation Machinery Project for the Industrialization of Key Equipment for Social Emergency Rescue System and Transfer of Proceeds to Replenish Working Capital Management WITH For Eagle International Equity Fund Y1293Y102 Zoomlion Heavy Industry Science and Technology Co., Ltd. 6/29/12 Approve Transfer of Proceeds from the Project for Upgrading of Medium and Large Excavators to the Project for Construction of Heavy Crane Production Base in Weinan Industrial Park Management WITH For Eagle International Equity Fund Y1293Y102 Zoomlion Heavy Industry Science and Technology Co., Ltd. 6/29/12 Approve Application by the Company to the Relevant Banks for Credit Facilities and Financing with Credit Limit not Exceeding RMB140 Billion Share Holder WITH For Eagle International Equity Fund Y1293Y102 Zoomlion Heavy Industry Science and Technology Co., Ltd. 6/29/12 Approve Change of Business Scope of the Company and Amend Articles of Association Management WITH For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Eagle Series Trust By: /s/ Susan L. Walzer Susan L. Walzer Principal Executive Officer Date: August 28, 2012
